 

Exhibit 10.2

 

 

CREDIT AGREEMENT

Dated as of August 21, 2018

among

Vince, LLC,

as the Borrower,

The Guarantors Named Herein,

CRYSTAL FINANCIAL LLC,

as Agent

and

The Other Lenders Party Hereto

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

37

1.03

 

Accounting Terms

 

37

1.04

 

[Reserved]

 

38

1.05

 

Rounding

 

38

1.06

 

Times of Day

 

38

1.07

 

[Reserved]

 

38

1.08

 

Currency Equivalents Generally

 

38

1.09

 

Pro Forma Basis

 

39

ARTICLE II THE COMMITMENTS AND BORROWINGS

 

40

2.01

 

Term Loans

 

40

2.02

 

Borrowings of Term Loans

 

40

2.03

 

[Reserved]

 

40

2.04

 

[Reserved]

 

40

2.05

 

Voluntary Prepayments

 

40

2.06

 

Mandatory Prepayments

 

42

2.07

 

Repayment of Obligations; Amortization

 

43

2.08

 

Interest

 

44

2.09

 

Fees

 

44

2.10

 

Computation of Interest and Fees

 

44

2.11

 

Evidence of Debt

 

44

2.12

 

Payments Generally; Agent’s Clawback

 

45

2.13

 

Sharing of Payments by Lenders

 

45

2.14

 

Settlement Amongst Lenders

 

46

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

46

3.01

 

Taxes

 

47

3.02

 

[Reserved]

 

50

3.03

 

Inability to Determine Rates; Illegality; Replacement of LIBOR Rate

 

50

3.04

 

Increased Costs; Reserves on LIBOR Rate Loans

 

50

3.05

 

Compensation for Losses

 

51

3.06

 

Mitigation Obligations

 

52

i



--------------------------------------------------------------------------------

 

3.07

 

Survival

 

52

ARTICLE IV CONDITIONS PRECEDENT TO BORROWING

 

52

4.01

 

Conditions to Borrowing

 

52

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

55

5.01

 

Financial Condition

 

55

5.02

 

No Change

 

56

5.03

 

Existence, Compliance with Requirements of Law

 

56

5.04

 

Corporate Power; Authorization; Enforceable Obligations

 

57

5.05

 

No Legal Bar

 

57

5.06

 

No Material Litigation

 

57

5.07

 

No Default

 

57

5.08

 

Ownership of Property; Liens

 

58

5.09

 

Intellectual Property

 

58

5.10

 

Taxes

 

58

5.11

 

Federal Regulations

 

59

5.12

 

ERISA

 

59

5.13

 

Investment Company Act

 

60

5.14

 

Subsidiaries

 

60

5.15

 

Environmental Compliance

 

60

5.16

 

Accuracy of Information, etc.

 

60

5.17

 

Security Documents

 

61

5.18

 

Solvency

 

61

5.19

 

Senior Indebtedness

 

61

5.20

 

Labor Matters

 

62

5.21

 

Regulation H.

 

62

5.22

 

Anti-Money Laundering and Economic Sanctions Laws

 

62

5.23

 

Insurance

 

63

5.24

 

Deposit Accounts; Credit Card Arrangements

 

63

5.25

 

EEA Financial Institution

 

63

5.26

 

Casualty, Etc.

 

63

ARTICLE VI AFFIRMATIVE COVENANTS

 

63

6.01

 

Financial Statements

 

63

6.02

 

Certificates; Other Information

 

65

6.03

 

Notices

 

66

ii



--------------------------------------------------------------------------------

 

6.04

 

Payment of Obligations

 

68

6.05

 

Preservation of Existence, Etc.

 

68

6.06

 

Maintenance of Properties

 

68

6.07

 

Maintenance of Insurance

 

69

6.08

 

Compliance with Requirements of Laws

 

69

6.09

 

Designation as Senior Indebtedness

 

69

6.10

 

Inspection Rights

 

70

6.11

 

Additional Collateral and Additional Loan Parties

 

71

6.12

 

Cash Management

 

73

6.13

 

Cycle Counts; Physical Count

 

74

6.14

 

Environmental Laws

 

74

6.15

 

Further Assurances

 

74

6.16

 

Post-Closing Obligations

 

75

6.17

 

Use of Proceeds

 

75

6.18

 

Compliance with Terms of Leaseholds

 

75

6.19

 

Compliance with Material Contracts

 

75

ARTICLE VII NEGATIVE COVENANTS

 

75

7.01

 

Liens

 

76

7.02

 

Investments

 

78

7.03

 

Indebtedness

 

80

7.04

 

Fundamental Changes

 

83

7.05

 

Dispositions

 

83

7.06

 

Restricted Payments

 

85

7.07

 

Prepayments of Indebtedness

 

86

7.08

 

Change in Nature of Business

 

87

7.09

 

Transactions with Affiliates

 

88

7.10

 

Burdensome Agreements

 

88

7.11

 

Use of Proceeds

 

89

7.12

 

Amendment of Material Documents

 

89

7.13

 

Fiscal Year

 

89

7.14

 

Deposit Accounts; Credit Card Processors

 

89

7.15

 

Sales and Leasebacks

 

89

7.16

 

Clauses Restricting Subsidiary Distributions

 

90

7.17

 

Limitation on Hedge Agreements

 

90

iii



--------------------------------------------------------------------------------

 

7.18

 

Financial Covenant

 

90

7.19

 

Tax Receivable Agreement

 

91

7.20

 

Sanctions

 

91

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

91

8.01

 

Events of Default

 

91

8.02

 

Remedies Upon Event of Default

 

94

8.03

 

Application of Funds

 

95

8.04

 

Right to Cure

 

96

ARTICLE IX THE AGENT

 

97

9.01

 

Appointment

 

97

9.02

 

[Reserved]

 

97

9.03

 

[Reserved]

 

97

9.04

 

Delegation of Duties

 

97

9.05

 

Exculpatory Provisions

 

97

9.06

 

Reliance by Agent

 

98

9.07

 

Notice of Default

 

98

9.08

 

Non-Reliance on Agent and Other Lenders

 

99

9.09

 

Indemnification

 

99

9.10

 

Rights as a Lender

 

99

9.11

 

Successor Agent; Removal of Agent

 

100

9.12

 

Collateral and Guaranty Matters

 

100

9.13

 

[Reserved]

 

101

9.14

 

Agent May File Proofs of Claim

 

101

9.15

 

Notice of Transfer

 

101

9.16

 

Reports and Financial Statements

 

101

9.17

 

Agency for Perfection

 

102

9.18

 

Relation Among Lenders

 

102

ARTICLE X MISCELLANEOUS

 

102

10.01

 

Amendments and Waivers

 

102

10.02

 

Notices; Effectiveness; Electronic Communications

 

104

10.03

 

No Waiver; Cumulative Remedies

 

105

10.04

 

Expenses; Indemnity; Damage Waiver

 

106

10.05

 

Payments Set Aside

 

107

10.06

 

Successors and Assigns

 

108

iv



--------------------------------------------------------------------------------

 

10.07

 

Treatment of Certain Information; Confidentiality

 

111

10.08

 

Right of Setoff

 

112

10.09

 

Interest Rate Limitation

 

112

10.10

 

Counterparts; Integration; Effectiveness

 

112

10.11

 

Survival

 

113

10.12

 

Severability

 

113

10.13

 

Replacement of Lenders

 

113

10.14

 

GOVERNING LAW

 

114

10.15

 

SUBMISSION TO JURISDICTION; WAIVERS

 

114

10.16

 

Waivers of Jury Trial

 

114

10.17

 

No Advisory or Fiduciary Responsibility

 

115

10.18

 

USA PATRIOT Act; Proceeds of Crime Act

 

115

10.19

 

Foreign Asset Control Regulations

 

115

10.20

 

Time of the Essence

 

116

10.21

 

[Reserved]

 

116

10.22

 

Press Releases

 

116

10.23

 

Additional Waivers

 

116

10.24

 

Judgment Currency

 

117

10.25

 

No Strict Construction

 

118

10.26

 

Attachments

 

118

10.27

 

Electronic Execution of Assignments and Certain Other Documents

 

118

10.28

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

118

 

 

 

v



--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(a)

 

Guarantors

1.01(b)

 

Immaterial Subsidiaries

1.01(c)

 

Consolidated Fixed Charge Coverage Ratio

2.01

 

Commitments and Applicable Percentages

4.01

 

Unrestricted Subsidiaries

5.01(a)

 

Contingent Obligations; Certain Indebtedness

5.01(b)

 

Financial Performance Projections

5.08(a)

 

Excepted Property

5.08(b)

 

Owned and Leased Real Estate

5.14

 

Subsidiaries

5.17

 

Filing Jurisdictions

5.23

 

Insurance

5.24(a)

 

DDAs, Securities Accounts, and Other Accounts

5.24(b)

 

Credit Card Arrangements

6.02

 

Financial and Collateral Reporting

6.16

 

Post-Closing Obligations

6.19

 

Material Contracts

7.01(f)

 

Existing Liens

7.02

 

Existing Investments

7.03(d)

 

Existing Indebtedness

7.09

 

Affiliate Transactions

7.10

 

Existing Burdensome Agreements

7.16

 

Existing Restrictions on Subsidiary Distributions

10.02

 

Agent’s Office; Certain Addresses for Notices

 

 

 

vi



--------------------------------------------------------------------------------

 

EXHIBITS

 

 

 

Form of

A

 

Term Loan Notice

B

 

Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E-1

 

Foreign Lender Exemption Certificate

E-2

 

Foreign Lender U.S. Tax Compliance Certificate

E-3

 

Alternative Form Foreign Lender U.S. Tax Compliance Certificate

E-4

 

Foreign Partnership U.S. Tax Compliance Certificate

F

 

Closing and Solvency Certificate

G

 

Representations and Warranties Certificate

H

 

Credit Card Notification

I

 

Borrowing Base Certificate

J

 

[Reserved]

K

 

Closing Checklist

L

 

Intercreditor Agreement

 

 

vii



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 21, 2018, among
VINCE, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors named on Schedule 1.01(a) hereto, each Lender from time to time party
hereto, and CRYSTAL FINANCIAL LLC, as administrative agent and collateral agent.

The Borrower has requested that the Lenders provide a term loan credit facility,
and the Lenders have indicated their willingness to lend term loans to the
Borrower on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Agent” means Citizens Bank.

“ABL Borrowing Base Certificate” mean “Borrowing Base Certificate” as defined in
the ABL Credit Agreement.

“ABL Commitments” means all “Commitments” as defined in the ABL Credit
Agreement.

“ABL Credit Agreement” means the Credit Agreement, dated as of the date hereof,
by and among the Borrower, the Guarantors named therein, Citizens Bank, as
administrate agent and collateral agent and the other lenders from time to time
party thereto, as the same may be amended from time to time hereafter to the
extent permitted hereunder and in accordance with the Intercreditor Agreement.

“ABL Debt” means all “Obligations” (as defined in the ABL Credit Agreement)
owing to the ABL Secured Parties under the ABL Loan Documents.

“ABL Excess Availability” means “Excess Availability” as defined in the ABL
Credit Agreement.

“ABL Loan Cap” means the “Loan Cap” as defined under the ABL Credit Agreement.

“ABL Loan Documents” means all “Loan Documents” as defined in the ABL Credit
Agreement.

“ABL Payment Conditions” means “Payment Conditions” as defined in the ABL Credit
Agreement as in effect on the date hereof, without giving effect to any
amendments or modifications of such definition or any component definitions (or
any sub-component definitions) thereof; provided, that “ABL Payment Conditions”
as used hereunder shall also require compliance with Section 7.18(a) hereof,
calculated on a pro forma basis immediately after giving effect to any
transaction or payment as if such transaction or payment had been made as of the
first day of such period; provided, further, that the Borrower shall have
delivered a Compliance Certificate to the Agent including a reasonably detailed
calculation of ABL Excess Availability and the Consolidated Fixed Charge
Coverage Ratio.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 



--------------------------------------------------------------------------------

 

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Credit
Agreement.

“ABL Trigger Amount” means the “Trigger Amount” as defined in the ABL Credit
Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Specified Event of Default under the ABL Credit Agreement or
(ii) the failure of the Borrower to maintain ABL Excess Availability of at least
the ABL Trigger Amount for three (3) consecutive Business Days. For purposes of
this Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event
shall be deemed continuing (x) so long as such Specified Event of Default has
not been waived in accordance with the terms of the ABL Credit Agreement, and/or
(y) if such Accelerated Borrowing Base Delivery Event arises as a result of the
Borrower’s failure to achieve ABL Excess Availability of at least the ABL
Trigger Amount for three (3) consecutive Business Days, until the date ABL
Excess Availability shall have been at least equal to the ABL Trigger Amount for
thirty (30) consecutive calendar days. The termination of an Accelerated
Borrowing Base Delivery Event as provided herein or under the ABL Credit
Agreement shall in no way limit, waive or delay the occurrence of a subsequent
Accelerated Borrowing Base Delivery Event in the event that the conditions set
forth in this definition again arise.

“Account” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter of credit rights or
letters of credit.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) an Investment in or a
purchase of a fifty percent (50%) or greater interest in, the Equity Interests
of any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of, another Person, (c) a purchase or
acquisition of a Real Estate portfolio or stores from any other Person or assets
constituting a business unit, line of business or division of any other Person,
(d) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or greater than fifty percent (50%) of the
Equity Interests, of any Person, in each case, in any transaction or group of
transactions which are part of a common plan.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
February 1, 2020.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly to direct or cause the direction of the
management and policies of such Person, in either case whether by contract or
otherwise.

“Agent” means Crystal Financial LLC in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.

“Agreement” means this Credit Agreement.

2



--------------------------------------------------------------------------------

 

“Amended or Refinanced” means, in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a shorter or longer maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means:

(a)From and after the Closing Date until the first anniversary of the Closing
Date, the percentages set forth in “Level I” of the pricing grid below; and

(b)After the first anniversary of the Closing Date, upon each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon Consolidated EBITDA for the Measurement Period ended immediately
preceding such Adjustment Date for which financial statements have been
delivered; provided, however, that upon the occurrence of an Event of Default,
the Agent may, and at the direction of the Required Lenders shall, immediately
increase the Applicable Margin to that set forth in “Level I” (even if the
Consolidated EBITDA requirements for a different Level have been met); provided
further if the information set forth in any Compliance Certificate proves to be
false or incorrect due to intentional misrepresentation by the Borrower such
that the Applicable Margin would have been higher than was otherwise in effect
during any period, without constituting a waiver of any Default or Event of
Default arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

Level

Consolidated EBITDA

LIBOR Margin

I

Less than $20,000,000

7.00%

II

Greater than or equal to $20,000,000

6.75%

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of such Lender’s Commitment
or the Total Outstandings at such time, subject to adjustment as provided in
Section 10.06. The initial Applicable Percentage of each Lender is set forth

3



--------------------------------------------------------------------------------

 

opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other instrument pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Premium Trigger Event” means (i) any prepayment by any Loan Party of
all, or any part, of the principal balance of the Term Loan for any reason
(including, but not limited to, any optional prepayment or mandatory prepayment
(other than a prepayment pursuant to Sections 2.05(a)(ii), 2.06(b), (d) or (e)),
and distribution in respect thereof, and any refinancing thereof), whether in
whole or in part, and whether before or after (x) the occurrence of an Event of
Default, or (y) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations; (ii) the
acceleration of the Obligations for any reason, including, but not limited to,
acceleration in accordance with Section 8.02, including as a result of the
commencement of an Insolvency Proceeding; (iii) the satisfaction, release,
payment, restructuring, reorganization, replacement, reinstatement, defeasance
or compromise of any of the Obligations in any Insolvency Proceeding,
foreclosure (whether by power of judicial proceeding or otherwise) or deed in
lieu of foreclosure or the making of a distribution of any kind in any
Insolvency Proceeding to the Agent, for the account of the Lenders in full or
partial satisfaction of the Obligations; or (iv) the termination of this
Agreement for any reason.  For purposes of the definition of the term Early
Termination Fee, if an Applicable Premium Trigger Event occurs under clause
(ii), (iii) or (iv) above, the entire outstanding principal amount of the Term
Loan shall be deemed to have been prepaid on the date on which such Applicable
Premium Trigger Event occurs.

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which
value, (i) with respect to Eligible Inventory, is expressed as a percentage of
Cost of Eligible Inventory as set forth in the inventory stock ledger of the
applicable Loan Party, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser reasonably
satisfactory to the ABL Agent, or (ii) with respect to Eligible Intellectual
Property, shall be determined from time to time by reference to the most recent
appraisal received by the Agent conducted by an independent appraiser that is
retained by the Agent.

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Agent, in substantially the form
of Exhibit D or any other form approved by the Agent.

“Audited Financial Statement” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the Fiscal Year ended February 3, 2018, the
related audited consolidated statements of income, cash flows and shareholders’
equity, and the footnotes thereto.

“Availability Reserves” means “Availability Reserves” as defined under the ABL
Credit Agreement without giving effect to any amendments or modifications of
such definition or any component definitions (or any sub-component definitions)
thereof.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

4



--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Blocked Account” means any deposit account in which any funds of any of the
Loan Parties from one or more DDAs (other than any Excluded DDA) are
concentrated and with respect to which a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

“Blocked Account Agreement” means with respect to a deposit account or
Securities Account established by a Loan Party, an agreement, in form and
substance reasonably satisfactory to the Agent, establishing control (within the
meaning of Section 9-104 or Section 8-106 of the UCC, as applicable) of such
deposit account or Securities Account by the Agent and whereby the bank or
intermediary maintaining such deposit account or Securities Account agrees, upon
the occurrence and during the continuance of Cash Dominion Events, (as defined
under the ABL Credit Agreement), to comply only with the instructions originated
by the Agent without the further consent of any Loan Party.

“Blocked Account Bank” has the meaning provided in Section 6.12.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of such board of directors (or comparable managers).

“Borrower Intellectual Property” has the meaning specified in Section 5.09.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means the borrowing of Term Loans made by each of the Lenders
pursuant to Section 2.01 to the Borrower on the Closing Date.

“Borrowing Base” means, at any time of calculation, an amount equal to (but not
less than zero):

(a)the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by 90%;

plus

(b)the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 100%;

plus

(c)95% multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties multiplied by the Cost of such Eligible Inventory, provided that
Eligible In-Transit Inventory shall not exceed 30% of the Borrowing Base;

plus

(d)100% of Eligible Cash On Hand, in an aggregate amount of up to $5,000,000;
provided, that Eligible Cash On Hand included in the Borrowing Base may not be
withdrawn from the Qualified Account, thereby reducing the Borrowing Base,
unless and until the Borrower furnishes the Agent

5



--------------------------------------------------------------------------------

 

with (x) notice of such intended withdrawal, (y) a Borrowing Base Certificate as
of the date of such proposed withdrawal reflecting that, after giving effect to
such withdrawal, no Overadvance (as defined under the ABL Credit Agreement)
exists or would result from such withdrawal and (z) a certificate of a
Responsible Officer on behalf of the Parent certifying that no Default or Event
of Default shall have occurred and be continuing at the time of such withdrawal
or would result therefrom;

plus

(e)72.5% multiplied by the Appraised Value of the Eligible Intellectual
Property;

minus

(f)the then amount of all Reserves relating to the Loan Parties.

“Borrowing Base Certificate” means, collectively, the ABL Borrowing Base
Certificate and the Term Loan Borrowing Base Certificate, collectively.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Requirements of Law of,
or are in fact closed in, the state where the Agent’s Office in the applicable
jurisdiction is located and (b) if such day relates to any interest rate
settings as to a LIBOR Rate denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such LIBOR Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to Capital Lease Obligations but excluding any amount representing
capitalized interest) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which are required to be capitalized under GAAP on a balance sheet of
such Person; provided that in any event the term “Capital Expenditures” shall
exclude: (i) any Permitted Acquisition and any other Investment permitted
hereunder; (ii) expenditures to the extent financed with the proceeds from any
casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized (or are contractually committed to be utilized)
for capital expenditures within twelve (12) months of the receipt of such
proceeds; (iii) expenditures for leasehold improvements for which such Person
has been reimbursed or received a credit; and (iv) expenditures to the extent
they are made with the proceeds of equity contributions (other than in respect
of Disqualified Stock) made to the Borrower after the Closing Date, (v) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment solely to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time; (vi) without duplication of the
provisions of clause (iii), above, expenditures that are accounted for as
capital expenditures by the Parent, Holdings, the Borrower or any Restricted
Subsidiary and that actually are paid for by a Person other than the Parent,
Holdings, the Borrower or any Restricted Subsidiary and for which neither the
Parent, Holdings, the Borrower nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period); (vii) expenditures that constitute operating lease expenses in
accordance with GAAP; (viii) any capitalized interest expense reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Parent, Holdings, the Borrower and the Restricted Subsidiaries; and (ix) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Parent,
Holdings, the Borrower and the Restricted Subsidiaries.

6



--------------------------------------------------------------------------------

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000; or (i) in the case of
Foreign Subsidiaries, (i) such local currencies in those countries in which such
Foreign Subsidiary transacts business from time to time in the ordinary course
of business and (ii) investments of comparable tenor and credit quality to those
described above customarily utilized in the countries in which such Foreign
Subsidiaries operate for short-term cash management purposes.

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than the Equity Interests of and, if applicable, Indebtedness of one or more
Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

7



--------------------------------------------------------------------------------

 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)the Parent shall cease directly or indirectly to own 100% of the Equity
Interests of Holdings and the Borrower (except to the extent Holdings is
permitted to merge with the Parent pursuant to Section 7.04); or

(b)any “person” or “group” (as such terms are used in Section 13(d) and 14(d) of
the Securities Exchange Act), other than one or more Permitted Investors shall
be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act) of Equity Interests having more, directly or
indirectly, than 35% of the total voting power of all outstanding capital stock
of the Parent in the election of directors, unless at such time the Permitted
Investors are direct or indirect “beneficial owners” (as so defined) of Equity
Interests of the Parent having a greater percentage of the total voting power of
all outstanding Equity Interests of the Parent in the election of directors than
that owned by each other “person” or “group” described above; or

(c)for any reason whatsoever, a majority of the Board of Directors of the Parent
shall not be Continuing Directors; or

(d)a “Change of Control” (or comparable term) shall occur under the ABL Credit
Agreement, any Junior Indebtedness or the documentation for any Amendment or
Refinancing of the foregoing, in each case (other than the ABL Credit
Agreement), if the outstanding principal amount thereof is in excess of
$15,000,000.

“Citizens Bank” means Citizens Bank, National Association.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is August
21, 2018.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral”, “Security Assets” or “Mortgaged
Property” as defined in any applicable Security Document and all other property
that is subject to Liens in favor of the Agent under the terms of the Security
Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Combined Total Outstandings” means the sum of (i) “Total Outstandings” under
the ABL Credit Agreement plus (ii) the Total Outstandings hereunder.

8



--------------------------------------------------------------------------------

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Loan Party in the
ordinary course of business of such Loan Party.

“Commitments” means, as to each Lender, its obligation to make its pro rata
portion of the Term Loan to the Borrower pursuant to Section 2.01 on the Closing
Date, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01. As of the Closing Date, the total
Commitments of all Lenders is $27,500,000.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Parent within the meaning of Section 4001 of
ERISA.

“Commonly Controlled Plan” has the meaning set forth in Section 5.12(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Parent, Holdings, the Borrowers and their Restricted Subsidiaries
at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Parent, Holdings, the Borrowers and their Restricted Subsidiaries at such date,
but excluding (a) the current portion of any Indebtedness of the Parent,
Holdings, the Borrowers and their Restricted Subsidiaries and (b) without
duplication, all Indebtedness consisting of ABL Indebtedness, to the extent
otherwise included therein.

“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income, the sum of (a) income tax (or any alternative tax
in lieu thereof) expense (including state franchise and similar taxes),
(b) Consolidated Net Interest Expense of such Person and its Restricted
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to this Agreement, the ABL Credit Agreement, any Junior Indebtedness and
any Permitted Amendment or Refinancing of any of the foregoing),
(c) depreciation and amortization expense, (d) amortization or impairment of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business) (subject to the cap in clause (A) of the
proviso hereto), (f) stock-option based and other equity-based compensation
expenses, (g) transaction costs, fees and expenses (including those relating to

9



--------------------------------------------------------------------------------

 

the transactions contemplated hereby and by the ABL Credit Agreement (including
any Amendment or Refinancing or waivers of the Loan Documents and/or the ABL
Loan Documents), and those payable in connection with the sale of Equity
Interests (including any secondary or follow-on offerings), the incurrence,
repayment, redemption, repurchase or defeasance of Indebtedness permitted under
Section 7.03, any disposition of Property permitted under Section 7.05 or any
recapitalization or any Permitted Acquisition or other Investment permitted
under Section 7.02 or any other Specified Transaction (in each case whether or
not successful)), (h) [reserved], (i) expenses or losses with respect to
liability or casualty events and proceeds from any business interruption
insurance, in each case, to the extent covered by insurance and actually
reimbursed or otherwise paid, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed or otherwise paid by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within 180
days and (B) in fact reimbursed or otherwise paid within 365 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed or otherwise paid within such 365 days) (in the case of this
clause (i) to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income and without duplication of any amounts included in
Consolidated Net Income), (j) to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other Disposition of assets permitted under this Agreement, (k) any
call premium, tender premium, original issue discount or expenses associated
with the repurchase, redemption, defeasance, or repayment of Indebtedness,
(l) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, future lease
commitments, costs to consolidate facilities and relocate employees, costs
related to the winddown of leases and costs related to store closures) deducted
in such period in computing such Consolidated Net Income (subject to the cap in
clause (A) of the proviso hereto), (m) any non-cash charges, expenses or losses
(including any impairment charges and the impact of purchase accounting,
including, but not limited to, the amortization of inventory step-up) reducing
such Consolidated Net Income for such period (excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
other than straight-line rent expense determined in accordance with GAAP), and
(n) through the Fiscal Year ending on or around February 2, 2019, one-time costs
and expenses related to the replacement of services provided to the Borrower on
the Closing Date under the terms of the Shared Services Agreement minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any non-cash items
increasing Consolidated Net Income for such Person for such period (excluding
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges made in any prior period or which will result in the
receipt of cash in a future period or the amortization of lease incentives), all
as determined on a Consolidated basis; provided that for purposes of calculating
Consolidated EBITDA of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries for any period, (A) the Consolidated EBITDA of any Person acquired
by the Parent, Holdings, the Borrower or its Restricted Subsidiaries during such
period shall be included on a pro forma basis for such period to give effect to
the transactions on the Closing Date and any Specified Transactions (but
assuming the consummation of such Specified Transaction and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period, and assuming any synergies and cost savings to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
Specified Transaction and provided that the aggregate amount of synergies and
costs savings included in Consolidated EBITDA for any period of four consecutive
fiscal quarters, together with any amounts added back to Consolidated EBITDA
pursuant to clauses (e) and (l) hereof, shall not exceed 22.5% of Consolidated
EBITDA for such four fiscal quarter period (calculated before giving effect to
such adjustment)), (B) the Consolidated EBITDA of any Person Disposed of by the
Parent, Holdings, the Borrower or its Restricted Subsidiaries during such period
shall be excluded for such period (assuming the

10



--------------------------------------------------------------------------------

 

consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), (C) to the
extent included in such Consolidated Net Income, there shall be excluded in
determining Consolidated EBITDA for any period any income (loss) for such period
attributable to the early extinguishment of (i) Indebtedness, (ii) obligations
under any Hedge Agreements or (iii) other derivative instruments, (D) to the
extent included in Consolidated Net Income, there shall be excluded in
determining Consolidated EBITDA for any period any net after-tax gain or loss
resulting from Hedge Agreement or other derivative instruments and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (E) any gains or losses attributable to
foreign currency translations not entered into for speculative purposes,
including those relating to mark-to-market of Indebtedness denominated in
foreign currencies resulting from the application of GAAP, including FAS No. 52.

Notwithstanding the foregoing, Consolidated EBITDA for the Parent, Holdings, the
Borrower and its Restricted Subsidiaries shall be deemed to be: (i) for the
Fiscal Quarter ending October 28, 2017, $11,206,000, (ii) for the Fiscal Quarter
ending February 3, 2018, $4,483,000, (iii) for the Fiscal Quarter ending May 5,
2018, $(1,457,000), and (iv) for the Fiscal Quarter ending August 3, 2018,
$778,000.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, the ratio of (a) (i) Consolidated EBITDA for such period, minus
(ii) Capital Expenditures (other than Financed Capital Expenditures) made in
cash during such period, minus (iii) the aggregate amount of federal, state,
provincial, territorial, municipal, local and foreign income Taxes paid in cash
during such period (but not less than zero) and all amounts actually paid by the
Loan Parties under the Tax Receivable Agreement to (b) the sum of
(i) Consolidated Net Interest Expense for such period, plus (ii) scheduled
payments of principal on Indebtedness during such period (after giving effect to
any reduction thereof due to mandatory or permitted prepayments on such
Indebtedness), plus (iii) the aggregate amount of Restricted Payments made
pursuant to Section 7.06(f) and (g) hereof during such period (but excluding
Restricted Payments to the extent funded by an issuance by the Borrower of
Indebtedness permitted under Section 7.03 hereof (other than the Obligations),
an Equity Issuance permitted hereunder or a capital contribution to the
Borrower).

Notwithstanding the foregoing, (A) Capital Expenditures (other than Financed
Capital Expenditures) for the Parent, Holdings, the Borrower and its Restricted
Subsidiaries shall be deemed to be: (i) for the Fiscal Quarter ending February
3, 2018, $859,000, (ii) for the Fiscal Quarter ending May 5, 2018, $152,000, and
(iii) for the Fiscal Quarter ending August 3, 2018, $2,061,000, (B) for purposes
of calculating the amount under clause (b)(i) above for each “Testing Period”
listed on Schedule 1.01(c) hereto, such amounts shall be calculated as the sum
of (x) the “Plug Value” listed under the heading “clause (b)(i)” on such
Schedule 1.01(c) for such “Testing Period” and (y) the Consolidated Net Interest
Expense for the period listed on such Schedule 1.01(c) in the right-hand column
under the heading “clause (b)(i)” with respect to such “Testing Period” and (C)
for purposes of calculating the amount under clause (b)(ii) above for each
“Testing Period” listed on Schedule 1.01(c) hereto, such amounts shall be
calculated as the sum of (x) the “Plug Value” listed under the heading “clause
(b)(ii)” on such Schedule 1.01(c) for such “Testing Period” and (y) the
scheduled payments of principal on Indebtedness (after giving effect to any
reduction thereof due to mandatory or permitted prepayments on such
Indebtedness) for the period listed on such Schedule 1.01(c) in the right-hand
column under the heading “clause (b)(ii)” with respect to such “Testing Period”.

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Restricted Subsidiaries for such
period, determined on a Consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Parent, Holdings, the
Borrower and its Restricted Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Restricted Subsidiaries and (b) the income (or deficit) of any Person
(other

11



--------------------------------------------------------------------------------

 

than a Restricted Subsidiary) in which the Parent, Holdings, the Borrower or any
of its Restricted Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Parent, Holdings, the Borrower
or such Restricted Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, the effect of any
non-cash items resulting from any amortization, write-up, write-down or
write-off of assets or liabilities (including intangible assets, goodwill,
deferred financing costs and the effect of straight-lining of rents as a result
of purchase accounting adjustments) in connection with any future Permitted
Acquisition, Investment permitted under Section 7.02, Disposition, merger,
consolidation or similar transaction or any other non-cash impairment charges
incurred subsequent to the Closing Date resulting from the application at SFAS
Nos. 141, 142 or 144 (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded from
Consolidated Net Income.

“Consolidated Net Interest Expense” means, of any Person for any period,
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries, minus (b) the sum of (i) total cash interest income of such Person
and its Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP plus (ii) one-time financing fees (to the extent included
in such Person’s consolidated interest expense for such period), including,
those paid in connection with the transactions occurring on the Closing Date or
in connection with any Amendment or Refinancing hereof. For purposes of the
foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Hedge Agreements (other than early termination payments) permitted
hereunder.

“Consolidated Working Capital” means  at any date, the difference of (a)
Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.

“Continuing Directors” means the directors of the Parent on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the Board of Directors of the Parent is recommended by at least a
majority of the then Continuing Directors or such other director receives the
affirmative vote or consent of, or is appointed or otherwise approved by, the
Sponsor, or those Permitted Investors which then hold a majority of the voting
Equity Interests in the Parent then held by all Permitted Investors, in his or
her election by the shareholders of the Parent.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” means as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person (or any
other Person referred to in clause (a) of this definition) primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Cost” means the cost of purchases of Inventory, based upon the Borrower’s
accounting practices, known to the Agent, which practices are in effect on the
Closing Date as such calculated cost is determined from

12



--------------------------------------------------------------------------------

 

invoices received by the Borrower, the Borrower’s purchase journals or the
Borrower’s stock ledger. “Cost” does not include inventory capitalization costs
or other non-purchase price charges (such as freight) used in the Borrower’s
calculation of cost of goods sold.

“Credit Card Issuer” shall mean any person (other than Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, JCB, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska
Option, Maestro, Novus, Interac, Push Funds, Switch, Solo, Visa Delta and other
non-bank credit or debit cards, including, without limitation, credit or debit
cards issued by or through American Express Travel Related Services Company,
Inc., and Novus Services, Inc. and other issuers reasonably approved by the
Agent.

“Credit Card Notifications” has the meaning provided in Section 6.12.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of the Borrower or a Guarantor to payment from any Credit Card Issuer or Credit
Card Processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card and
(b) all present and future rights of the Borrower or a Guarantor to payment from
any Credit Card Issuer or Credit Card Processor in connection with the sale or
transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise, in each case above calculated net of
prevailing interchange charges.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent and its Affiliates and (iii) each successor and
permitted assign of each of the foregoing, and (b) collectively, all of the
foregoing, in each case, to the extent relating to the services provided to, and
obligations owing by or guaranteed by, the Loan Parties.

“Crystal” means Crystal Financial LLC and/or any of its Affiliates from time to
time party hereto as a Lender.

“Cure Date” has the meaning provided in Section 8.04.

“Currency Due” has the meaning provided in Section 10.24.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Loan Parties.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator, or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and, among other things, holds the documents evidencing ownership
of the subject Inventory

13



--------------------------------------------------------------------------------

 

for the benefit of the Agent and agrees, upon notice from the Agent (which
notice shall be delivered only upon the occurrence and during the continuance of
an Event of Default), to hold and dispose of the subject Inventory solely as
directed by the Agent.

“DDA” means any checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States
and (ii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirement of Laws of the United
States from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.06.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to two percent (2%) per annum in
excess of the rate then applicable to such Obligation.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the target of any comprehensive Sanction

“Discharge of ABL Obligations” means the Payment in Full of the Senior Revolving
Claims (as defined in the Intercreditor Agreement).

“Disposition” or “Dispose” means with respect to any Property, any sale, sale
and leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.  For the avoidance of doubt, it is understood and agreed
that Holdings, the Borrower and any Restricted Subsidiary may, in the ordinary
course of business, grant non-exclusive licenses (or exclusive licenses within a
specific or defined field of use) to Intellectual Property owned or developed
by, or licensed to, such entity and that, for purposes of this Agreement and the
other Loan Documents, such licenses shall not constitute a “Disposition” of such
Intellectual Property; provided, that other than with respect to any such
exclusivity within a specific or defined field of use, the terms of such
licenses shall not restrict the right of the Agent to use and/or dispose of such
Intellectual Property owned by such entity in connection with the conduct of a
Liquidation or other exercise of creditor remedies.

“Disqualified Institution” means (a) those banks, financial institutions and
other entities designated in writing by the Borrower to the Agent prior to the
Closing Date, in each case, together with their respective Affiliates, and
(b) any corporate competitors of the Borrower and its Restricted Subsidiaries
and the Affiliates of such corporate competitors (other than bona fide debt
funds or investors) designated in writing by the Borrower to the Agent prior to
the Closing Date.  The Agent will make the list of Disqualified Institutions
available to any Lender upon request.

“Disqualified Stock” means any Equity Interest that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance

14



--------------------------------------------------------------------------------

 

standards), prior to the date that is 91 days after the final scheduled maturity
date of the Obligations (other than (i) upon Payment in Full of the Obligations
or (ii) if the issuer has the option to settle for Qualified Stock (and cash in
lieu of fractional shares thereof in de minimis amounts) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interest or other assets other than Qualified Stock;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of Holdings, the Parent, Holdings, the Borrower, or any Restricted
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary
organized under the laws of United States, any state thereof or the District of
Columbia (excluding, for the avoidance of doubt, any Subsidiary organized under
the laws of Puerto Rico or any other territory) other than (i) a Domestic
Subsidiary of a Foreign Subsidiary that is a CFC or (ii) any CFC Holdco.

“Early Termination Fee” means (i) during the period of time from and after the
Closing Date up to (but not including) the date that is the first anniversary of
the Closing Date, an amount equal to three (3.0%) of the principal amount of the
Term Loan prepaid (or in the case of an Applicable Premium Trigger Event
occurring under clauses (ii), (iii) or (iv) of the definition thereof, deemed to
be prepaid) on such date in cash to the Agent for the ratable account of the
Lenders; (ii) during the period of time from and after the first anniversary of
the Closing Date up to (but not including) the date that is the second
anniversary of the Closing Date, an amount equal to one and one half percent
(1.5%) of the principal amount of the Term Loan prepaid (or in the case of an
Applicable Premium Trigger Event occurring under clauses (ii), (iii) or (iv) of
the definition thereof, deemed to be prepaid) on such date in cash to the Agent
for the ratable account of the Lenders; and (iii) from and after the second
anniversary of the Closing Date, zero.

“ECF Payment Date” has the meaning specified in Section 2.06(b).

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

15



--------------------------------------------------------------------------------

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates under
common control with such Credit Party; (b) a bank, insurance company, or company
engaged in the business of making commercial loans, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $250,000,000;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
satisfying the requirements of Section 10.06(b) hereof; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a
Disqualified Institution (with respect to clause (a) of the definition thereof,
unless an Event of Default pursuant to Section 8.01(a) or (f) has occurred and
is continuing), a Permitted Investor, a Loan Party or any of their respective
Affiliates or Subsidiaries.

“Eligible Cash on Hand” means “Eligible Cash on Hand” as defined under the ABL
Credit Agreement without giving effect to any amendments or modifications of
such definition or any component definitions (or any sub-component definitions)
thereof which could create additional ABL Excess Availability; provided, that in
order for any Cash or Cash Equivalents to constitute Eligible Cash on Hand, it
must be subject to the duly perfected first-priority Lien (subject to the
Intercreditor Agreement) in favor of Agent under applicable law, and no other
Lien (other than Permitted Encumbrances).

“Eligible Credit Card Receivables” means “Eligible Credit Card Receivables” as
defined under the ABL Credit Agreement without giving effect to any amendments
or modifications of such definition or any component definitions (or any
sub-component definitions) thereof which could create additional ABL Excess
Availability; provided, that in order for any Credit Card Receivable to
constitute an Eligible Credit Card Receivable, it must be subject to the duly
perfected first-priority Lien (subject to the Intercreditor Agreement) in favor
of Agent under applicable law, and no other Lien (other than Permitted
Encumbrances).

“Eligible In-Transit Inventory” means “Eligible In-Transit Inventory” as defined
under the ABL Credit Agreement without giving effect to any amendments or
modifications of such definition or any component definitions (or any
sub-component definitions) thereof which could create additional ABL Excess
Availability; provided, that in order for any In-Transit Inventory to constitute
Eligible In-Transit Inventory, it must be subject to the duly perfected
first-priority Lien (subject to the Intercreditor Agreement) in favor of Agent
under applicable law, and no other Lien (other than Permitted Encumbrances).

“Eligible Intellectual Property” means, Borrower Intellectual Property
determined by Agent in its Permitted Discretion, to be eligible for inclusion in
the calculation of the Borrowing Base.  Without limiting the foregoing, no
Borrower Intellectual Property shall be Eligible Intellectual Property unless:

 

(a)

The Parent, Holdings, the Borrower or any of its Restricted Subsidiaries has
good and valid title to such Borrower Intellectual Property;

 

(b)

The Parent, Holdings, the Borrower or any of its Restricted Subsidiaries is in
compliance with the representations, warranties and covenants set forth in this
Agreement and the other Loan Documents relating to such Borrower Intellectual
Property;

 

(c)

Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in its Permitted Discretion in order to
create a valid, perfected and enforceable first-priority Lien on such Borrower
Intellectual Property under applicable law (including, without limitation,
filings at the PTO or such other equivalent foreign filing or registration
office) has been taken; and

 

(d)

With respect to the Borrower Intellectual Property which was not included in the
most-recent appraisal received by the Agent under this Agreement or over which
the Agent has not completed its legal and business due diligence in its
Permitted Discretion, the Agent (i)

16



--------------------------------------------------------------------------------

 

 

shall have received an appraisal of such Borrower Intellectual Property in form
and substance, and from appraisers, acceptable to the Agent in its Permitted
Discretion and (ii) shall have completed its legal and business due diligence
with the results of such due diligence satisfactory to the Agent in its
Permitted Discretion; provided, however, that any such appraisals or legal or
business due diligence shall be at the expense of the Borrower and shall not be
subject to (and shall not be included in) the limitations set forth in Section
6.10 on the number of collateral audits, examinations, or appraisals for which
the Agent is entitled to be reimbursed in any period.

“Eligible Inventory” means “Eligible Inventory” as defined under the ABL Credit
Agreement without giving effect to any amendments or modifications of such
definition or any component definitions (or any sub-component definitions)
thereof which could create additional ABL Excess Availability; provided, that in
order for any Inventory to constitute Eligible Inventory, it must be subject to
the duly perfected first-priority Lien (subject to the Intercreditor Agreement)
in favor of Agent under applicable law, and no other Lien (other than Permitted
Encumbrances).

“Eligible Trade Receivables” means “Eligible Trade Receivables” as defined under
the ABL Credit Agreement without giving effect to any amendments or
modifications of such definition or any component definitions (or any
sub-component definitions) thereof which could create additional ABL Excess
Availability; provided, that in order for any Account to constitute an Eligible
Trade Receivable, it must be subject to the duly perfected first priority Lien
(subject to the Intercreditor Agreement) in favor of Agent under applicable law,
and no other Lien (other than Permitted Encumbrances).

“Embargoed Person” means any party that (i) is listed in any Sanctions related
list of designated Persons maintained by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), including the list of “Specially Designated
Nationals and Blocked Persons”, or the United States Department of State, the
United Nations Security Council, the European Union, or any EU member state,
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC comprehensive sanctions programs, (iii)
is subject to any Requirement of Law that would prohibit all or substantially
all financial or other transactions with that Person or would require that
assets of that Person that come into the possession of a third-party be blocked,
(iv) any agency, political subdivision or instrumentality of the government of a
country or territory that is the subject of OFAC comprehensive sanctions
programs, (v) any natural person ordinarily resident in a country or territory
that is the subject of OFAC comprehensive sanctions programs, or (vi) any Person
fifty percent (50%) or more owned directly, or indirectly, individually or in
the aggregate, by any of the above.

“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any international authority, foreign government, the
United States, or any state, provincial, local, municipal or other governmental
authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as has been, is now, or at any time
hereafter is, in effect.

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

17



--------------------------------------------------------------------------------

 

“Equipment” has the meaning set forth in the UCC or any other applicable
Requirement of Law.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

“Equity Issuance” means any issuance by the Parent of its Qualified Stock in a
public or private offering.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Loan Parties within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to the Parent, Holdings, the Borrower and
its Restricted Subsidiaries on a Consolidated basis, for any Fiscal Year
commencing with the Fiscal Year ending February 1, 2020, an amount equal to the
sum of Consolidated EBITDA for such period minus the sum of the following, but
without duplication:

(a)Financed Capital Expenditures paid in cash made during such period;

(b)Consolidated Net Interest Expense paid in cash during such period to the
extent paid with the proceeds of Internally Generated Cash;

(c)consolidated Tax expenses paid for such period based on income, profits or
capital, including state, franchise, capital, tariffs, customs, duties and
similar taxes and withholding taxes paid in cash during such period to the
extent paid with the proceeds of Internally Generated Cash;

(d)cash expenses that have been added back as part of the calculation of
Consolidated EBITDA for such period;

(e)regularly scheduled payments of principal and any other permanent repayment
of Indebtedness (other than with respect to the Term Loans or ABL Debt) to the
extent permitted hereunder made during such period (other than, (x) for the
avoidance of doubt, any Excess Cash Flow payments made during such period
pursuant to Section 2.06(d) and (y) in respect of any revolving credit facility
(or any other kind of Indebtedness that may be reborrowed or redrawn) during
such period to the extent there is not an equivalent permanent reduction in
commitments or availability thereunder), in each case, to the extent paid with
the proceeds of Internally Generated Cash;

(f)permitted Restricted Payments under clauses (d), (e) and (g) of Section 7.06
paid in cash during such period to the extent paid with the proceeds of
Internally Generated Cash;

(g)any increase in Consolidated Working Capital (if any);

(h)the amount of cash payments made in connection with Permitted Acquisitions
and other permitted Investments (including transaction expenses, net working
capital adjustments, and

18



--------------------------------------------------------------------------------

 

earnout payments, in each case, to the extent permitted under this Agreement to
the extent consummated and, in each case, to the extent paid with the proceeds
of Internally Generated Cash;

(i)permitted Investments in non-Affiliates of the Borrower paid in cash during
such period to the extent paid with the proceeds of Internally Generated Cash;

(j)the amount of the anticipated payment due within the following twelve month
period in respect of the Tax Receivable Agreement, to be estimated in good faith
by the Borrower; provided, that, to the extent such amount actually paid in such
following period is greater (or less) than such estimated amount, “Excess Cash
Flow” for the following Fiscal Year shall be deemed to be decreased (or
increased) by such amount (such adjustment to be made without duplication of any
other adjustment in respect of such payment made in such following fiscal year);

plus any decrease in Consolidated Working Capital (if any).

“Excluded DDA” means (i) any deposit account exclusively used for payroll or
employee benefits, and (ii) any deposit account which is a trust or fiduciary
account.

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Parent, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Requirements of
Law or, to the extent mutually agreed the same would prevent the granting
thereof, Contractual Obligations that are in existence on the Closing Date or at
the time of acquisition of such Subsidiary and not entered into in contemplation
thereof from providing a Facility Guaranty or if providing a Facility Guaranty
by such Subsidiary would require governmental (including regulatory) consent,
approval, license or authorization (unless such consent, approval license or
authorization has been obtained), (d) any Foreign Subsidiary, (e) any
Unrestricted Subsidiary, (f) any Subsidiary that is a captive insurance company
and (g) any other Subsidiary with respect to which, in the reasonable judgment
of the Agent and the Borrower, the burden or cost or other consequences of
providing a Facility Guaranty shall be excessive in view of the benefits to be
obtained by the Credit Parties therefrom. For the avoidance of doubt, each
Excluded Subsidiary is a Non-Guarantor Subsidiary hereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net or gross income (however
denominated), Taxes imposed on or measured by net or gross profits, franchise or
capital Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender (or its
assignor, if any) acquires such interest in the Term Loan or Commitment (or
designates a new lending office) (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a) or
(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Facility Guaranty” means a guarantee of the Obligations made by any Person in
favor of the Agent and the other Credit Parties pursuant to the Security
Agreement or in such other form reasonably satisfactory to the Agent.

19



--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities in connection
with the implementation of such Sections of the Code.

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrower and the Agent.

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from the Term Loans hereunder or ABL Debt)
or Capital Lease transactions permitted hereunder.

“Financial Covenant” means the covenant specified in Section 7.18(a).

“Financial Performance Projections” means (i) the projected consolidated balance
sheets, statements of income, cash flows, and stockholder’s equity of the Parent
and its Subsidiaries, (ii) the projected Borrowing Base and (iii) ABL Excess
Availability forecasts, in each case, prepared by management of the Parent and
in form and substance reasonably satisfactory to the Agent.

“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter each of
which is approximately one month in duration. There are 12 Fiscal Months in each
Fiscal Year.

“Fiscal Quarter” means one of the four 13-week, or, if applicable, 14-week
quarters in a Fiscal Year, with the first of such quarters beginning on the
first day of a Fiscal Year and ending on a Saturday of the thirteenth (or
fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the fiscal year ending on the Saturday closest to January 31
in any calendar year.

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means any Recipient that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

20



--------------------------------------------------------------------------------

 

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, guarantees of operating leases in the ordinary course of business, and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor” means (i)  the Parent, (ii) Holdings and (iii) each Subsidiary of
the Parent that executes and delivers a Facility Guaranty pursuant hereto;
provided that no Excluded Subsidiary shall be required to be a Guarantor
hereunder.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations or the price of commodities, raw
materials, utilities and energy, either generally or under specific
contingencies.

“Holdings” means Vince Intermediate Holding, LLC, a Delaware limited liability
company.

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Company that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
as reflected on the most recent financial statements delivered pursuant to
Section 6.01 prior to such date and (ii) (A) that is listed on the attached
Schedule 1.01(b) or (B) has been designated as such by the Borrower in a written
notice delivered to the Agent (other than, in either case, any such Subsidiary
as to which the Borrower has revoked such designation by written notice to the
Agent so long as such Subsidiary either provides a Facility Guaranty upon such
designation and complies with Section 6.11 or otherwise qualifies as an Excluded
Subsidiary hereunder); provided that no Subsidiary with Property of the type
included in the Borrowing Base may be designated as an Immaterial Subsidiary,
and provided further that at no time shall all Immaterial Subsidiaries so
designated by the Borrower have in the aggregate consolidated assets or annual
consolidated revenues (as reflected on the most recent financial statements
delivered pursuant to Section 6.01 prior to such time) in excess of 3% of
consolidated assets or

21



--------------------------------------------------------------------------------

 

annual consolidated revenues, respectively, of the Parent, Holdings, the
Borrower and its Restricted Subsidiaries.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and not more than 90 days past due
(unless being contested in good faith by appropriate proceedings) and
(ii) earn-outs and other contingent payments in respect of acquisitions except
to the extent that the liability on account of any such earn-out or contingent
payment becomes fixed), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Stock, except for
agreements with directors, officers and employees to acquire such Equity
Interest upon the death or termination of employment of such director, officer
or employee, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, other than
guarantees of operating leases in the ordinary course of business, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such person
is liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any Debtor Relief Laws or under any other provincial, state or federal
bankruptcy or insolvency law, each as now and hereafter in effect, any
successors to such statutes, and any similar laws in any jurisdiction including,
without limitation, any laws relating to assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief and any law permitting a debtor to obtain a stay or a compromise of the
claims of its creditors.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology,

22



--------------------------------------------------------------------------------

 

know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercreditor Agreement” means (i) the Intercreditor Agreement, dated as of the
Closing Date, by and among the Agent and the ABL Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof or (ii) any other intercreditor
agreement among the Agent and any agent or trustee with respect to the ABL
Credit Agreement or any Permitted Amendment or Refinancing thereof, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Interest Payment Date” means each January 1, April 1, July 1, and October 1 of
each year (or, if such day is not a Business Day, the immediately following
Business Day), and the Maturity Date.

“Interest Period” means the period commencing on the date such LIBOR Rate Loan
is disbursed and ending on the date three months thereafter; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made.

“Internally Generated Cash” means cash generated from the operations of the
business of the Borrower and its Subsidiaries; provided that, notwithstanding
the foregoing, “Internally Generated Cash” shall not include (i) the proceeds of
any Indebtedness (excluding the ABL Debt), (ii) the proceeds of the issuance of
any Equity Interests or (iii) the proceeds of any insurance (other than business
interruption insurance), indemnification or other payments from non-Loan Party
Affiliates.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party to a location of a Loan Party in the United States or, if the Loan Parties
have taken steps to create and perfect a first priority Lien in such Inventory
under the Requirements of Law of Canada (and its provinces) and taken such other
actions as may be reasonably requested by ABL Agent in connection therewith
(including the receipt of customary legal opinions), Canada.

“Inventory” has the meaning given that term in the UCC or other applicable
Requirement of Law, and shall also include, without limitation, all: (a) goods
which (i) are leased by a Person as lessor, (ii) are held by a Person for sale
or lease or to be furnished under a contract of service, (iii) are furnished by
a Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing.

23



--------------------------------------------------------------------------------

 

“Inventory Reserves” means such reserves as may be established from time to time
by the ABL Agent in its Permitted Discretion, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or factored into the advance rates, to reflect the changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory.

“Investment” has the meaning given to such term in Section 7.02 hereof.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning given to such term in Section 10.24.

“Junior Indebtedness” has the meaning given to such term in Section 7.03(m).

“Landlord Lien State” means any state, province or territory in which a
landlord’s claim for rent has priority by operation of applicable Requirement of
Law over the Lien of the Agent in any of the Collateral.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

“Lenders” means the Lenders having Commitments or Term Loans from time to time
or at any time. Any Lender may, in its reasonable discretion, arrange for one or
more Term Loans to be made by Affiliates or branches of such Lender, in which
case the term “Lender” shall include any such Affiliate or branch with respect
to Term Loans made by such Affiliate or branch.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“LIBOR Rate” means:

(a)for any Interest Period, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations, including the “Money Rates” section of the Wall Street Journal, or
as may be designated by the Agent from time to time) at or about 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
major money market banks to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period, which rate is
approved by the Agent; and

(b)If the LIBOR Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement.

“LIBOR Rate Loan” means a Term Loan that bears interest at a rate based on the
LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially

24



--------------------------------------------------------------------------------

 

the same economic effect as any of the foregoing).  For the avoidance of doubt,
it is understood and agreed that Holdings, the Borrower and any of its
Restricted Subsidiaries may, as part of their business, grant non-exclusive
licenses (or exclusive licenses within a specific or defined field of use) to
Intellectual Property owned or developed by, or licensed to, such entity.  For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property; provided, other
than with respect to any such exclusivity within a specific or defined field of
use, that the terms of such licenses shall not restrict the right of the Agent
to use and/or dispose of such Intellectual Property owned by such entity in
connection with the conduct of a Liquidation or other exercise of creditor
remedies.

“Limited Condition Acquisition”: any acquisition or other Investment (including
acquisitions subject to a letter of intent or purchase agreement), the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and which is not a “sign and close”
transaction; provided that in the event the consummation of any such acquisition
or Investment shall not have occurred on or prior to the date that is 120 days
following the signing of the applicable Limited Condition Acquisition agreement,
such acquisition or Investment shall no longer constitute a Limited Condition
Acquisition for any purpose.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Requirements of
Laws as a creditor of the Loan Parties with respect to the realization on the
Collateral, including (after the occurrence and during the continuation of an
Event of Default) the conduct by the Loan Parties acting with the consent of the
Agent, of any public, private or “going-out-of-business”, “store closing” or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan Account” has the meaning assigned to such term in Section 2.11.

“Loan Documents” means this Agreement, each Note, the Fee Letter, all Borrowing
Base Certificates, the Term Loan Notices, all Compliance Certificates, the
Blocked Account Agreements, all Collateral Access Agreements, all Credit Card
Notifications, the Security Documents, any Facility Guaranty, and the
Intercreditor Agreement, each as amended and in effect from time to time, and
any and all other agreements, certificates, notices, instruments and documents
now or hereafter executed by any Loan Party or Subsidiary of a Loan Party and
delivered to the Agent or any Lender in respect of the transactions contemplated
by this Agreement.

“Loan Parties” means, collectively, the Borrower and the Guarantors. “Loan
Party” means any one of such Persons.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Investors” means the directors, officers and other employees of the
Parent and its Subsidiaries.

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business, properties, or financial condition of the Parent and its Subsidiaries,
taken as a whole; (ii) the validity or enforceability of the Loan Documents or
the material rights and remedies of the Agent and the Lenders thereunder, in
each case, taken as a whole; or (iii) the ability of the Loan Parties (taken as
a whole) to perform any of its obligations under the Loan Documents in a manner
that materially and adversely affects the Lenders.

“Material Contract” means, with respect to any Loan Party, any document or
agreement relating to or evidencing each contract to which such Person is a
party the termination of which would reasonably be

25



--------------------------------------------------------------------------------

 

expected to have a Material Adverse Effect; provided that the term “Material
Contract” does not include any document or agreement relating to or evidencing
Material Indebtedness.

“Material Indebtedness” means Indebtedness under the ABL Credit Agreement and
other Indebtedness (other than the Obligations) of the Loan Parties in an
aggregate principal amount exceeding $15,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

“Maturity Date” means the earlier of (a) August 21, 2023 and (b) the “Maturity
Date” under the ABL Credit Agreement.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgages” means any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Agent and the Borrower (taking into account the law of the
jurisdiction in which such mortgage, deed of trust, hypothec or similar document
is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

“Most Recently Ended” means, with respect to any period, the most recently ended
period for which the financial statements required by Section 6.01(a),
Section 6.01(b) or Section 6.01(c), as applicable, have been delivered or
required to have been delivered.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a)with respect to any Disposition of Property or Recovery Event, proceeds
(including, when received, any deferred or escrowed payments) received by any
Loan Party in cash pursuant to such Disposition or Recovery Event, net of (i)
reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and sales commissions; (ii) amounts required to
be applied to the repayment of any Indebtedness secured by a Lien on the asset
subject to such Disposition or Recovery Event; (iii) transfer or similar taxes;
and (iv) reserves for indemnities, until such reserves are no longer needed (at
which point, such amounts shall become Net Cash Proceeds); and

26



--------------------------------------------------------------------------------

 

(b)with respect to any issuance of Indebtedness, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs
and expenses relating to such issuance (including up-front, underwriters’ and
placement fees).

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01(c).

“Non-Excluded Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document other than Excluded Taxes and Other Taxes.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt” means Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity, and
(b) as to which the lenders or holders thereof have been notified in writing
that they will not have any recourse to the capital stock or assets of the
Parent, Holdings, the Borrower or any of its Restricted Subsidiaries (other than
the Equity Interests of an Unrestricted Subsidiary which is the issuer or a
guarantor or the direct or indirect parent of the issuer or guarantor of such
indebtedness).

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside of the United States of America, which plan, fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Note” means the promissory note of the Borrower substantially in the form of
Exhibit B, payable to the order of each Lender, evidencing the Term Loan made by
such Lender from time to time.

“Obligations” means all advances to, and debts (including principal, interest,
fees (including the Early Termination Fee, if applicable), and reasonable costs
and expenses), liabilities, obligations, covenants, indemnities, and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Term Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, and reasonable costs and expenses and indemnities
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees costs,
expenses and indemnities are allowed claims in such proceeding.

“OFAC” has the meaning set forth in the definition of “Embargoed Person”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with

27



--------------------------------------------------------------------------------

 

respect to, any Loan Document, except any such Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.13).

“PA Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a) (Non-Payment), 8.01(b) (but only insofar as
such an Event of Default arises from a breach of the provisions of Section
6.01(a) (Annual Financial Statements), Section 6.01(b) (Quarterly Financial
Statements), Section 6.02(b) (Compliance Certificates), Section 6.12 (Cash
Management) or Section 6.02(c) (Borrowing Base Certificates)), 8.01(d)
(Representations and Warranties; but only insofar as such Event of Default
arises from a material misrepresentation contained in any Borrowing Base
Certificate), or 8.01(f) (Insolvency Proceedings, Etc.).

“Parent” means Vince Holding Corp., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning provided therefor in
Section 10.06(d)(ii).

“Payment in Full” means the payment in Dollars in full in cash or immediately
available funds of all outstanding Obligations (excluding contingent
indemnification obligations for which a claim has not then been asserted). “Paid
in Full” shall have the correlative meaning.

“Payoff Indebtedness” means Indebtedness under (a) that certain Credit
Agreement, dated as of November 27, 2013, by and among Bank of America, N.A., as
the agent, the lenders party thereto, Vince, LLC as the “Borrower”, and the
other parties thereto, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time until the date that is
immediately prior to the Closing Date and (b) that certain Term Loan Agreement,
dated as of November 27, 2013, among Vince, LLC and Vince Intermediate Holding,
LLC, each as “Borrowers”, Vince Holding Corp., as “Holdings”, Bank of America,
N.A., as the agent, the lenders party thereto, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time until
the date that is immediately prior to the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
(or to which there is an obligation to contribute) by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code, and each such plan for
the five-year period immediately following the latest date on which the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

“Permitted Acquisition” means (i) any acquisition (including, if applicable, in
the case of any Intellectual Property, by way of license) approved by the
Required Lenders or (ii) an Acquisition in which all of the following conditions
are satisfied:

(a)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

28



--------------------------------------------------------------------------------

 

(b)in the event the purchase price for the Acquisition exceeds $15,000,000,
(i) not less than five Business Days prior to the consummation of any such
Acquisition (or such shorter period of time the Agent may approve) the Agent
shall have received the then current drafts of the documentation to be executed
in connection with such Acquisition (with final copies of such documentation to
be delivered to the Agent promptly upon becoming available), including all
schedules and exhibits thereto, a quality of earnings report and pro forma
financial statements, and  (ii) the Agent shall have received notice of the
closing date for such Acquisition; provided that such notice shall be given
unless doing so would materially interfere with, or would cause materially
adverse economic consequences with respect to, the consummation of such
Acquisition;

(c)any Person or assets or division acquired is, at the time of such
Acquisition, and shall be in the same business or lines of business, or business
reasonably related, ancillary or complementary thereto, in which the Borrower
and/or its Subsidiaries are engaged as of the Closing Date;

(d)[Reserved];

(e)such Person shall have become a Restricted Subsidiary and, if such Person
shall be a wholly-owned Domestic Subsidiary (and not an Excluded Subsidiary), a
Guarantor and the provisions of Section 6.11 shall have been complied with to
the reasonable satisfaction of the Agent; provided that, notwithstanding the
foregoing, the aggregate consideration expended in respect of Persons that shall
not become Guarantors or wholly owned Subsidiaries may not exceed $15,000,000;
and

(f)The Loan Parties shall have satisfied the ABL Payment Conditions (provided
that, solely in connection with Limited Condition Acquisitions such condition
shall be tested as of the date the definitive agreements for such Limited
Condition Acquisition are entered into, and no PA Specified Event of Default
shall have occurred and be continuing at the time such Limited Condition
Acquisition is consummated).

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that
(a) other than with respect to a Permitted Amendment or Refinancing in respect
of Indebtedness of the Loan Parties under the ABL Credit Agreement, the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Amended or Refinanced except (i) by an amount equal to unpaid accrued interest
and premium (including tender premiums and make whole amounts), thereon plus
other reasonable and customary fees and expenses (including upfront fees,
original issue discount and defeasance costs) incurred in connection with such
Amendment or Refinancing and (ii) by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Amendment or
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(c),
the Indebtedness resulting from such Amendment or Refinancing has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being Amended or Refinanced, (c) other
than with respect to a Permitted Amendment or Refinancing in respect of
Indebtedness permitted pursuant to Sections 7.03(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being Amended or Refinanced is Indebtedness permitted pursuant to
Section 7.03(d), 7.03(i), 7.03(m), 7.03(n), or 7.03(o), (i) to the extent such
Indebtedness being Amended or Refinanced is subordinated in right of payment or
in lien priority to the Obligations, the Indebtedness resulting from such
Amendment or Refinancing is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Amended or Refinanced, (ii) the terms and conditions of any such Amended
or Refinanced Indebtedness under Section 7.03(m), or 7.03(o) shall be usual and
customary for high yield securities of the type issued, (iii) the other terms
and conditions (including, if applicable, as to collateral

29



--------------------------------------------------------------------------------

 

but excluding as to subordination, pricing, premiums and optional prepayment or
optional redemption provisions) of any such Amended or Refinanced Indebtedness,
taken as a whole, are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Amended or
Refinanced, taken as a whole (provided that a certificate of a Responsible
Officer delivered to the Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the requirements of
clause (ii) and this clause (iii) unless the Agent notifies the Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)) and
(iv) the obligors (including any guarantors) in respect of the Indebtedness
resulting from such modification, refinancing, refunding, renewal, replacement
or extension shall be the same as the obligors (including any guarantors) of the
Indebtedness being Amended or Refinanced and (e) in the case of any Permitted
Amendment or Refinancing in respect of the ABL Credit Agreement, (x) such
Permitted Amendment or Refinancing is secured only by all or any portion of the
collateral securing the Indebtedness being Amended or Refinanced and (y) and
such Permitted Amendment or Refinancing is subject to the Intercreditor
Agreement and (f) in the case of any Permitted Amendment or Refinancing that is
guaranteed (including in respect of the ABL Credit Agreement) or secured by all
or any portion of the collateral securing the Indebtedness being Amended or
Refinanced, such Permitted Amendment or Refinancing is guaranteed only by the
Guarantors guaranteeing and secured only by all or any portion of the collateral
securing the Indebtedness being Amended or Refinanced. When used with respect to
any specified Indebtedness, “Permitted Amendment or Refinancing” shall mean the
Indebtedness incurred to effectuate a Permitted Amendment or Refinancing of such
specified Indebtedness.

“Permitted Discretion” means a determination made by the Agent, in the exercise
of its reasonable credit judgment from the viewpoint of an asset based lender,
exercised in good faith in accordance with customary business practices for
comparable asset based lending transactions.

“Permitted Encumbrances” has the meaning set forth in Section 7.01.

“Permitted Investors” means the collective reference to (i) the Sponsor and
Sponsor Affiliates, (ii) the Management Investors, (iii) any Permitted
Transferees of any of the foregoing Persons, and (iv) any ‘‘group’’ (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that in the case of such ‘‘group’’ and without giving effect to the existence of
such ‘‘group’’ or any other ‘‘group,’’ such Persons specified in clauses (i),
(ii) or (iii) above, collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
Holdings held by such ‘‘group,” and provided further, that, in no event shall
the Sponsor own a lesser percentage of voting stock than any other Person or
group referred to in clauses (ii), (iii) and (iv).

“Permitted Seller Note” means a promissory note containing subordination and
other related provisions reasonably acceptable to the Agent, representing
Indebtedness of the Borrower or any of its Subsidiaries incurred in connection
with any acquisition permitted under Section 7.02(f) and payable to the seller
in connection therewith.

“Permitted Store Closings” means (a) store closures and related dispositions
which do not exceed (i) in any Fiscal Year of the Borrower and its Subsidiaries,
the greater of five (5) stores and 10% of the total number of stores in
existence on the first day of such Fiscal Year (net of new store openings), and
(b) the related Inventory is disposed of at such stores in accordance with
liquidation agreements and with professional liquidators acceptable to the
Agent.

30



--------------------------------------------------------------------------------

 

“Permitted Transferee” means (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Plan” means at a relevant time, any employee benefit plan within the meaning of
Section 3(3) of ERISA and in respect of which Holdings, the Borrower or any of
its Restricted Subsidiaries is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pledged Securities” has the meaning set forth in the Security Agreement.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Account” means any investment or deposit account maintained by a Loan
Party with the Agent specifically and solely used for purposes of holding such
Eligible Cash On Hand.

“Qualified Stock” means any Equity Interests that are not Disqualified Stock.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means the Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrowers or any Subsidiary Guarantor.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Rejection Notice” has the meaning set forth in Section 2.06.

31



--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.16(c).

“Representations and Warranties Certificate” means a certificate in the form of
Exhibit G.

“Required Lenders” means, as of any date of determination, at least two (2)
Lenders (or one (1) Lender to the extent that there is only one (1) Lender)
holding in the aggregate more than 50% of the Total Outstandings.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means all Inventory Reserves and Availability Reserves. The ABL Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish or modify Reserves upon three
(3) Business Days prior written notice to the Borrower (during which period the
ABL Agent shall be available to discuss any such proposed Reserve with the
Borrower and the Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve no longer exists,
in a manner and to the extent reasonably satisfactory to the ABL Agent),
provided that no such prior notice shall be required for (1) changes to any
Availability Reserves resulting solely by virtue of mathematical calculations of
the amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, rent and Customer Credit
Liabilities), or (2) if a Specified Event of Default has occurred and is
continuing; provided further that all such Reserves (including the amount of
such Reserve) shall bear a reasonable relationship to the circumstances,
conditions, events or contingencies that are the basis for such Reserve.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of Eligible Credit Card
Receivables, Eligible In-Transit Inventory, Eligible Inventory, Eligible Trade
Receivables or reserves criteria deducted in computing the Appraised Value of
Eligible Inventory. In the event the circumstances, conditions, events or
contingencies underlying any such Reserve cease to exist or the liability that
is the basis for any such Reserve has been reduced, such Reserve shall be
rescinded or reduced by an amount as determined in the ABL Agent’s Permitted
Discretion.

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of the Parent, Holdings or the Borrower, as
applicable, or (with respect to Section 6.03) any Restricted Subsidiary and,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of the Parent, Holdings or the Borrower,
as applicable.

“Restricted Payment” has the meaning given to such term in Section 7.06 hereof.

32



--------------------------------------------------------------------------------

 

“Restricted Subsidiary” means any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Retail DDA” means a DDA of any Loan Party used solely in the operation of a
store location.

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.

“Sanction(s)” means any economic sanctions administered or enforced by any
Governmental Authority of the United States, Canada or the European Union
(including, without limitation, OFAC, the United States Department of State,
Foreign Affairs and International Trade Canada or the Department of Public
Safety Canada or Her Majesty’s Treasury).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” has the meaning set forth in the Security Agreement.  

“Securities Account” has the meaning provided in Section 8-501 of the UCC.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date among the Loan Parties and the Agent.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Intercreditor Agreement, the Credit Card
Notifications and each other security agreement or other instrument or document
executed and delivered to the Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shared Services Agreement” means the Shared Services Agreement, dated as of
November 27, 2013, between the Borrower and Kellwood, LLC.

“Single Employer Plan” means any Pension Plan, but excluding any Multiemployer
Plan.

“Solvent” means with respect to any Person, as of any date of determination,
(a) on a going concern basis the amount of the “fair value” of the assets of
such Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal, state, provincial,
territorial, municipal, local and foreign laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an insufficient
amount of capital with which to conduct its business, (d) such Person will be
able to pay its debts as they mature, and (e) such Person is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated,

33



--------------------------------------------------------------------------------

 

fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured and (iii) except as
otherwise provided by applicable law, the amount of “contingent liabilities” at
any time shall be the amount thereof which, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become actual
or matured liabilities.

“Specified Contribution” has the meaning set forth in Section 8.04.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a) (Non-Payment), 8.01(b) (but only insofar as
such an Event of Default arises from a breach of the provisions of Section
6.01(a) (Annual Financial Statements), Section 6.01(b) (Quarterly Financial
Statements), Section 6.02(b) (Compliance Certificates), Section 6.12 (Cash
Management), Section 7.18 (Financial Covenant), or Section 6.02(c) (Borrowing
Base Certificates)), 8.01(d) (Representations and Warranties; but only insofar
as such Event of Default arises from a material misrepresentation contained in
any Borrowing Base Certificate), or 8.01(f) (Insolvency Proceedings, Etc.).

“Specified Transaction” means (a) any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise or (b) any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit) and any Restricted Payment that by
the terms of this Agreement requires such test to be calculated on a “pro forma
basis” or after giving “pro forma effect.”

“Sponsor” means Sun Capital Partners V, L.P. and any Controlled Affiliates
thereof (but excluding any portfolio companies of the foregoing).

“Sponsor Affiliate” means the collective reference to any entities (other than a
portfolio company) controlled directly or indirectly by the Sponsor.

“Spot Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Agent may obtain such spot rate from another financial
institution designated by the Agent if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior Payment in Full of the Obligations and which is
in form and on terms reasonably satisfactory to the Agent.

“Subordination Provisions” has the meaning set forth in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests

34



--------------------------------------------------------------------------------

 

having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Loan Parties.

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is a
Guarantor hereunder.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of November 27, 2013 by and among the Parent, the stockholders of the Parent
party thereto and Sun Cardinal LLC, as stockholder representative, as amended,
modified or supplemented from time to time not in violation of this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
fees or charges in the nature of a tax, levy, et cetera, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit I hereto (with such changes therein as may be reasonably required by
the Agent to reflect the components of and Reserves against the Borrowing Base
as provided for hereunder from time to time), executed and certified as accurate
and complete in all material respects by a Responsible Officer of the Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Agent.

“Term Loan” has the meaning set forth in Section 2.01.

“Term Loan Notice” means the notice of Borrowing, which shall be substantially
in the form of Exhibit A (Term Loan Notice).

“Term Loan Priority Account” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Reserve” means “Term Loan Reserve” as defined under the ABL Credit
Agreement as in effect on the date hereof without giving effect to any
amendments or modifications of such definition or any component definitions (or
any sub-component definitions) thereof.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Termination Date” means the earliest to occur of (i) the Maturity Date or (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) in accordance with Article VIII.

“Total Outstandings” means, without duplication, the aggregate principal balance
of the Term Loan owing to all Lenders.

“Trading with the Enemy Act” has the meaning set forth in Section 10.19.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform

35



--------------------------------------------------------------------------------

 

Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 4.01 on the Closing Date and (ii) any Subsidiary of
the Borrower that is designated by a resolution of the Board of Directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower; (c) is
a Person with respect to which neither the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Equity Interest or warrants, options or other rights to acquire
Equity Interests or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (d) has not guaranteed or otherwise provided credit support at the time
of such designation for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries; (e) does not hold any assets constituting Term Priority
Collateral or otherwise of the type included in the Borrowing Base; and (f) to
the extent requested by the Agent, such Subsidiary shall have entered into an
agreement with the Agent, in form and substance reasonably satisfactory to the
Agent, allowing the use of the assets and other property of such Subsidiary as
may be necessary or desirable for the Liquidation of the Term Priority
Collateral or such other assets. If, at any time, any Unrestricted Subsidiary
would fail to meet the foregoing requirements as an Unrestricted Subsidiary, it
shall thereafter cease to be an Unrestricted Subsidiary for purposes hereof.
Subject to the foregoing, the Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation and the Loan Parties would be in
compliance with Section 7.18 on the date of such designation after giving pro
forma effect to such designation, (ii) any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.02 in an amount equal to the
fair market value of the Subsidiary so designated; provided that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four Fiscal Quarters.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided, that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”),

36



--------------------------------------------------------------------------------

 

the effects of any amortization of or prepayments made on such Applicable
Indebtedness prior to the date of the applicable Amendment or Refinancing shall
be disregarded.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Notwithstanding anything to the contrary herein or in any other Loan Document,
any reference to a defined term as defined in the ABL Credit Agreement or any
other ABL Loan Document shall refer to the definition of such term as in effect
on the date hereof, except with respect to any amendment or modification thereto
permitted under the Intercreditor Agreement or otherwise consented to by the
Agent and the Lenders party hereto.

1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial

37



--------------------------------------------------------------------------------

 

calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statement, except as otherwise specifically prescribed
herein.

(b)Changes in GAAP. (i) If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (y) upon request, the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(i)Notwithstanding any other provision contained herein, the effects of FASB 842
shall be disregarded for all purposes under this Agreement.

(ii)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used here shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect).

1.04[Reserved]

1.05Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to two places more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.06Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07[Reserved].

1.08Currency Equivalents Generally.

(a)For purposes of determining compliance with Sections 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder); provided that, for
the avoidance of doubt, the below provisions of Section 1.09 shall otherwise
apply to such Sections, including with respect to determining whether any
Investment or Indebtedness may be incurred or made at any time under such
Sections.

38



--------------------------------------------------------------------------------

 

(b)For purposes of determining the Consolidated Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars at the currency exchange rates used in preparing the Borrower’s
financial statements corresponding to the test period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness; provided that, notwithstanding anything to the
contrary herein, Term Loans denominated in a currency other than Dollars will be
converted to Dollars at the Spot Rate.

1.09Pro Forma Basis.

(a)Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09.

(b)For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable period and
(ii) subsequent to such period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable period. If since the beginning of any applicable period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Holdings, the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c)Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer of the
Borrower and include, for the avoidance of doubt, the amount of cost savings and
synergies projected by the Borrower in good faith to be reasonably anticipated
to be realizable within 12 months after the closing date of such Specified
Transaction (provided that to the extent any such operational changes are not
associated with a transaction, such changes shall be limited to those for which
all steps have been taken for realizing such savings and are factually
supportable, reasonably identifiable and supported by an officer’s certificate
delivered to the Agent) (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period as if
such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that any
increase in Consolidated EBITDA as a result of cost savings and synergies shall
be subject to the limitations set forth in the definition of Consolidated
EBITDA.

(d)In the event that the Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated Fixed Charge Coverage Ratio, as the case may be (in each case,
other than Indebtedness incurred or repaid under any revolving credit facility
in the ordinary course of business for working capital purposes), (i) during the
applicable period and (ii) subsequent to the end of the applicable period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable period.

39



--------------------------------------------------------------------------------

 

ARTICLE II
THE COMMITMENTS AND BORROWINGS

2.01Term Loans.

Subject to the terms and conditions set forth herein, on the Closing Date, each
Lender shall make to the Borrower a term loan in the principal amount equal to
its pro rata share of Twenty Seven Million Five Hundred Thousand Dollars
($27,500,000) (the “Term Loan”), provided that, in no event shall the Term Loan
made by any Lender exceed such Lender’s Commitment.  The Term Loan is not a
revolving credit facility and may not be repaid and redrawn and any repayments
or prepayments of principal on a Term Loan shall permanently reduce such Term
Loan.  The Borrower irrevocably authorizes the Agent and the Lenders to disburse
the proceeds of the Term Loans on the Closing Date in accordance with the terms
of this Agreement.  Upon the making of the Term Loans on the Closing Date, the
Commitments shall be irrevocably terminated.

2.02Borrowings of Term Loans.

(a)The Term Loans shall be LIBOR Rate Loans at all times, subject to Section
3.03.

(b)To the extent not paid by the Borrower when due (after taking into
consideration any grace period), the Agent, without the request of the Borrower,
may advance any interest, fee, service charge (including direct wire fees),
expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account.  The Agent shall advise the Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the Agent
shall not constitute a waiver of the Agent’s rights and the Borrower’s
obligations under Section 2.05(c).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall constitute
a Term Loan and shall bear interest at the interest rate then and thereafter
applicable to the Term Loans.

(c)The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period upon determination of such interest rate.

2.03[Reserved].

2.04[Reserved].

2.05Voluntary Prepayments.

(a)

(i)The Borrower may, upon irrevocable notice from the Borrower to the Agent, at
any time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty (subject to Section 2.05(b) below); provided that,
(A) such notice must be received by the Agent not later than 11:00 a.m. three
(3) Business Days prior to any date of prepayment of such Term Loans; (B) any
prepayment of Term Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Each such notice shall specify the date
and amount of such prepayment and the Interest Period of such Term Loans. The
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on

40



--------------------------------------------------------------------------------

 

the date specified therein. Any prepayment of a LIBOR Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  

(ii)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Borrower may prepay the Term Loans in accordance with the terms of
this Section 2.05(a) (1) in an aggregate amount of up to $7,500,000 without any
Early Termination Fee becoming due and payable; provided that, (i) no Event of
Default shall have occurred and be continuing and (ii) any such prepayment shall
not be made in connection with a refinancing transaction of the Total
Outstandings hereunder; and (2) on any ECF Payment Date, the Borrower may elect
to make a voluntary prepayment of the Term Loans in the same manner as the
amount mandatorily prepaid pursuant to Section 2.06(b) in an additional amount
not to exceed (taken together with amounts due and payable on such date pursuant
to Section 2.06(b)) a combined amount of up to 100% of Excess Cash Flow for such
Fiscal Year, without any Early Termination Fee becoming due and payable thereon.

(b)Early Termination Fee.  Upon the occurrence of an Applicable Premium Trigger
Event, the Borrower shall pay to the Agent, for the ratable benefit of the
Lenders, the Early Termination Fee.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, it is understood and agreed that if
the Obligations are accelerated as a result of the occurrence and continuance of
any Event of Default (including by operation of law or otherwise), the Early
Termination Fee, if any, determined as of the date of acceleration, will also be
due and payable and will be treated and deemed as though the Term Loan was
prepaid as of such date and shall constitute part of the Obligations for all
purposes herein.  Any Early Termination Fee payable in accordance with this
Section 2.05(b) shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Applicable
Premium Trigger Event, and the Loan Parties agree that it is reasonable under
the circumstances currently existing.  The Early Termination Fee, if any, shall
also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means.  THE LOAN PARTIES EXPRESSLY
WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING EARLY TERMINATION FEE IN CONNECTION
WITH ANY SUCH ACCELERATION.  The Loan Parties expressly agree that (A) the Early
Termination Fee is reasonable and is the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel, (B) the
Early Termination Fee shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (C) there has been a course of conduct
between Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Early Termination Fee, (D) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 2.05(b), (E) their agreement to pay the Early Termination Fee is
a material inducement to the Lenders to make the Term Loan, and (F) the Early
Termination Fee represents a good faith, reasonable estimate and calculation of
the lost profits or damages of the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of such Applicable Premium Trigger
Event.

41



--------------------------------------------------------------------------------

 

2.06Mandatory Prepayments.

Unless any amount below is required to reduce the ABL Debt in accordance with
the terms of the Intercreditor Agreement, and is actually applied to reduce the
ABL Debt in accordance with the terms of the Intercreditor Agreement:

(a)If during any Fiscal Year of the Borrower, any Loan Party has received
cumulative Net Cash Proceeds during such Fiscal Year from one or more
Dispositions of Term Loan Priority Collateral, or, after the Discharge of ABL
Obligations, any Property of any Loan Party or Subsidiary thereof (excluding any
Disposition permitted by clause (a), (b), (c) (except as it relates to Section
7.04(d)), (e), (f), (g), (h), (i), (j), (k), (l), (n), (o), (p), (q) and (r) of
Section 7.05) of at least $500,000, within five Business Days after the receipt
by any Loan Party of such Net Cash Proceeds, the Borrower shall make a
prepayment of the Term Loans in an amount equal to 100% of such excess Net Cash
Proceeds.  Notwithstanding the foregoing, the Borrower may, at its option by
notice in writing to the Agent given no later than thirty (30) days following
the Disposition resulting in such Net Cash Proceeds, provided that no Event of
Default has occurred and is continuing, reinvest the Net Cash Proceeds of such
Disposition in the business of the Borrower and its Subsidiaries within one
hundred eighty (180) days following the receipt of such Net Cash Proceeds, or
enter into a binding commitment thereof within said one hundred eighty (180) day
period and subsequently makes such reinvestment within an additional ninety (90)
days thereafter, with the amount of Net Cash Proceeds unused after such period
to be applied to prepay the Term Loans; provided, further, that (i) prior to the
Discharge of ABL Obligations, the Loan Parties shall immediately deposit such
Net Cash Proceeds from any Disposition relating to Property constituting Term
Priority Collateral in the Term Loan Priority Account and (ii) subsequent to the
Discharge of ABL Obligations, the Loan Parties shall immediately deposit Net
Cash Proceeds from any Disposition of any Property in the Term Loan Priority
Account; provided that, so long as no Event of Default has occurred and is
continuing, the Agent shall release any funds to the Borrower which the Borrower
requires to reinvest in the business of the Borrower and its Subsidiaries as set
forth above or, prior to the expiration of the reinvestment period provided for
in this Section 2.06(a), apply such funds to repayment of the Term Loans upon
instruction of the Borrower in accordance with the terms of this Section
2.06(a).  

(b)Subject to any limitations contained in the Revolving Credit Agreement,
within ten Business Days after the earlier to occur of the date on which (x)
Borrower’s Fiscal Year-end audited financial statements are required to be
delivered or (y) such financial statements are actually delivered, in each case
pursuant to Section 6.01(a) (commencing with the Fiscal Year ending February 1,
2020) (each such date, an “ECF Payment Date”), the Borrower shall make a
prepayment of the Term Loans in an amount equal to (1) 50% of Excess Cash Flow
for such Fiscal Year minus (2) the sum of (A) voluntary prepayments of Term
Loans pursuant to Section 2.05(a) hereof made during such period and, at the
election of the Borrower, any such payments made after the end of such period
but prior to the ECF Payment Date (provided that such payments may not be
deducted pursuant to this clause (2)(A) with respect to the following Fiscal
Year) and (B) voluntary prepayments of ABL Debt pursuant to Section 2.05(a) of
the ABL Credit Agreement made during such period accompanied by a permanent
reduction in the ABL Commitments and, at the election of the Borrower, any such
payments made after the end of such period but prior to the ECF Payment Date
(provided that such payments may not be deducted pursuant to this clause (2)(B)
with respect to the following Fiscal Year).

(c)Upon the occurrence of a Change of Control, the Borrower shall make a
prepayment of the Term Loans in an amount equal to 100% of the outstanding
Obligations at such time.

(d)Concurrently with the receipt by any Loan Party of the proceeds of any
Specified Contribution pursuant to Section 8.04, the Borrower shall make a
prepayment of the Term Loans in an amount equal to 100% of such Specified
Contribution.

42



--------------------------------------------------------------------------------

 

(e)If during any Fiscal Year of the Borrower, any Loan Party has received
cumulative Net Cash Proceeds during such Fiscal Year from one or more Recovery
Events in respect of Term Loan Priority Collateral, or, after the Discharge of
ABL Obligations, any Property, of at least $500,000, not later than five (5)
Business Days following the date of receipt of any Net Cash Proceeds in excess
of such amount, the Borrower shall make a prepayment of the Term Loans in an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Recovery Event.  Notwithstanding the foregoing, in the event any
property of any Loan Party suffers an event of loss resulting in a Recovery
Event, the Borrower may, at its option by notice in writing to the Agent given
no later than thirty (30) days following the occurrence of the Recovery Event
resulting in such Net Cash Proceeds, apply such Net Cash Proceeds to the
rebuilding or replacement of such damaged, destroyed or condemned assets or
property so long as such Net Cash Proceeds are in fact used to rebuild or
replace the damaged, destroyed or condemned assets or property within one
hundred eighty (180) days following the receipt of such Net Cash Proceeds, with
the amount of Net Cash Proceeds unused after such period to be applied to prepay
the Term Loans; provided, that (i) prior to the Discharge of ABL Obligations,
the Loan Parties shall immediately deposit such Net Cash Proceeds from any
Recovery Event relating to property constituting Term Priority Collateral in the
Term Loan Priority Account and (ii) subsequent to the Discharge of ABL
Obligations, the Loan Parties shall immediately deposit Net Cash Proceeds from
any Recovery Event in the Term Loan Priority Account; provided, further, that so
long as no Event of Default has occurred and is continuing, the Agent shall
release any funds to the Borrower which the Borrower requires to rebuild or
replace damaged, destroyed or condemned assets or property as set forth above
or, prior to the expiration of the reinvestment period provided for in this
Section 2.06(e), apply such funds to repayment of the Term Loans upon
instruction of the Borrower in accordance with the terms of this Section
2.06(e).  

(f)If for any reason the Combined Total Outstandings at any time exceed the
Borrowing Base as then in effect, then (a) until the Discharge of ABL
Obligations, the Borrower shall immediately prepay first, the ABL Debt and,
then, the Term Loans and (b) thereafter, the Borrower shall immediately prepay
the Term Loans, in each case in an aggregate amount to eliminate such
excess.  Each prepayment of the Term Loans made pursuant to this Section 2.06(f)
shall be accompanied by the payment of (i) accrued interest to the date of such
payment on the amount prepaid and (ii) whether before or after an Event of
Default or acceleration, the Early Termination Fee, if any, payable pursuant to
Section 2.05(b) in connection with any prepayment of the Term Loans.

(g)No later than three (3) Business Days in advance of the making of any
mandatory prepayment pursuant to this Section 2.06, Borrower shall deliver, or
cause to be delivered, to Agent for distribution to the Lenders written notice
of the amount and date of such mandatory prepayment.  Notwithstanding the
foregoing, each Lender may reject all or a portion of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of any
Term Loans required to be made pursuant to clauses (a), (b), (d), (e) and (f) of
this Section 2.06 by providing written notice (each, a “Rejection Notice”) to
Agent and Borrower no later than 5:00 P.M. (New York City time) one (1) Business
Day prior to the scheduled date of such prepayment.  Each Rejection Notice from
a Lender shall specify the principal amount of the mandatory prepayment to be
rejected by such Lender.  If a Lender fails to deliver a Rejection Notice to
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the prepayment to be rejected, any such failure
will be deemed to be an acceptance of the total amount of such mandatory
prepayment of such Term Loans.  Any Declined Proceeds may be retained by
Borrower.

2.07Repayment of Obligations; Amortization.

(a)The Borrower shall repay to the Agent, for the account of the Lenders on the
Termination Date the aggregate amount of Obligations (including the Term Loans,
but excluding contingent indemnification obligations for which a claim has not
then been asserted) outstanding on such date.

43



--------------------------------------------------------------------------------

 

(b)The Borrower shall repay the Term Loan on each Interest Payment Date in
respect of each Fiscal Quarter of the Borrower (commencing with the Fiscal
Quarter ending on February 2, 2019) in the principal amount of $687,500.

2.08Interest.

(a)Subject to the provisions of Section 2.08(b) below, each Term Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the LIBOR Rate for such Interest Period plus the
Applicable Margin.

(b)(i)Upon and after the occurrence of Specified Event of Default, and during
the continuation thereof, the Term Loans shall, at the Agent’s option, bear
interest at a fluctuating interest rate per annum equal to the Default Rate to
the fullest extent permitted by Requirement of Law.

(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Except as provided in Section 2.08(b)(ii), interest on each Term Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

2.09Fees.

The Borrower shall pay to the Agent and the Lenders for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees.

(a)All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Term Loan for the day on which the Term
Loan is made, and shall not accrue on a Term Loan, or any portion thereof, for
the day on which the Term Loan or such portion is paid, provided that any Term
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(b)All calculations of interest payable by the Loan Parties under this Agreement
or any other Loan Document are to be made on the basis of the nominal interest
rate described herein and therein and not on the basis of effective yearly rates
or on any other basis which gives effect to the principle of deemed reinvestment
of interest which principle does not apply to any interest calculated under this
Agreement or any Loan Document. The parties hereto acknowledge that there is a
material difference between the stated nominal interest rates and the effective
yearly rates of interest and that they are capable of making the calculations
required to determine such effective yearly rates of interest.

2.11Evidence of Debt.

The Term Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by the Agent (the “Loan Account”) in the ordinary course of
business. In addition, each Lender may record

44



--------------------------------------------------------------------------------

 

in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Term Loan from such Lender, each payment and prepayment of
principal of any such Term Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender. The accounts
or records maintained by the Agent and each Lender acting solely as a
non-fiduciary agent for the Borrower, shall be prima facie evidence of the
amount of the Term Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Term Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrower will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

2.12Payments Generally; Agent’s Clawback.

(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made, as applicable, to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Agent after 2:00 p.m. at the
option of the Agent be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment (other
than with respect to payment of a LIBOR Rate Loan) to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)[Reserved].

(c)[Reserved].

(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make the Term Loans to the Borrower are several and not joint. The failure of
any Lender to make any Term Loan, to fund any participation or to make any
payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Term
Loan, to purchase its participation or to make its payment hereunder.

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.

If, other than as expressly provided elsewhere herein, any Credit Party shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of, interest on, or other amounts with respect to
the Obligations resulting in such Credit Party’s receiving payment of a
proportion of the aggregate amount of such Obligations, greater than its pro
rata share thereof as provided herein

45



--------------------------------------------------------------------------------

 

(including as in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall
(a) notify the Agent of such fact, and (b) purchase (for cash at face value)
participations in the Obligations of the other Credit Parties, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirement of Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Settlement Amongst Lenders.

(a)The amount of each Lender’s Applicable Percentage of outstanding Term Loans
shall be computed weekly (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Term Loans and repayments of
Term Loans received by the Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Agent.

(b)The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Term Loans for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each applicable Lender its
Applicable Percentage of repayments, and (ii) each Lender shall transfer to the
Agent, or the Agent shall transfer to each Lender, such amounts as are necessary
to insure that, after giving effect to all such transfers, the amount of Term
Loans made by each Lender to the Borrower shall be equal to such Lender’s
Applicable Percentage of all Term Loans outstanding to the Borrower as of such
Settlement Date. If the summary statement requires transfers to be made to the
Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Agent equal to a rate determined by the Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing, or similar fees customarily charged by the Agent in connection with
the foregoing.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

46



--------------------------------------------------------------------------------

 

3.01Taxes.

(a)All payments made by or on account of the Borrower under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes unless required by applicable Requirement of Law. If any
Taxes are required to be withheld by any applicable withholding agent from any
amounts payable hereunder or under any other Loan Document, (i) the applicable
withholding agent shall make such deductions, (ii) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirement of Law, and (iii) to the
extent the deduction is on account of Non-Excluded Taxes or Other Taxes, the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after deduction or withholding
of all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.

(b)Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Requirement of Law.

(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Agent for the
account of the Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, other reasonable evidence of payment.
The Borrower shall indemnify the Agent and the Lenders for any Non-Excluded
Taxes payable in connection with any payments made by the Borrower under any
Loan Document and any Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that if an indemnitee does not notify the Borrower of any
indemnification claim under this Section 3.01(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrower shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from the such indemnitee’s failure to notify the Borrower within such 180 day
period.  A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Agent), or by the Agent on its
own behalf, shall be conclusive absent manifest error.

(d)If the Agent or any Lender determines, in good faith, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to Section 3.01 or Section 3.02, it shall promptly
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority;
provided, further, that no Borrower shall be required to repay to the Agent or
such Lender an amount in excess of the amount paid over by such party to the
Borrower pursuant to this Section. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Obligations.

47



--------------------------------------------------------------------------------

 

(e)Status of Lenders; Tax Documentation.

(i)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Recipient, if reasonably requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by applicable Requirement of Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Recipient is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Recipient’s reasonable judgment such completion, execution or submission
would subject such Recipient to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Recipient.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Recipient that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Agent), whichever of the following
is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BENE, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BENE, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of

48



--------------------------------------------------------------------------------

 

Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BENE, as
applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BENE,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E‑3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Agent), executed copies of any
other form prescribed by applicable Requirement of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirement of Law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made;

(D)on or before the date the Agent becomes a party to this Agreement, the Agent
shall provide to the Borrower two accurate and complete original, signed copies
of IRS Form W-9 or the applicable IRS Form W-8, as the case may be; and

(E)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Requirement of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(f)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

49



--------------------------------------------------------------------------------

 

(g)Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

3.02[Reserved].

3.03Inability to Determine Rates; Illegality; Replacement of LIBOR Rate.

If the Agent determines (which determination shall be conclusive absent manifest
error) that for any reason that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any Interest Period with respect to a LIBOR
Rate Loan (including, without limitation, because the LIBOR screen page is not
available or published on a current basis or the administrator of the LIBOR
screen page or a Governmental Authority has made a public statement identifying
a specific date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans), (c) the LIBOR Rate for any Interest
Period with respect to a LIBOR Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Term Loan, (d) any Requirement of Law
or Change in Law has made it, or that any Governmental Authority has asserted
that it is, unlawful for any Lender to make, maintain or fund LIBOR Rate Loans
or to determine or charge interest rates based upon the LIBOR Rate or (e) a
specific date after which the LIBOR Rate shall no longer be used for determining
interest rates for loans, then the Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for loans similar to the Term Loans in the United States at such time,
and shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.

3.04Increased Costs; Reserves on LIBOR Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirements reflected in the LIBOR Rate);

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans made by such
Lender, in each case that is not otherwise accounted for in the definition of
LIBOR Rate or this clause (a);

50



--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining any LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, within fifteen (15) days after demand therefor by
such Lender setting forth in reasonable detail such increased costs, the Loan
Parties will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
or liquidity of such Lender’s holding company, if any, as a consequence of this
Agreement, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and calculation of
such reduced rate of return the Loan Parties will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The Loan
Parties shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Loan Parties shall not be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)Reserves on LIBOR Rate Loans. Without duplication of any reserves specified
in the definition of “LIBOR Rate”, the Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain LIBOR liabilities, additional
interest on the unpaid principal amount of each LIBOR Rate Loan equal to the
actual costs of such reserves allocated to such Term Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Term Loan, provided the Borrower shall have received
at least 15 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

3.05Compensation for Losses.

Upon written demand of any Lender (with a copy to the Agent) from time to time,
which such demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

51



--------------------------------------------------------------------------------

 

(a)any payment or prepayment of any Term Loan on a day other than the last day
of the Interest Period for such Term Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow or continue any Term Loan on the
date or in the amount notified by the Borrower;

(c)any assignment of a Term Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Term Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

3.06Mitigation Obligations.

If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material economic, legal or regulatory respect. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

3.07Survival.

All of the Borrower’s obligations under this Article III shall survive repayment
of all Obligations hereunder and resignation of the Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWING

4.01Conditions to Borrowing.

The agreement of each Lender to make the Term Loans on the Closing Date is
subject to the satisfaction (or waiver), prior to or concurrently with the
making of such Term Loans, of the following conditions precedent:

(a)Credit Agreement; Security Documents. The Agent shall have received (i) this
Agreement, executed and delivered by the Agent, each Loan Party and each Lender
whose name appears

52



--------------------------------------------------------------------------------

 

on the signature pages hereof, (ii) the Security Documents specified on the
Closing Checklist attached hereto as Exhibit K required to be delivered on the
Closing Date (except to the extent set forth in Sections 6.12(a) and 6.16
hereof), executed and delivered by the Loan Parties and the Agent, (iii) an
Acknowledgement and Consent in the form attached to the Security Agreement
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party, (iv) a Note executed by the Borrower in favor of each Lender
requesting a Note, and (v) a Representations and Warranties Certificate executed
by each Loan Party, and (vi) all other Loan Documents specified on the Closing
Checklist attached hereto as Exhibit K and required to be delivered on the
Closing Date (except to the extent set forth in Section 6.16 hereof), each duly
executed by the applicable Loan Parties and all other Persons party thereto.

(b)Payoff Indebtedness. (i) The Parent, Holdings, the Borrower and its
Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the ABL Credit Agreement,
this Agreement and the other Indebtedness permitted by Section 7.03 and (ii) the
Borrower shall be released from its obligations under the Payoff Indebtedness,
which releases shall be in form and substance reasonably satisfactory to the
Agent, including, without limiting the foregoing, if applicable, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the Uniform Commercial Code or equivalent statute or regulation of each
jurisdiction where a financing statement or application for registration (Form
UCC-1 or the appropriate equivalent) was filed with respect to the Borrower in
connection with the security interests created with respect to the Payoff
Indebtedness and (b) terminations of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower and
(iii) other than with respect to the letters of credit covered by a back to back
letter of credit issued hereunder on the Closing Date, the Parent and its
Subsidiaries shall have made arrangements reasonably satisfactory to the Agent
for the cancellation of any letters of credit issued for the account of the
Parent, Holdings or the Borrower and outstanding thereunder.

(c)ABL Credit Agreement. Substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Section 4.01(c), the Parent,
Holdings, and the Borrower shall have entered into the ABL Credit Agreement and
the Agent shall have received (i) a counterpart of the Intercreditor Agreement,
signed by the ABL Agent and acknowledged by the Loan Parties party thereto and
(ii) a certificate signed by a Responsible Officer attaching true, correct and
complete copies of the material documents relating to the ABL Credit Agreement
and certifying that all of such documents are in full force and effect.

(d)Fees. The Agent and the Lenders shall have received (i) all fees required to
be paid under the Fee Letter, and (ii) all reasonable out-of-pocket expenses for
which reasonably detailed invoices have been presented (including reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel to the
Agent), in each case under this clause (ii) required to be paid pursuant to
Section 10.04 on or before the Closing Date.

(e)Closing and Solvency Certificate. The Agent shall have received a
certification (after giving effect to the transactions contemplated hereby) of
the Loan Parties and their Restricted Subsidiaries signed by a Responsible
Officer of the Borrower that such Loan Parties and their Restricted Subsidiaries
are Solvent, substantially in the form of Exhibit F hereto.

(f)Lien Searches. The Agent shall have received the results of a recent lien
search in each of the jurisdictions in which Uniform Commercial Code financing
statements or other filings or recordations should be made to evidence or
perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.01 or liens to be discharged (or requiring estoppel
letters) on or prior to the Closing Date.

53



--------------------------------------------------------------------------------

 

(g)Legal Opinions. The Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Agent.

(h)Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) the original certificates representing the shares, if any, of Equity
Interests of Holdings and the Borrower and (to the extent required by the terms
of the Security Documents) each of the Borrower’s Subsidiaries pledged to the
Agent pursuant to (and, in the case of the Equity Interests of any Foreign
Subsidiary (other than Excluded Subsidiaries), subject to the limitations of)
the Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) required to be pledged to the
Agent pursuant to the Security Documents endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

(i)Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein with the priority provided for in the Security
Documents, shall have been delivered to the Agent in proper form for filing,
registration or recordation and the Agent shall have received evidence
reasonably satisfactory to it that such filings have been made or have been
provided for.

(j)Insurance. Except as otherwise provided in Section 6.16 hereof, the Agent
shall have received insurance certificates satisfying the requirements of
Section 6.07.

(k)Pro Forma Balance Sheet; Financial Statements; Financial Plan; Financial
Performance Projections. The Lenders shall have received (i) the unaudited pro
forma consolidated balance sheet of the Parent and its consolidated Subsidiaries
(the “Pro Forma Balance Sheet”), certified by the Parent as having been prepared
giving effect (as if such events had occurred on such date) to (A) the Term
Loans to be made hereunder on the Closing Date and the use of the proceeds
thereof, and (B) the payment of fees and expenses in connection with the
foregoing; (ii) the financial statements of the Parent and its Subsidiaries
referred to in Section 5.01, and (iii) Financial Performance Projections for the
first year following the Closing Date and for each year thereafter through
Fiscal Year ending February 4, 2023. The Pro Forma Balance Sheet shall have been
prepared based upon the best information available to the Parent as of the date
of delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Parent and its consolidated
Subsidiaries as at the end of the fiscal quarter ending August 4, 2018, assuming
that the events specified in the preceding sentence had actually occurred at
such date, and shall be so certified by the Parent. The Agent shall have
received and be reasonably satisfied with the business plan and capital
structure of the Borrower and the Guarantors.

(l)Certificate of Representations and Warranties. The Agent shall have received
a certificate of representations and warranties covering all of the Loan
Parties, executed by a financial officer of the Borrower, substantially in the
form attached hereto as Exhibit G.

(m)ABL Excess Availability. After giving effect to all Letters of Credit (as
defined under the ABL Credit Agreement) to be issued at, or immediately
subsequent to, the establishment of the ABL Credit Agreement, and to the making
of the Term Loans hereunder, ABL Excess Availability (as defined under the ABL
Credit Agreement) shall be no less than $20,000,000.

(n)Borrowing Base Certificate. The Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the Fiscal Month ended on August
4, 2018, with respect to

54



--------------------------------------------------------------------------------

 

the Borrower’s provisional calculation of the Borrowing Base, to be prepared in
good faith by the Borrower based on the information and good faith estimates
available as of such date, and executed by a Responsible Officer, subject to the
delivery of an updated Borrowing Base Certificate within seven (7) Business Days
of the Closing Date.

(o)No Material Adverse Effect. There shall have been no Material Adverse Effect
since February 3, 2018.

(p)No Litigation. There shall exist no action, suit, investigation or proceeding
pending or, to the knowledge of the Loan Parties, threatened in writing in any
court or before any arbitrator or governmental authority in which there is a
reasonable possibility of a decision which would reasonably be expected to have
a Material Adverse Effect.

(q)Consents. Any consents or approvals required in connection with the
effectiveness of the ABL Credit Agreement, this Agreement and the other Loan
Documents shall have been obtained and shall be in full force and effect.

(r)Officer’s Certificate.  The Agent shall have received an officer’s
certificate, dated as of the Closing Date, certifying as to and (as applicable)
attaching the organization documents of each Loan Party (which, to the extent
filed with a Governmental Authority, shall be certified as of a recent date by
such Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

(s)Due Diligence. Agent shall have completed its business, financial, and legal
due diligence of the Loan Parties, including (i) a completed commercial finance
examination of the Loan Parties’ assets, liabilities, cash management systems,
books and records and (ii) all inventory appraisals reasonably requested by
Agent, and the results of such commercial finance examination and inventory
appraisals shall be reasonably satisfactory to Agent in all respects.

(t)USA PATRIOT Act; KYC.  At least three (3) Business Days prior to the Closing
Date, the Lenders shall have received all documentation and other information
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

(u)Minimum Consolidated EBITDA.  Consolidated EBITDA for the most recently ended
Measurement Period prior to the Closing Date shall be no less than $12,000,000.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make the Term
Loans hereunder, each Loan Party represents and warrants to the Agent and the
other Credit Parties that:

5.01Financial Condition.

(a)The (i) audited income statement of Parent for the fiscal years ending as at
January 30, 2016,  January 28, 2017 and February 3, 2018, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, and
(ii) unaudited consolidated balance sheet of Parent as of April 29, 2017 and May
5, 2018, and related consolidated statements of income and of cash flows for the
fiscal quarters ended on such dates present fairly in all material respects the
financial condition of Parent as at

55



--------------------------------------------------------------------------------

 

such dates, and the results of its operations and its cash flows (as applicable)
for the respective periods then ended. All such financial statements, including
the related schedules and notes thereto and normal year-end adjustments, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein and, in the case of such unaudited financial statements,
subject to normal year-end adjustments and the absence of footnotes). Except as
set forth on Schedule 5.01(a), as of the Closing Date, none of Parent or its
Subsidiaries (i) has any material Guarantee Obligations, contingent liabilities
or material liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, which are not reflected in the most recent financial statements
referred to in this paragraph but which would in accordance with GAAP be so
reflected in a consolidated balance sheet of the Parent its Subsidiaries as of
the Closing Date and (ii) is party to any arrangement to pay principal or
interest with respect to any Indebtedness of any Person which is not reflected
in the most recent financial statements referred to in this paragraph, (x) which
was incurred by the Parent or any of its Subsidiaries or guaranteed by the
Parent or any of its Subsidiaries at any time or the proceeds of which are or
were transferred to or used by the Parent or any of its Subsidiaries and (y) the
payments in respect of which are intended to be made with the proceeds of
payments to such Person by the Parent or any of its consolidated Subsidiaries or
with any Indebtedness or Equity Interests issued by the Parent or any such
Subsidiary.

(b)As of the Closing Date, the Financial Performance Projections delivered to
the Agent and attached hereto as Schedule 5.01(b) represent the Loan Parties’
good faith estimate of future financial performance and are based on assumptions
believed by the Loan Parties to be fair and reasonable in light of current
market conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Financial Performance
Projections may materially differ from the projected results set forth therein.

5.02No Change.

There has been no event, circumstance, development, change or effect since the
date of the Audited Financial Statement that has had a Material Adverse Effect.

5.03Existence, Compliance with Requirements of Law.

Each of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
(a) (i) is duly organized (or incorporated), validly existing and in good
standing (or, only where if applicable, the equivalent status in any foreign
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged
except, in each case, to the extent that any such failure to have such power,
authority or right would not reasonably be expected to have a Material Adverse
Effect and (iii) is duly qualified as a foreign corporation or limited liability
company and in good standing (where such concept is relevant) under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification except, in each case, to the
extent that the failure to be so qualified or in good standing (where such
concept is relevant) would not reasonably be expected to have a Material Adverse
Effect and (b) is in compliance with all applicable Requirements of Law except
to the extent that any such failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

56



--------------------------------------------------------------------------------

 

5.04Corporate Power; Authorization; Enforceable Obligations.

Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. Except
as would not reasonably be expected to have a Material Adverse Effect, no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices, which consents,
authorizations, filings and notices have been obtained or, within any period set
forth in the relevant Security Document, will be obtained or made and are or
will be in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect, (ii) filings to
perfect the Liens created by the Security Documents, (iii) filings pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent and its Subsidiaries the obligor in respect of
which is the United States of America or any department, agency or
instrumentality thereof, and (iv) the filings referred to in Section 5.17. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.

5.05No Legal Bar.

The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of any of the Loan
Parties, (b) violate, in any material respect, any applicable Requirement of Law
or any material Contractual Obligation of the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries, or (c) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any applicable Requirement of Law or any such Contractual Obligation
(other than Liens required to be granted in favor of the Agent and the ABL Agent
pursuant to the Loan Documents).

5.06No Material Litigation.

No litigation, proceeding or, to the knowledge of the Parent and the Borrower,
investigation of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Parent and the Borrower, likely to be commenced
within a reasonable time period against the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries or against any of their Properties or
revenues which, taken as a whole, (a) are material and adverse with respect to
any of the Loan Documents or (b) would reasonably be expected to have a Material
Adverse Effect.

5.07No Default.

No Default or Event of Default has occurred and is continuing.

57



--------------------------------------------------------------------------------

 

5.08Ownership of Property; Liens.

Except as set forth in Schedule 5.08(a), each of the Parent, Holdings, the
Borrower and their respective Restricted Subsidiaries has good and marketable
title in fee simple to, or a valid leasehold interest in or in the case of real
property subject to a license, a right to use, all its real property, and good
title to, or a valid leasehold interest in or right to use, all its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien other than Liens
permitted by Section 7.01. Schedule 5.08(b) lists all real property which is
owned, leased or licensed to use by any Loan Party as of the Closing Date.

5.09Intellectual Property.

Each of the Parent, Holdings, the Borrower and its respective Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens, except for Liens permitted by Section 7.01 and except where the
failure to so own or have a license to use would not reasonably be expected to
have a Material Adverse Effect.  To the Parent’s, Holdings’, and the Borrower’s
knowledge, no holding, injunction, decision or judgment has been rendered by any
Governmental Authority and none of the Parent, Holdings, the Borrower or any of
its Restricted Subsidiaries has entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would cancel the validity of the Parent’s, Holdings’, the Borrower’s or any
Restricted Subsidiary’s rights in any Intellectual Property owned by the Parent,
Holdings, the Borrower or any Restricted Subsidiary (the “Borrower Intellectual
Property”) in any respect that would reasonably be expected to have a Material
Adverse Effect. To the Parent’s, Holdings’ and the Borrower’s knowledge, no
pending claim has been asserted or threatened in writing by any Person
challenging the use by the Parent, Holdings, the Borrower or any Restricted
Subsidiaries of any Borrower Intellectual Property or the validity of any
Borrower Intellectual Property , except in each case as would not reasonably be
expected to have a Material Adverse Effect.  To the Parent’s, Holdings’ and the
Borrower’s knowledge, the use of any Borrower Intellectual Property by the
Parent, Holdings, the Borrower or its Restricted Subsidiaries does not infringe
on the rights of any other Person in a manner that would reasonably be expected
to have a Material Adverse Effect.  The Parent, Holdings, the Borrower and its
Restricted Subsidiaries have taken all commercially reasonable actions that in
the exercise of their reasonable business judgment should be taken to protect
the Borrower Intellectual Property, including Borrower Intellectual Property
that is confidential in nature, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.10Taxes.

Each of the Parent, Holdings, the Borrower and each of its Restricted
Subsidiaries (i) has timely filed or caused to be filed all federal, state,
provincial, territorial and other Tax returns that are required to be filed by
it, and (ii) has duly and timely paid all Taxes due and payable and all other
Taxes, fees or other charges imposed on it or any of its Property, assets,
income, businesses and franchises by any Governmental Authority responsible for
administering Taxes (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Parent, Holdings, the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.  There are no current, proposed or, to the knowledge of
the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries,
pending Tax assessments, deficiencies or audits against the Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries, as the case may be, except
those that are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Parent, Holdings, the Borrower or
such Restricted

58



--------------------------------------------------------------------------------

 

Subsidiary, as the case may be, or that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

5.11Federal Regulations.

No part of the proceeds of any Term Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Federal Reserve Board. If requested by any
Lender (through the Agent) or the Agent, the Borrower will furnish to the Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

5.12ERISA.

(a)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (i) no Reportable Event has occurred with
respect to any Single Employer Plan; (ii) no Single Employer Plan has failed to
satisfy the minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 of ERISA), nor applied for or received a waiver of the
minimum funding standard or an extension of an amortization period within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA during the
five-year period prior to the date on which this representation is made; (iii)
each Plan has complied with its terms and with all applicable laws, including
without limitation the applicable provisions of ERISA and the Code; (iv) all
contributions required to be made with respect to a Single Employer Plan have
been made; (v) no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Single Employer Plan has arisen, during such
five-year period; (vi) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits; (vi)
none of the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
has incurred any liability in connection with any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan; and (viii) none of the Parent, Holdings, the Borrower nor
any of its Restricted Subsidiaries has had (or reasonably expects to have) a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a liability under ERISA and, to the
knowledge of the Parent and the Borrower, no Multiemployer Plan is Insolvent.

(b)the Parent, Holdings, the Borrower and its Restricted Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than the Parent, Holdings, the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries to pay money.

(c)With respect to any Non-U.S. Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (a) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (b) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (c) any obligation of the Parent or its Subsidiaries in connection
with the termination or partial termination of, or withdrawal from, any such
Non-U.S. Plan; (d) any Lien on the property of the Parent or its Subsidiaries in
favor of a Governmental Authority as a

59



--------------------------------------------------------------------------------

 

result of any action or inaction regarding such a Non-U.S. Plan; (e) for each
such Non-U.S. Plan which is a funded or insured plan, failure to be funded or
insured on an ongoing basis to the extent required by applicable non-U.S. law
(using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities); (f) any
facts that, to the best knowledge of the Parent or any of its Subsidiaries,
exist that would reasonably be expected to give rise to a dispute and any
pending or threatened disputes that, to the best knowledge of the Parent or any
of its Subsidiaries, would reasonably be expected to result in a material
liability to the Parent or any of its Subsidiaries concerning the assets of any
such Non-U.S. Plan (other than individual claims for the payment of benefits);
and (g) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

5.13Investment Company Act.

No Loan Party or any Subsidiary thereof is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

5.14Subsidiaries.

(a)The Subsidiaries listed on Schedule 5.14 constitute all the Subsidiaries of
the Parent or Holdings at the Closing Date. Schedule 5.14 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Equity Interests owned by
any Loan Party and the designation of such Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary. There are no Excluded Subsidiaries as of the
Closing Date.

(b)As of the Closing Date, except as set forth on Schedule 5.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Restricted Subsidiaries.

5.15Environmental Compliance.

Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect: none of the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business or (ii) has become subject to any Environmental Liability.

5.16Accuracy of Information, etc.

No statement or information (excluding the projections and pro forma financial
information referred to below and information of a general economic or general
industry nature) contained in this Agreement, any other Loan Document or any
report or certificate furnished to the Agent or the Lenders or any of them, by
or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements contained therein. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events, including the Financial
Performance Projections, is not to be viewed as fact, that such financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance can be given
that the projected results will be realized, and that actual results during the
period

60



--------------------------------------------------------------------------------

 

or periods covered by such projections and financial information may differ
significantly from the projected results set forth therein by a material amount.
There is no fact known to any Loan Party that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

5.17Security Documents.

(a)The Security Documents are effective to create in favor of the Agent for the
benefit of the Secured Parties referred to therein, a legal, valid and
enforceable security interest (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing) in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Security Documents. In the case of (i) the Pledged
Securities described in the Security Agreement, when any stock certificates or
notes, as applicable, representing such Pledged Securities are delivered to the
Agent and (ii) the other Collateral described in the Security Documents, when
financing statements in appropriate form are filed, within the time periods (if
any) required by applicable law, in the offices specified on Schedule 5.17
(which financing statements have been duly completed and executed (as
applicable) and delivered to the Agent) and such other filings as are specified
on Schedule 5.17 are made, the Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 5.17 and the filings
specified on Schedule 5.17, and through the delivery of the Pledged Securities
required to be delivered on the Closing Date), as security for the Obligations,
in each case prior and superior in right to any other Person (except (i) Liens
in favor of the ABL Agent, (ii) in the case of Collateral other than Pledged
Securities, Liens permitted by Section 7.01 and (iii) Liens permitted by
Section 7.01 which otherwise, by operation of law or contract, have priority
over the Liens securing the Obligations) to the extent required by the Security
Documents.

(b)Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 4.01(m) and Section 6.11(c), such Mortgage shall be
effective to create in favor of the Agent for the benefit of the Secured Parties
a legal, valid and enforceable Lien on the mortgaged property described therein
and proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrower, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (subject to the Intercreditor Agreement),
Liens permitted by Section 7.01 or other encumbrances or rights permitted by the
relevant Mortgage).

5.18Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Borrowing, the Loan Parties, on a
Consolidated basis, are and will be Solvent.

5.19Senior Indebtedness.

All Borrowings permitted under this Agreement are, and when incurred or issued
will be, permitted under (and shall give rise to no breach or violation of) the
ABL Credit Agreement any other Junior Indebtedness

61



--------------------------------------------------------------------------------

 

or any Permitted Amendment or Refinancing of any of the foregoing (or under the
definitive documentation relating thereto).

5.20Labor Matters.

There are no strikes or other labor disputes against the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Parent, Holdings or the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Parent, Holdings, the Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Parent, Holdings, the Borrower or the
relevant Restricted Subsidiary.

Regulation H

.  No Mortgage encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

5.22Anti-Money Laundering and Economic Sanctions Laws.

(a)No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, Affiliate (i) has
violated or is in violation of any applicable Anti‑Money Laundering Law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds of
the Term Loans from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b)No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate that is
acting or benefiting in any capacity in connection with the Term Loans is an
Embargoed Person.

(c)Except as otherwise authorized by OFAC, to the extent applicable to such
Person, no Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate acting
or benefiting in any capacity in connection with the Term Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

62



--------------------------------------------------------------------------------

 

5.23Insurance.

The properties of the Loan Parties and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (after giving effect to
any self-insurance compatible with the following standards) which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Restricted Subsidiary operates. Schedule 5.23 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and the Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.23 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

5.24Deposit Accounts; Credit Card Arrangements.

(a)Annexed hereto as Schedule 5.24(a) is a list of all DDAs, Securities
Accounts, collections accounts, concentration accounts, checking accounts, and
lockboxes maintained by the Loan Parties as of the Closing Date, which Schedule
includes, with respect to each DDA and Securities Account (i) the name and
address of the depository or intermediary; (ii) the account number(s) maintained
with such depository or intermediary; (iii) a contact person at such depository
or intermediary, (iv) the identification of each Blocked Account Bank, and
(v) whether such DDA is an Excluded DDA or a Retail DDA, if applicable.

(b)Annexed hereto as Schedule 5.24(b) is a list of all agreements as of the
Closing Date to which any Loan Party is a party with respect to the processing
and/or payment to such Loan Party of the proceeds of any credit card charges and
debit card charges for sales made by such Loan Party.

5.25EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

5.26Casualty, Etc.  

Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, drought,
storm, hail, earthquake, embargo or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, has had a Material
Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS

Until the Payment in Full of the Obligations, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Restricted Subsidiary to:

6.01Financial Statements.

Furnish to the Agent for delivery to each Lender (which may be electronically
delivered):

(a)within 120 days after the end of each Fiscal Year of the Parent, commencing
with the Fiscal Year ending on or around February 1, 2019, (x) a copy of the
audited consolidated balance sheet of Parent, Holdings, the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related audited
consolidated statements of income, stockholders’ equity and cash flows as of the
end of and for

63



--------------------------------------------------------------------------------

 

such Fiscal Year, setting forth in each case in comparative form the figures as
of the end of and for the previous Fiscal Year, reported on by from
independently certified public accountants of nationally recognized standing
(without a “going concern” or like qualification or exception as to the scope of
such audit, other than any such qualification or exception resulting from (i) an
upcoming maturity date of the ABL Debt or of the Obligations or (ii) the
inability or potential inability to satisfy the Financial Covenant or the
financial covenant set forth in Section 7.18 of the ABL Credit Agreement on a
future date or in a future period) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent, Holdings, the Borrower and
its Subsidiaries on a Consolidated basis in accordance with GAAP, and (y) to the
extent required under SEC reporting requirements, an opinion of such Registered
Public Accounting Firm independently assessing Loan Parties’ internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls;

(b)not later than 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent, commencing with the Fiscal Quarter
ending on or around November 4, 2018 (provided, that for the Fiscal Quarter
ending on or around November 4, 2018, such financial statements shall be due
within the time period prescribed by the SEC reporting requirements), the
unaudited consolidated balance sheet of the Parent, Holdings, the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Quarter and the then elapsed portion of the current Fiscal Year, setting
forth in each case in comparative form (i) the figures as of the end of and for
the corresponding period in the previous Fiscal Year, and (ii) the figures for
such period set forth in the projections delivered pursuant to Section 6.02(d)
hereof, in each case, certified by a Responsible Officer as being fairly stated
in all material respects (subject only to normal year-end audit adjustments and
the lack of notes);

(c) not later than 45 days (or in the case of a Fiscal Month that is also a
Fiscal Quarter end, 45 days, and in the case of the last Fiscal Month of each
Fiscal Year, 60 days) after the end of each Fiscal Month of each Fiscal Year of
the Parent, the unaudited consolidated balance sheet of the Parent, Holdings,
the Borrower and its Subsidiaries as at the end of such Fiscal Month and the
related unaudited consolidated statements of income and cash flows as of the end
of and for such Fiscal Month and the portion of the Fiscal Year through the end
of such Fiscal Month, setting forth in each case in comparative form (i) the
figures as of the end of and for the corresponding period in the previous Fiscal
Year, and (ii) the figures for such period set forth in the projections
delivered pursuant to Section 6.02(d) hereof, in each case, certified by a
Responsible Officer as being fairly stated in all material respects (subject
only to normal year-end audit adjustments and the lack of notes); and

(d)all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clauses (b) and (c), for customary year-end adjustments and the
absence of footnotes);

If the Parent has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on Form
10-Q or 10-K contains any of the foregoing items, the Lenders will accept such
Form 10-Q or 10-K in lieu of such items; provided that such filings shall be
delivered to the Agent and each Lender in the same manner as set forth below.
Documents required to be delivered pursuant to this Section 6.01 may be
delivered by posting such documents electronically with notice of such posting
to the Agent and each Lender and if so posted, such documents shall be deemed to
have been delivered on the date on which the Borrower posts such documents or
provides a link thereto on the Borrower’s website listed on Schedule

64



--------------------------------------------------------------------------------

 

10.02 or another public website (including EDGAR or any successor system
thereto) to which the Borrower may so direct.

6.02Certificates; Other Information.

Furnish to the Agent, in form and detail reasonably, satisfactory to the Agent,
for delivery to each Lender, or, in the case of clause (i), to the relevant
Lender:

(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
of the Parent in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines and will not be required if such accountants no longer provide such
certificates to its customers (or their lenders) generally);

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a Compliance Certificate executed by a Responsible Officer on
behalf of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) (x) all information and calculations necessary for
determining compliance by the Parent, Holdings, the Borrower and its Restricted
Subsidiaries with the provisions of Section 7.18, including a calculation of the
Consolidated Fixed Charge Coverage Ratio as of the last day of the Fiscal Month
most recently ended, and (y) to the extent not previously disclosed to the
Agent, a description of any new Subsidiary and a listing of any new
registrations, and applications for registration, of Intellectual Property
acquired or made by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);

(c)on the fifteenth (15th) Business Day after the end of each Fiscal Month (or,
if such day is not a Business Day, on the next succeeding Business Day), or
weekly at the Borrower’s discretion (provided that if the Borrower elects to
provide weekly Borrowing Base Certificates the Borrower must do so for a period
of at least eight consecutive weeks), (x) (i) an ABL Borrowing Base Certificate
showing the “Borrowing Base” (as defined under the ABL Credit Agreement) and
(ii) a Term Borrowing Base Certificate showing the Borrowing Base hereunder, in
each case, as of the close of business as of the last day of the immediately
preceding Fiscal Month, each Borrowing Base Certificate to be certified as
complete and correct in all material respects by a Responsible Officer of the
Borrower; provided that at any time that an Accelerated Borrowing Base Delivery
Event has occurred and is continuing, such Borrowing Base Certificates shall be
delivered on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday, (y) together with each delivery of a Borrowing
Base Certificate, in a form reasonably acceptable to Agent, (1) reconciliations
of the Accounts and Inventory as shown on the month-end Borrowing Base
Certificate for the immediately preceding month detailing the ineligibles and
Reserves calculations and (2) such other collateral reports and information as
the Agent may reasonably request, all with supporting materials as Agent shall
reasonably request and (z) together with each delivery of a Term Borrowing Base
Certificate, an ABL Borrowing Base Certificate and all supporting information in
respect thereof delivered to the ABL Agent;

(d)as soon as available, but in any event not later than 45 days after the end
of each Fiscal Year of the Parent (commencing with the Fiscal Year ending on or
nearest to February 1, 2019), a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Parent,
Holdings, the Borrower and its Subsidiaries and the related consolidated
statements of projected cash flow and projected income, together with a
projection of the Borrowing Base hereunder, the

65



--------------------------------------------------------------------------------

 

Borrowing Base under the ABL Credit Agreement and ABL Excess Availability, in
each case prepared on a month by month basis);

(e)promptly upon delivery thereof to the Parent, Holdings or the Borrower and to
the extent permitted, copies of any accountants’ letters addressed to its Board
of Directors (or any committee thereof);

(f)promptly after the same are sent, copies of all financial statements and
reports that the Parent, Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities (except for materials
sent solely to Permitted Investors) and, promptly after the same are filed,
copies of all financial statements and reports that the Parent, Holdings or the
Borrower may make to, or file with, the SEC, in each case to the extent not
already provided pursuant to Section 6.01 or any other clause of this
Section 6.02;

(g)the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(h)promptly, such additional financial and other information as the Agent (for
its own account or upon the reasonable request from any Lender) may from time to
time reasonably request;

(i)concurrently with the delivery of any financial statements pursuant to
Section 6.01, a copy of management’s discussion and analysis with respect to
such financial statements in the form included with the Parent’s financial
reporting to the SEC; and

(j)promptly following receipt, copies of any amendments, modifications,
consents, waivers and forbearances under the ABL Loan Documents and any material
notices received from any lender or agent of, under or with respect to the ABL
Debt not otherwise provided to the Agent under this Agreement and the other Loan
Documents.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent).

6.03Notices.

Promptly upon a Responsible Officer of the Parent or any Loan Party obtaining
knowledge thereof, give notice to the Agent of:

(a)of the occurrence of any Default or Event of Default;

(b)any litigation, investigation or proceeding which may exist at any time
between the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
and any other Person, that in either case, could reasonably be expected to have
a Material Adverse Effect;

(c)the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Parent, the Borrower or any of its
Restricted Subsidiaries knows thereof, as applicable: (i) the occurrence

66



--------------------------------------------------------------------------------

 

of any Reportable Event with respect to any Single Employer Plan, (ii) that a
Single Employer Plan has failed to satisfy the minimum funding standards within
the meaning of Section 412 of the Code or Section 302 of ERISA, or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
with respect to a Single Employer Plan, (iii) a failure to make any required
contribution to a Single Employer Plan or Non-U.S. Plan, (iv) Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries incurs any liability in
connection with any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (v)  the
creation of any Lien in favor of the PBGC or a Single Employer Plan, (vi) or any
withdrawal from, or the termination or partial termination or Insolvency of any
Multiemployer Plan, (vii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans), as of any applicable annual valuation date, exceeds the value
of the assets of such Single Employer Plan allocable to such accrued benefits,
(viii) the institution of proceedings or the taking of any other action by the
PBGC or the Parent or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination or partial termination
or Insolvency of, any Plan, (ix) any Non-U.S. Plan fails to obtain or retain (as
applicable) registered status under and as required by applicable law and/or be
administered in a timely manner in all respects in compliance with all
applicable laws, or (x) the occurrence of any similar events with respect to a
Commonly Controlled Plan, that would reasonably be likely to result in a direct
obligation of the Parent, the Borrower or any of its Restricted Subsidiaries to
pay money;

(d)the occurrence of any default under the Tax Receivable Agreement;

(e)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect;

(f)the acquisition of any Property after the Closing Date in which the Agent
does not already have a perfected security interest and in which a security
interest is required to be created or perfected pursuant to Section 6.11;

(g)of any casualty or other insured damage to any material portion of the Term
Priority Collateral or the commencement of any action or proceeding for the
taking of any interest in a material portion of the Term Priority Collateral
under power of eminent domain or by condemnation or similar proceeding or if any
material portion of the Term Priority Collateral is damaged or destroyed;

(h)the occurrence of any default or event of default under the ABL Credit
Agreement;

(i)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(j)of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $2,500,000;

(k)of any failure by any Loan Party to pay rent (which failure continues for
more than ten (10) days following the day on which such rent first came due) at
(i) any of the Loan Parties’ distribution centers, fulfillment centers or
warehouses; (ii) ten percent (10%) or more of such Loan Party’s store locations
or any of such Loan Party’s other locations if such failure would be reasonably
likely to result in a Material Adverse Effect;

(l)of any change in: (i) any Loan Party’s legal name; (ii) the location of any
Loan Party’s chief executive office or its principal place of business or any
office in which it maintains books or

67



--------------------------------------------------------------------------------

 

records relating to Collateral; (iii) any Loan Party’s organizational form
(e.g., corporation, limited liability company, partnership, etc.) or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number, in each case no later than 10 days before the
occurrence of such change (or such lesser period as agreed to by the Agent in
its Permitted Discretion); and

(m)of the movement of Collateral with a value in excess of $500,000 in the
aggregate to a location not previously disclosed to the Agent (including the
establishment of any new office or facility but excluding Collateral out for
repair and, for the avoidance of doubt, Collateral in transit between locations
previously disclosed to the Agent) no later than 30 days after taking such
action (or such later time as agreed to by the Agent in its Permitted
Discretion).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, Holdings, the Borrower or the relevant
Restricted Subsidiary has taken or proposes to take with respect thereto.

6.04Payment of Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations and liabilities,
including Taxes, governmental assessments and governmental charges, except (i)
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of the Parent, Holdings, the
Borrower or its Subsidiaries, as the case may be, and such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation or (ii) to the extent that failure to pay or satisfy
such obligations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Nothing contained herein shall be deemed to limit the
rights of the Agent with respect to determining Reserves pursuant to this
Agreement.

6.05Preservation of Existence, Etc.

(a)(i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights (other than
Intellectual Property rights, the maintenance of which is addressed in
Section 6.06(c)), privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.04 or except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in reasonably good working order and
condition, ordinary wear and tear excepted; and

(b)Take all commercially reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the Borrower
Intellectual Property, including, filing of applications for renewal, affidavits
of use and affidavits of incontestability, except in each case to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

68



--------------------------------------------------------------------------------

 

6.07Maintenance of Insurance.

(a)Maintain, with financially sound and reputable insurance companies, insurance
on all its material Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Agent of written notice thereof and (ii) name the Agent as insured party or
lender’s loss payee.

(b)If any portion of any Property subject to a Mortgage is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent.

(c)(i) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (A) a non-contributing
mortgage clause (regarding improvements to real estate) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Agent, (B) a provision to the effect that none of
the Loan Parties, Credit Parties or any other Person shall be a co-insurer and
(C) such other provisions as the Agent may reasonably require from time to time
to protect the interests of the Credit Parties, (ii) cause commercial general
liability policies to be endorsed to name the Agent as an additional insured,
(iii) cause business interruption policies to name the Agent as a loss payee,
and (iv) cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (A) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (B) for any other reason except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Agent.

(d)Deliver to the Agent, prior to the cancellation, modification materially
adverse to the Lenders or non-renewal of any such policy of insurance, notice of
such cancellation, modification or non-renewal and, if requested by the Agent, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Agent of payment of the
premium therefor.

6.08Compliance with Requirements of Laws.

Comply in all material respects with the Requirements of Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.

6.09Designation as Senior Indebtedness.

Designate all Obligations as “Designated Senior Indebtedness” (or such similar
term) under, and defined in, any documents, agreements, or indentures relating
to or evidencing any Junior Indebtedness that is subordinated Indebtedness and
all supplements thereto.

69



--------------------------------------------------------------------------------

 

6.10Inspection Rights.

(a)(i) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all applicable Requirement of Law shall be
made of all material dealings and transactions in relation to its business and
activities, (ii) permit representatives of any Lender to visit and inspect any
of its properties (in the case of any real property lease, to the extent
permitted in the relevant lease agreement) and examine and make abstracts from
any of its books and records upon reasonable prior notice and during normal
business hours (provided that such visits shall be coordinated by the Agent),
(iii) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Parent, Holdings, the Borrower and its Restricted Subsidiaries with
officers and employees of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, and (provided that any Lender shall coordinate any request for
such discussions through the Agent), (iv) permit representatives of the Agent to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries with its independent certified public accountants;
provided that a Responsible Officer of the Parent or the Borrower shall be
present during such discussion and any such discussions with the Parent’s
independent certified public accountants at the Parent’s expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year; provided, however, that when an Event of Default
exists the Agent (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Loan Parties at any time during
normal business hours with reasonable prior notice.

(b)Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Borrower’s practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and
reserves.  Subject to the immediately succeeding sentence, the Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Agent and such professionals with respect to such examinations and inventory
appraisals.  The Agent may conduct (A) one (1) commercial finance examinations
and one (1) inventory appraisals in any twelve month period at the Borrower’s
expense, provided that, in the event that ABL Excess Availability is less than
20% of the ABL Loan Cap for longer than three (3) consecutive Business Days, the
Agent may undertake two (2) commercial finance examinations and two (2)
inventory appraisals in any twelve month period (inclusive of any commercial
finance examinations or inventory appraisals already conducted during such
period) at the Borrower’s expense, and (B) additional commercial finance
examinations and inventory appraisals as the Agent may require in its reasonable
discretion if an Event of Default has occurred and is continuing, at the expense
of the Borrower; provided, further, so long as (i) no Event of Default has
occurred and is continuing and (ii) the ABL Agent and/or Borrower furnish any
commercial finance examinations and inventory appraisals conducted by the ABL
Agent or its retained professionals in accordance with the Revolving Credit
Agreement, the Agent and Lenders shall rely on such commercial finance
examinations or inventory appraisals of the ABL Priority Collateral conducted by
the ABL Agent or its retained professionals in lieu of conducting independent
commercial finance examinations or inventory appraisals pursuant to the terms of
this Section 6.10(b).

(c)Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct appraisals
of the Borrower Intellectual Property.  Subject to the immediately succeeding
sentence, the Loan Parties shall pay the reasonable and documented out-of-pocket
fees and expenses of the Agent and such professionals with respect to such
appraisals.  The Agent may conduct one (1) appraisal of the Borrower
Intellectual Property in any twelve month period at the

70



--------------------------------------------------------------------------------

 

Borrower’s expense, provided that, in the event that an Event of Default shall
have occurred and be continuing, the Agent may undertake two (2) such appraisals
in any twelve month period (inclusive of any appraisals already conducted) at
the Borrower’s expense.  No Borrowing Base calculation shall include Collateral
obtained in a Permitted Acquisition or otherwise outside the ordinary course of
business until completion of applicable appraisals (which shall not be included
in the limits provided above, but such appraisal shall only be conducted with
the consent of the Borrower) satisfactory to Agent.

6.11Additional Collateral and Additional Loan Parties.

(a)With respect to any Property (other than Excluded Property (as defined in the
Security Documents)) located in the United States acquired after the Closing
Date by any Loan Party (other than (x) any interests in real property and any
Property described in paragraph (b) of this Section 6.11, (y) any Property
subject to a Lien expressly permitted by Section 7.01(g) and (z) Instruments,
Certificated Securities, Securities and Chattel Paper (each as defined under the
Security Agreement), which are referred to in the last sentence of this
paragraph (a)) as to which the Agent for the benefit of the Secured Parties does
not have a perfected Lien, promptly (i) give notice of such Property to the
Agent and execute and deliver to the Agent such amendments to the Security
Documents or such other documents as the Agent reasonably requests to grant to
the Agent for the benefit of the Secured Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Agent to grant to
the Agent for the benefit of the Secured Parties a perfected security interest
(to the extent required by the Security Documents and with the priority required
hereunder) in such Property (with respect to Property of a type owned by a Loan
Party as of the Closing Date to the extent the Agent for the benefit of the
Secured Parties, has a perfected security interest in such Property as of the
Closing Date), including, without limitation, if applicable, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Agent. Any Instrument, Certificated Security (other than in respect of
the Equity Interests of any Subsidiary to the extent that the delivery of
certificates representing such Equity Interests are not otherwise required to be
delivered pursuant to clause (c) or (d) below), Security or Chattel Paper in
excess of $500,000 shall be promptly delivered to the Agent indorsed in a manner
reasonably satisfactory to the Agent to be held as Collateral pursuant to the
relevant Security Document.

(b)With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$2,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.01(g)),
(i) give notice of such acquisition to the Agent and execute and deliver a first
priority Mortgage (subject to Liens permitted by Section 7.01) in favor of the
Agent for the benefit of the Secured Parties, covering such real property
(provided that no Mortgage nor survey shall be obtained if the Agent determines
in consultation with the Borrower that the costs of obtaining such Mortgage or
survey are excessive in relation to the value of the security to be afforded
thereby), (ii) provide the Lenders with (1) a lenders’ title insurance policy
with extended coverage covering such real property in an amount at least equal
to the purchase price of such real property (or such other amount as shall be
reasonably specified by the Agent) as well as (2) “Life-of-Loan” flood hazard
determination (together with an executed notice to the Borrower) and evidence of
flood insurance, if applicable and (3) a current ALTA survey thereof, together
with a surveyor’s certificate unless the title insurance policy referred to
above shall not contain an exception for any matter shown by a survey (except to
the extent an existing survey has been provided and specifically incorporated
into such title insurance policy) and shall include all reasonably requested
survey-related endorsements, each in form and substance reasonably satisfactory
to the Agent, and (iii) deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

71



--------------------------------------------------------------------------------

 

(c)With respect to any new Domestic Subsidiary that is a Material Subsidiary
(and is not an Unrestricted Subsidiary) created or acquired after the Closing
Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly owned Domestic Subsidiary that becomes wholly owned and is
a Material Subsidiary (and is not an Unrestricted Subsidiary) and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary (and is not an
Unrestricted Subsidiary) or a Restricted Subsidiary, as applicable) by any Loan
Party, promptly (i) give notice of such acquisition or creation or becoming a
Material Subsidiary to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent reasonably deems necessary to grant to the Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required hereby) in the
Equity Interests of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the Agent the original certificates, if any, representing such
Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party, and (iii) if such new
Subsidiary is a wholly owned Domestic Subsidiary (and is not an Unrestricted
Subsidiary or an Immaterial Subsidiary), cause such new Subsidiary (A) to
provide a Facility Guaranty and become a party to the Security Documents and
(B) to take such actions necessary or advisable to grant to the Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required hereby) in the
Collateral described in the Security Documents with respect to such new
Subsidiary (to the extent the Agent, for the benefit of the Secured Parties, has
a perfected security interest in the same type of Collateral as of the Closing
Date), including, without limitation, if applicable, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Documents or by law or as may be reasonably requested by the Agent.

(d)With respect to any new first tier Foreign Subsidiary that is a Material
Subsidiary (and is not an Unrestricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent deems necessary or reasonably advisable in order to grant
to the Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required hereby) in the Equity Interests of such new Subsidiary that is owned by
such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Equity Interests of any Foreign Subsidiary be required to be
so pledged except to the extent such Foreign Subsidiary is a Loan Party
hereunder), and, if applicable, (ii) to the extent permitted by applicable law,
deliver to the Agent the original certificates, if any, representing such Equity
Interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of such Loan Party, and take such other action as
may be necessary or, in the reasonable opinion of the Agent, necessary to
perfect or ensure appropriate priority the Lien of the Agent thereon.

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (x) any Foreign Subsidiary be required to
guarantee the obligations of the Borrower or any Domestic Subsidiary, (y) the
assets of any Foreign Subsidiary constitute security or secure, or such assets
or the proceeds of such assets be required to be available for, payment of the
obligations of the Borrower or any Domestic Subsidiary, or (z) more than 65% of
the voting stock of any Foreign Subsidiary directly held by the Borrower and its
Domestic Subsidiaries be required to be pledged to secure the obligations of the
Borrower or any Domestic Subsidiary.

In no event shall compliance with this Section 6.11 waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise

72



--------------------------------------------------------------------------------

 

expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as the Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.

6.12Cash Management.

(a)On the date which is 30 days after the Closing Date (or such later date as
the Agent may reasonably agree, such agreement not to be unreasonably withheld,
delayed, conditioned or denied), the Loan Parties shall, at all times, maintain
cash management arrangements and procedures reasonably satisfactory to Agent;
provided that from and after the Closing Date, the Borrower and the other Loan
Parties will maintain their primary concentration and collection accounts and
their primary disbursement and operating accounts with the ABL Agent or its
affiliates and maintain all (to the extent practicable to do so) depository
accounts (including local store depository accounts, except for local store
deposit accounts in locations where the ABL Agent and its Affiliates do not have
branches) and other cash management relationships (including controlled
disbursement accounts and ACH transactions) with the ABL Agent or its
Affiliates.

(b)On or prior to the Closing Date, each of the Loan Parties shall:

(i)deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and delivered to each of such Loan
Party’s Credit Card Processors which Credit Card Processors are listed on
Schedule 5.24(b); and

(ii)enter into a Blocked Account Agreement in form and substance reasonably
satisfactory to the Agent with each bank at which one or more Blocked Accounts
or Securities Accounts are maintained (each, a “Blocked Account Bank”) covering
such Blocked Accounts and Securities Accounts; provided that, such Blocked
Account Agreements may be put in place within sixty (60) days following the
Closing Date (or such longer period as the Agent may agree in its Permitted
Discretion).

(c)The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account subject to a Blocked Account Agreement all of the following (other than,
in each case, amounts maintained in any Excluded DDA or proceeds from the sale
of Inventory in the Loan Parties’ retail stores on deposit in one or more Retail
DDAs):

(i)all proceeds of collections of Accounts;

(ii)all net proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any sale or other transaction or
event;

(iii)all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral); and

(iv)the then contents of each DDA (other than any Excluded DDA or Retail DDA)
(net of any minimum balance, not to exceed $300,000 in the aggregate for all
DDAs (other than any Excluded DDA or Retail DDA) at any time).

73



--------------------------------------------------------------------------------

 

(d)The Loan Parties shall promptly (and, in any event, within two (2) Business
Days) ACH or wire transfer (and whether or not there are then any outstanding
Obligations) to a Blocked Account subject to a Blocked Account Agreement all
amounts on deposit in each of the Retail DDAs to the extent that those amounts
exceed: (i) $50,000 on deposit in any individual Retail DDA, or (ii) $3,000,000
on deposit in all Retail DDAs in the aggregate.

(e)Upon the reasonable request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

(f)At least three (3) Business Days prior to the receipt of Net Cash Proceeds in
connection with any Disposition of, or Recovery Event with respect to, any Term
Priority Collateral, in each case to the extent the proceeds of such Disposition
are required to be retained in the Term Loan Priority Account pursuant to
Section 2.06(a) or (e), the Loan Parties shall have established the Term Loan
Priority Account.

6.13Cycle Counts; Physical Count.

Cause cycle counts to be undertaken, at the expense of the Loan Parties,
consistent with past practices, following such methodology as is consistent with
the past business practices of the Loan Parties. Cause a physical count of the
Inventory to be undertaken, at the expense of the Loan Parties, no less than one
time per Fiscal Year. Upon the Agent’s reasonable request therefor, the Borrower
shall provide the Agent with the results of any such cycle count and/or physical
count.

6.14Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and environmental permits; (b) obtain and renew
all environmental permits necessary for its operations and properties; and,
(c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Materials of Environmental Concern from any of its properties, in accordance
with the requirements of all applicable Environmental Laws.

6.15Further Assurances.

Maintain the security interest created by the Security Documents as a perfected
security interest having at least the priority described herein (if applicable,
to the extent such security interest can be perfected through the filing of
UCC-1, financing statements and other filings required under applicable
Requirement of Law, the Intellectual Property filings to be made pursuant to the
Security Documents or the delivery of Pledged Securities required to be
delivered under the Security Documents), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Agent, for the ratable benefit of the Secured
Parties, has a perfected Lien pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements or financing change
statements under the Uniform Commercial Code or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby.

74



--------------------------------------------------------------------------------

 

6.16Post-Closing Obligations.

Perform all actions identified on Schedule 6.16 by the deadlines set forth
therein as such deadlines may be extended by the Agent in its reasonable
discretion.

6.17Use of Proceeds.

(a)The proceeds of the Term Loans will be used only for the repayment of Payoff
Indebtedness and the Loan Parties’ and their Restricted Subsidiaries’ working
capital and general corporate purposes not inconsistent with the terms hereof,
or to pay fees and expenses in connection therewith.

(b)No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase, acquire or carry any “margin stock” or (b) for any purpose that
entails a violation of any of the regulations of the Federal Reserve Board,
including Regulations T, U and X.  The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall take reasonable efforts to ensure that
each Loan Party, their respective Subsidiaries and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Money Laundering Laws or Economic Sanctions Laws or (ii)
in any manner that would result in the violation of any applicable Sanctions,
Economic Sanctions Laws, or any Anti-Money Laundering Laws by any Credit Party.

6.18Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, (a) make all rental payments
and otherwise perform all related obligations in respect of all material Leases
to which any Loan Party or any of its Restricted Subsidiaries is a party, keep
such material Leases in full force and effect, except to the extent such would
not reasonably be expected to result in a Material Adverse Effect, (b) not allow
such Leases to lapse or be terminated or any rights to renew such Leases to be
forfeited or cancelled except (i) pursuant to their terms or (ii) to the extent
such Lease is no longer used or useful in the conduct of the business of the
Loan Parties in the ordinary course of business, (c) notify the Agent of any
default by any Loan Party with respect to such Leases and cooperate with the
Agent in all commercially reasonable respects to cure any such default, in each
case to the extent such default would constitute a violation of the proceeding
clause (a), and (d) cause each of its Subsidiaries to do the foregoing.

6.19Compliance with Material Contracts.

Each Loan Party shall perform and observe in all material respects the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect and cause each of its
Subsidiaries to do so. A list of Material Contracts of the Loan Parties as of
the Closing Date is set forth on Schedule 6.19.

ARTICLE VII
NEGATIVE COVENANTS

Until the Payment in Full of the Obligations, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

75



--------------------------------------------------------------------------------

 

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except the following (collective,
“Permitted Encumbrances”):

(a)Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

(b)landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 90 days, that are being contested in good
faith by appropriate proceedings or the existence of which, individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect;

(c)[reserved];

(d)deposits and other Liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, subleases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e)easements, zoning restrictions, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;

(f)Liens in existence on the date hereof listed on Schedule 7.01(f);

(g)Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.03(c), 7.03(f), 7.03(j) or 7.03(o); provided that
(i) in the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.03(c) or 7.03(j) to the extent incurred to finance Permitted
Acquisitions or Investments permitted under Section 7.02, such Liens shall be
created substantially concurrently with the acquisition of the assets financed
by such Indebtedness, such Liens do not at any time encumber any Property of the
Borrower or any Restricted Subsidiary other than the Property financed by such
Indebtedness (which shall not include Term Priority Collateral) and the proceeds
thereof and after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time (and which Indebtedness and
other obligations are permitted hereunder) that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property which such
requirement would not have applied but for such acquisition and (ii) in the case
of any such Liens securing Indebtedness incurred pursuant to Section 7.03(o),
(x) such Liens are not created or incurred in connection with, or in
contemplation of, such Permitted Acquisition or Investment permitted under
Section 7.02, (y) such Liens do not apply to Term Loan Priority Collateral and
(iii) such Liens are limited to all or part of the same property or assets that
secured the Indebtedness to which such Liens relate under Section 7.03(o) (and
no other Property of the Loan Parties);

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor or licensor under any leases or subleases,
licenses or sublicenses entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of its business and covering only the assets
so leased or licensed, which shall be on a non-exclusive basis (or an exclusive
basis within a specific or defined field of use) with respect to any Borrower
Intellectual Property, and any financing statement filed in connection with any
such lease or license;

76



--------------------------------------------------------------------------------

 

(j)Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.01(g);

(k)Liens on Property (other than Term Priority Collateral) acquired pursuant to
a Permitted Acquisition under Section 7.02(f) (and the proceeds thereof) or
Property (other than Term Priority Collateral) of a Subsidiary Guarantor in
existence at the time such Subsidiary Guarantor is acquired pursuant to a
Permitted Acquisition under Section 7.02(f) and not created in contemplation
thereof;

(l)Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;

(m)with respect to any Non-Guarantor Subsidiaries, receipt of progress payments
and advances from customers in the ordinary course of business to the extent
same creates a Lien on the related inventory and proceeds thereof;

(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(o)Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(p)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.02;

(q)Liens deemed to exist in connection with Investments permitted by
Section 7.02(b) that constitute repurchase obligations;

(r)Liens upon specific items of inventory or other goods (and the proceeds
thereof) of any Non-Guarantor Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(s)Liens on cash or cash equivalents securing any Hedge Agreement permitted
hereunder;

(t)other Liens covering Property (other than Term Priority Collateral) with
respect to obligations (other than for borrowed money) that do not exceed
$5,000,000 in the aggregate at any one time outstanding;

(u)the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(v)banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;

(w)Liens arising from Uniform Commercial Code financing statement regarding
operating leases or consignments entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

77



--------------------------------------------------------------------------------

 

(x)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits, securities and movables) and
which are within the general parameters customary in the banking industry;

(y)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business;

(aa)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement not prohibited hereunder;

(bb)Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(cc)security given to a public or private utility or any governmental authority
as required in the ordinary course of business;

(dd)Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business; and

(ee)so long as the same is subject to the Intercreditor Agreement, Liens on
Collateral securing Indebtedness incurred pursuant to Section 7.03(u) and any
other “Obligations” as defined in the ABL Credit Agreement.

Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Equity Interests, bonds, notes,
debentures or other debt securities of, or all or substantially all of the
assets constituting an ongoing business from, or make any other investment in,
any other Person, other than guarantees of operating leases in the ordinary
course of business (all of the foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in Cash Equivalents;

(c)Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.03(b), (e) and (h);

(d)loans and advances to employees of the Parent, Holdings, the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business in an
aggregate amount (for the Parent, Holdings, the Borrower and all such Restricted
Subsidiaries) not to exceed $2,000,000 (excluding (for

78



--------------------------------------------------------------------------------

 

purposes of such cap) travel and entertainment expenses, but including
relocation expenses) at any one time outstanding;

(e)Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.03(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Subsidiary that becomes a Subsidiary Guarantor at
the time of such Investment;

(f)Permitted Acquisitions by the Borrower;

(g)loans by the Borrower or any of its Restricted Subsidiaries to the officers
or directors of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries in connection with management incentive plans; provided that such
loans represent cashless transactions pursuant to which such officers or
directors directly invest the proceeds of such loans in the Equity Interests of
the Parent;

(h)as long as no Event of Default has occurred and is continuing, Investments by
the Borrower and its Restricted Subsidiaries in joint ventures or similar
arrangements in an aggregate amount (for the Borrower and all Restricted
Subsidiaries) not to exceed $5,000,000 at any one time outstanding;

(i)Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(j)Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k)Investments in existence on the Closing Date and listed on Schedule 7.02;

(l)Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m)Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or anticipation of such Person becoming a Restricted Subsidiary; provided,
that Investments in Non-Guarantor Subsidiaries and joint ventures permitted
under this clause (m) shall be subject to the baskets applicable thereto in
Sections 7.02(h) and 7.02(o);

(n)Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.11(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.11(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition or Investment permitted by
Section 7.02(f), or 7.02(p), and such new Subsidiary at no time holds any assets
or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.11(c) or 6.11(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);

79



--------------------------------------------------------------------------------

 

(o)(i) as long as no Event of Default has occurred and is continuing,
Investments by the Borrower or any Subsidiary Guarantor in any Non-Guarantor
Subsidiary in an aggregate amount (for the Borrower and all Subsidiary
Guarantors) not to exceed $5,000,000 less the amount of Indebtedness incurred
pursuant to Section 7.03(h) at any time outstanding and (ii) Investments in
Non-Guarantor Subsidiaries pursuant to Section 7.05(k)(ii);

(p)Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets (other
than assets of the type included in the Borrowing Base) permitted under
Section 7.05; provided that such non-cash consideration shall in no event exceed
25% of the total consideration received for such sale;

(q)Investments resulting from pledges and deposits referred to in
Sections 7.01(d), (p), (s), (y), (aa);

(r)the forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.03(b), (e) or (h);

(s)any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(t)Guarantee Obligations permitted by Section 7.03(e) and any payments made in
respect of such Guarantee Obligations; and

(u)other Investments of the types not described above, provided that the ABL
Payment Conditions are satisfied at the time of making any such Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.02, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).  Notwithstanding anything to the contrary contained in this Section
7.02  (other than any Investment otherwise permitted as a Disposition pursuant
to Section 7.05(a), clause (ii) of Section 7.05(b) or Section 7.05(k)), no
Borrower Intellectual Property that is Term Priority Collateral shall be the
subject of any Investment in any non-Loan Party.

Indebtedness

.  Create, issue, incur, assume, or suffer to exist any Indebtedness, except:

(a)Indebtedness of the Parent, Holdings, the Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or Hedge Agreements;

(b)Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries,
(ii) of any Subsidiary Guarantor to the Borrower or any Restricted Subsidiary,
and (iii) of any Non‑Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
provided that (x) in the case of Indebtedness owing to a Loan Party, such
Indebtedness shall be evidenced by one or more promissory notes that are pledged
to the Agent for the benefit of the Secured Parties pursuant to the Guarantee
and Collateral Agreement and (y) in the case of any Indebtedness owing by a Loan
Party to a Restricted Subsidiary that is not a Subsidiary Guarantor, (A) such
Indebtedness shall be on subordination terms reasonably satisfactory to the
Agent and (B) such Indebtedness shall be otherwise permitted under the
provisions of Section 7.02;

(c)(i) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.01(g) in an aggregate principal amount
not to exceed, together with any

80



--------------------------------------------------------------------------------

 

Permitted Amendment or Refinancing referred to in the following clause
(iii) hereof, $5,000,000 at any one time outstanding; (ii) Indebtedness arising
out of sale and leaseback transactions permitted by Section 7.15; and (iii) any
Permitted Amendment or Refinancing of any of the foregoing;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.03(d)
and any Permitted Amendment or Refinancing thereof;

(e)Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor, (ii) by
any Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary or
(iii) by the Parent of lease obligations of Borrower or a Restricted Subsidiary;

(f)Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed at any one time outstanding an aggregate
principal amount equal to $5,000,000;

(g)Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(h)(i) Indebtedness of any Non-Guarantor Subsidiary to the Borrower or any
Subsidiary Guarantor and (ii) Guarantee Obligations of the Borrower or any
Subsidiary Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, in an
aggregate principal amount for all such Indebtedness and, without duplication,
Guarantee Obligations not to exceed, together with any Investments under
Section 7.02(o), $5,000,000 at any one time outstanding;

(i)additional Indebtedness of the Borrower or any of its Restricted Subsidiaries
in an aggregate principal amount (for the Borrower and all Restricted
Subsidiaries) not to exceed $10,000,000 at any one time outstanding; provided
that up to $5,000,000 of such indebtedness may be secured by Liens permitted by
Section 7.01(t);

(j)Indebtedness under a Permitted Seller Note issued as consideration in
connection with an acquisition permitted under Section 7.02(f), in an aggregate
principal amount not to exceed, together with any Permitted Amendment or
Refinancing referred to in this clause (j) $10,000,000 at any one time
outstanding together with any Permitted Amendment or Refinancing thereof;
provided that any such Indebtedness shall be subordinated to the Obligations in
a manner reasonably satisfactory to the Agent;

(k)Indebtedness of the Borrower or any of its Restricted Subsidiaries in respect
of workers’ compensation claims, health, disability or other employee benefits,
property casualty or liability insurance, take-or-pay obligations in supply
arrangements, self-insurance obligations, performance, bid and surety bonds and
completion guaranties, in each case in the ordinary course of business;

(l)Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification or adjustment of purchase
price or similar obligations in any case incurred in connection with an
acquisition or other Investment permitted by Section 7.02(f) or the disposition
of any business, assets or Restricted Subsidiary;

(m)unsecured, senior, senior subordinated or subordinated Indebtedness of the
Parent, Holdings, the Borrower (including guarantees thereof by any Subsidiary
Guarantor) (such Indebtedness

81



--------------------------------------------------------------------------------

 

and/or guarantees incurred under this clause (m) or any Permitted Amendment or
Refinancing thereof being collectively referred to as the “Junior Indebtedness”)
in an aggregate principal amount not to exceed (1) $10,000,000 at any one time
outstanding plus (2) Subordinated Indebtedness incurred pursuant to Section 8.04
or Section 8.04 of the ABL Credit Agreement; provided that (i) no scheduled
principal payments, prepayments, redemptions or sinking fund or like payments of
any Junior Indebtedness shall be required prior to the date at least 180 days
after the Maturity Date), (ii) [reserved], (iii) no Default or Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness (solely with respect to clause (1) above) or would result
therefrom, (iv) in the case of Junior Indebtedness that is subordinated to the
Obligations in respect of payment and/or lien priority, (A) the terms of
subordination applicable to any Junior Indebtedness shall be reasonably
satisfactory to the Agent and shall, in any event, define “senior indebtedness”
or a similar phrase for purposes thereof to include all of the Obligations of
the Loan Parties and (B) after giving effect to the incurrence of such Junior
Indebtedness, the Parent shall be in compliance with Section 7.18, calculated on
a pro forma basis for the period as if such Junior Indebtedness had been
incurred on the first day of such period ending on or prior to such date) (or,
with respect to clause (2) above, on the relevant Cure Date, after giving effect
to Section 8.04) and (v) in the case of Junior Indebtedness that is unsecured
senior Indebtedness, after giving effect to the incurrence of such Junior
Indebtedness, the Parent shall be in compliance with Section 7.18, calculated on
a pro forma basis as if such Junior Indebtedness had been incurred on the first
day of such period ending on or prior to such date);

(n)[reserved];

(o)Indebtedness of any Person that becomes a Restricted Subsidiary as part of a
Permitted Acquisition or any Investment permitted by Section 7.02 after the
Closing Date and any Permitted Amendment or Refinancing thereof; provided that
(A) such acquired Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary (except to the extent such
acquired Indebtedness refinanced (and did not increase principal (except for
accrued interest and premium (including tender premiums and make whole amounts)
thereon plus other reasonable and customary fees and expenses including upfront
fees, original issue discount and defeasance costs) or shorten maturity during
the term of this Agreement) other Indebtedness to facilitate such entity
becoming a Restricted Subsidiary), (B) the aggregate principal amount of
Indebtedness permitted by this clause (o) (i) shall not at any one time
outstanding exceed together with any Permitted Amendment or Refinancing referred
to in the following clause (ii) hereof, $5,000,000 and (ii) any Permitted
Amendment or Refinancing;

(p)[reserved];

(q)[reserved];

(r)Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, consultants and directors or employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent or Holdings issued in lieu of cash
payment; provided that such purchase or redemption is permitted under
Section 7.06;

(s)Indebtedness of the Borrower or any Restricted Subsidiary consisting of the
financing of insurance premiums in the ordinary course of business;

(t)guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Restricted Subsidiaries;

82



--------------------------------------------------------------------------------

 

(u)Indebtedness of a Borrower or a Guarantor in respect of the ABL Credit
Agreement (and any Permitted Amendment or Refinancing thereof) in an aggregate
principal amount not to exceed the amount permitted under the Intercreditor
Agreement; and

(v)Indebtedness consisting of earn-outs and similar deferred consideration in
consideration in connection with a Permitted Acquisition or other Investment
permitted by Section 7.02 in an aggregate amount outstanding at any one time not
to exceed $7,500,000.

7.04Fundamental Changes.

Consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) or division (or
similar transaction), or Dispose of all or substantially all of its Property or
business, or division or similar transaction except that:

(a)(i) any Restricted Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or (ii) any Restricted Subsidiary may be
merged, amalgamated, liquidated or consolidated with or into any Subsidiary
Guarantor (provided that (x) a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.11 in connection therewith);

(b)any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary;

(c)any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
Restricted Subsidiary;

(d)Dispositions permitted by Section 7.05 may be consummated;

(e)any Investment expressly permitted by Section 7.02 may be structured as a
merger, consolidation or amalgamation;

(f)any Excluded Subsidiary may be dissolved or liquidated; and

(g)So long as no Default or Event of Default is continuing or would result
therefrom, Holdings may be merged with and into Parent, with Parent being the
surviving entity in such merger.

Dispositions

.  Dispose of any of its owned Property (including, without limitation,
receivables) whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Equity Interests to any Person, except:

(a)the Disposition of surplus, obsolete or worn out property in the ordinary
course of business or Intellectual Property that is not Term Loan Priority
Collateral or that is not material to the business of any Loan Party;

(b)(i) the sale of inventory in the ordinary course of business, (ii) the
non-exclusive (or exclusive within a specific or defined field of use)
cross-licensing or licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii)), to the extent that the Property received in such exchange is of a
value equivalent to the value of the Property exchanged (provided

83



--------------------------------------------------------------------------------

 

that after giving effect to such exchange, the value of the Property of the
Borrower or any Subsidiary Guarantor subject to perfected first priority Liens
in favor of the Agent under the Security Documents is not materially reduced,
and provided, other than with respect to any such exclusivity within a specific
or defined field of use, that the terms of such licenses shall not restrict the
right of the Agent to use and/or dispose of such Intellectual Property owned by
a Loan Party in connection with the conduct of a Liquidation or other exercise
of creditor remedies);

(c)Dispositions permitted by Section 7.04;

(d)(i) the Disposition of other assets not constituting Term Priority
Collateral, so long as at least (x) 75% of the consideration received by the
disposing Person is cash or Cash Equivalents and (y) any such Disposition is
made for fair market value, as determined in good faith and approved by the
Board of Directors or similar governing body of the disposing Person, and
(ii) any Recovery Event;

(e)the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary Guarantor; provided that the sale or issuance of Equity Interests
of an Unrestricted Subsidiary to the Borrower or any Subsidiary Guarantor is
otherwise permitted by Section 7.02;

(f)bulk sales or other dispositions of Inventory of a Loan Party not in the
ordinary course of business, at arms’ length, in connection with Permitted Store
Closings;

(g)the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use (if any) of such Property by the
Borrower or their respective Restricted Subsidiaries;

(h)the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only (i) in connection with the compromise or collection
thereof consistent with the Borrower’s commercially reasonable business judgment
(and not as part of any bulk sale or financing of receivables), and
(ii) provided that, if such overdue accounts constitute Eligible Credit Card
Receivables or Eligible Trade Receivables, the Borrower receives not less than
the amounts borrowed or available to be borrowed under the Borrowing Base
therefor;

(i)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

(j)the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary
or their respective assets;

(k)the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor; provided that any such transfer
made by any Loan Party in a Foreign Subsidiary shall be subject to satisfaction
of the ABL Payment Conditions; (ii) by a Borrower or any Subsidiary Guarantor to
a Non-Guarantor Subsidiary that is a Restricted Subsidiary to the extent such
Property consists of (A) showroom leases, employees, showroom fixtures, signage,
samples, or contracts relating to the foregoing, or intellectual property, in
each case that is specific to the operations of such Non-Guarantor Subsidiary
(and, with respect to any such transferred intellectual property, is not used by
any Loan Party in the operation of its business) or (B) other Property
(excluding cash and Cash Equivalents) with a fair market value not to exceed
$100,000 in the aggregate, or (iii) from a Non-Guarantor Subsidiary to (A) the
Borrower or any Subsidiary Guarantor for no more than fair market value or
(B) any other Non-

84



--------------------------------------------------------------------------------

 

Guarantor Subsidiary that is a Restricted Subsidiary; provided that any sale or
issuance of Equity Interests of an Unrestricted Subsidiary to the Borrower or
any Subsidiary Guarantor is otherwise permitted by Section 7.02;

(l)the Disposition of Cash Equivalents in the ordinary course of business;

(m)sale and leaseback transactions permitted by Section 7.15;

(n)Liens permitted by Section 7.01;

(o)Restricted Payments permitted by Section 7.06;

(p)the cancellation of intercompany Indebtedness among the Borrower and any
Subsidiary Guarantor;

(q)Investments permitted by Section 7.02; and

(r)the sale or issuance of the Equity Interests of (i) any Foreign Subsidiary
that is a Restricted Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary or (ii) any Foreign Subsidiary that is an Unrestricted
Subsidiary to any other Foreign Subsidiary that is an Unrestricted Subsidiary,
in each case, including, without limitation, in connection with any tax
restructuring activities not otherwise prohibited hereunder.  

Notwithstanding anything to the contrary contained in this Section 7.05 (other
than Section 7.05(a), clause (ii) of Section 7.05(b) or Section 7.05(k)), no
Borrower Intellectual Property that is Term Priority Collateral shall be the
subject of any Disposition to any non-Loan Party.

7.06Restricted Payments.

Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement, cancellation, termination or other acquisition of, any
Equity Interests of the Parent, Holdings, the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Parent, Holdings, the Borrower or any Restricted Subsidiary,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”), obligating the Parent, Holdings the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Equity Interests (collectively, “Restricted
Payments”), except that:

(a)any Subsidiary may make Restricted Payments, directly or indirectly, to the
Borrower;

(b)Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries or to any Loan Party;

(c)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d)the Borrower and its Subsidiaries may declare and make dividend or
distribution payments, directly or indirectly, to Holdings (and Holdings may pay
to any direct or indirect parent company of Holdings) to permit Holdings (or any
such direct or indirect parent company of Holdings) to

85



--------------------------------------------------------------------------------

 

pay for any taxable period for which Holdings, the Borrower or such applicable
Subsidiary, as applicable, was a member of a consolidated, combined or similar
income tax group for federal and/or applicable state or local income tax
purposes or are entities treated as disregarded from any member of such a group
for U.S. federal income and, if applicable, state income Tax purposes (a “Tax
Group”) of which Holdings (or any direct or indirect parent company of Holdings,
as applicable) is the common parent, any consolidated, combined or similar
income Taxes of such Tax Group that are due and payable by Holdings (or such
direct or indirect parent company of Holdings) for such taxable period, but only
to the extent such income Taxes are attributable to the Borrower and its
Subsidiaries, provided that (x) the amount of such dividends or distributions
for any taxable period shall not exceed the amount of such income Taxes that the
Borrower and its relevant Subsidiaries would have paid had the Borrower and such
Subsidiaries been a stand-alone corporate taxpayer (or a stand-alone corporate
Tax Group) and (y) dividends or distributions in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that dividends or distributions
were made by such Unrestricted Subsidiary to a member of the Tax Group or any of
its Subsidiaries for such purpose;

(e)the Borrower may make other Restricted Payments to Holdings who, in turn, may
make other Restricted Payments to the Parent to permit the Parent to make
payments required under the Tax Receivable Agreement;

(f)the Borrower may make other Restricted Payments to Holdings who, in turn, may
make other Restricted Payments to the Parent who, in turn, may make other
Restricted Payments to its stockholders so long as the ABL Payment Conditions
are satisfied;

(g)the Borrower may declare and pay cash dividends to Holdings, and Holdings may
declare and pay cash dividends to the Parent, not to exceed an amount necessary
to permit Holdings or the Parent, as applicable, to pay its proportionate share
of (i) reasonable and customary corporate and operating expenses (including
reasonable out-of-pocket expenses for legal, administrative and accounting
services provided by third parties, and compensation, benefits and other amounts
payable to officers and employees in connection with their employment in the
ordinary course of business and to board of director observers), and
(ii) franchise fees or similar taxes and fees required to maintain its corporate
existence;

(h)Investments constituting Restricted Payments and permitted by Section 7.02;

(i)the Parent may make Restricted Payments in the form of common stock of the
Parent or preferred stock of the Parent; and

(j)so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings and Holdings
may make Restricted Payments to Parent, to permit Holdings or the Parent to
purchase its common stock or common stock options from present or former
officers, consultants and directors or employees (and their heirs, estates and
assigns) of Parent, Holdings, the Borrower or any Subsidiary upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments under this clause (k) in any fiscal year
of the Parent shall not exceed the sum of (i) $2,000,000 plus any proceeds
received from key man life insurance policies and (ii) any Restricted Payments
permitted (but not made) pursuant to this clause (k) in the immediately prior
fiscal year.

7.07Prepayments of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, or make any payment in
violation of any subordination terms of any Indebtedness, except:

86



--------------------------------------------------------------------------------

 

(a)(i) mandatory or scheduled payments of principal, interest and fees as and
when due in respect of any Indebtedness (other than Subordinated Indebtedness)
permitted under Section 7.03 hereof, (ii) all voluntary prepayments of the ABL
Debt and (iii) all prepayments of the ABL Debt in connection with Section 8.04
of the ABL Credit Agreement;

(b)the Borrower may prepay, redeem, repurchase or defease any Indebtedness with
the proceeds of any Permitted Amendment or Refinancing or pursuant to any asset
sale tender offers required by the terms of such Indebtedness;

(c)voluntary prepayments, repurchases, redemptions or defeasances of (i) 
Indebtedness permitted under Section 7.03 hereof and not described in clause
(b), above, and not constituting Subordinated Indebtedness or intercompany
Indebtedness, as long as the ABL Payment Conditions are satisfied,
(ii) Subordinated Indebtedness in accordance with the applicable subordination
terms thereof and as long as the ABL Payment Conditions are satisfied, and
(iii) intercompany Indebtedness in accordance with the applicable subordination
terms thereof and as long as the ABL Payment Conditions are satisfied; and

(d)any Permitted Amendment or Refinancing of any such Indebtedness.

7.08Change in Nature of Business.

(a)In the case of the Parent and Holdings, notwithstanding anything to the
contrary in this Agreement or any other Loan Document:

(i)conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than (i) those incidental
to its ownership of the Equity Interests of Holdings, the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in the Parent or Holdings, as applicable, permitted hereunder,
(ii) those incidental to the issuance of and performance under the ABL Credit
Agreement (or any other Indebtedness permitted under Section 7.03(p), (q) or
(u)) or any Permitted Amendment or Refinancing of the foregoing,
(iii) activities incidental to the maintenance of its existence and compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees (including but not limited to payment or
reimbursement of indemnification obligations to its directors or officers and
payment of Board of Directors fees), (iv) activities relating to the performance
of obligations under the Loan Documents to which it is a party or expressly
permitted thereunder, (v) engaging in activities incidental to being a public
company, (vi) the receipt and payment of Restricted Payments permitted under
Section 7.06 and (vii) the other transactions expressly permitted under this
Section 7.08;

(ii)incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) Indebtedness permitted by
Section 7.03(m), (ii) nonconsensual obligations imposed by operation of law,
(iii) pursuant to the Loan Documents to which it is a party, (iv) obligations
with respect to its Equity Interests and options in respect thereof, (v) in
respect of the ABL Credit Agreement (or any other Indebtedness permitted under
Section 7.03(p), (q) or (u)) or any Permitted Amendment or Refinancing of the
foregoing, (vi) obligations to its employees, officers and directors not
prohibited hereunder; and (vii) guarantees permitted by 7.03(v).

87



--------------------------------------------------------------------------------

 

(b)In the case of each of the Loan Parties, engage in any business, services, or
activities substantially different from the business, services, or activities
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business, service or activity incidental or directly related or similar to any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

7.09Transactions with Affiliates.

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Parent, Holdings the Borrower or any Restricted Subsidiary) unless such
transaction is (a) otherwise not prohibited under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Parent, Holdings the Borrower
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
without being subject to the terms of this Section 7.09, (i) enter into any
transaction with any Person which is an Affiliate of the Parent only by reason
of such Person and the Parent having common directors; (ii) enter into and
perform its or their obligations under the agreements set forth on Schedule
7.09, as in effect on the Closing Date or as the same may be amended,
supplemented, replaced or otherwise modified from time to time in a manner that
does not materially increase the obligations of the Loan Parties thereunder, and
(iii) enter into transactions with Affiliates permitted by Sections 7.02(c),
7.02(o), 7.02(s), 7.03(h), 7.03(i), 7.03(r), 7.04(c), 7.05(e), 7.05(k)(ii) and
7.06 hereof. For the avoidance of doubt, this Section 7.09 shall not apply to
employment arrangements with, and payments of compensation, indemnification
payments, expense reimbursement or benefits to or for the benefit of, current or
former employees, officers or directors of the Parent, Holdings the Borrower or
any of its Restricted Subsidiaries.

7.10Burdensome Agreements.

Enter into any agreement that prohibits or limits the ability of the Parent,
Holdings, the Borrower or any of its Restricted Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the Obligations or, in the case of
any Guarantor, its obligations under the Security Documents, other than (a) this
Agreement and the other Loan Documents, the ABL Loan Documents and any agreement
related to any Junior Indebtedness, and any Permitted Amendment or Refinancing
thereof (b) any agreements governing any secured Indebtedness otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and the proceeds thereof),
(c) software and other Intellectual Property licenses expressly permitted
hereunder pursuant to which the Parent, Holdings, the Borrower or such
Restricted Subsidiary is the licensee or licensor of the relevant software or
Intellectual Property, as the case may be, (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license),
(d) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation or impose restrictions on cash or other deposits with
respect thereto, (e) any agreements regarding Indebtedness of any Non-Guarantor
Subsidiary not prohibited under Section 7.02 (in which case, any prohibition or
limitation shall only be effective against the assets of such Non-Guarantor
Subsidiary and its Subsidiaries), (f) prohibitions and limitations in effect on
the date hereof and listed on Schedule 7.10, (g) customary provisions contained
in joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business, (h) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (i) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 7.04 or 7.05, (j) any
agreement in effect at the time any Person becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, and (k) any restrictions on Liens imposed by any amendments,
modifications, restatements,

88



--------------------------------------------------------------------------------

 

renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (f) and
(j) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

7.11Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, or (b) for any purposes other than the
repayment of Payoff Indebtedness, for general corporate purposes, and to pay
fees and expenses in connection therewith.

7.12Amendment of Material Documents.

(a)Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to (i) any agreement or instrument
governing or evidencing Junior Indebtedness in any manner that is materially
adverse to the Lenders without the prior consent of the Agent (which shall not
be unreasonably withheld, conditioned or delayed), or (ii) any of its
organizational documents, other than amendments, modifications or waivers that
could not reasonably be expected to adversely affect the Lenders or Agent, or
(b) amend, supplement or otherwise modify the ABL Loan Documents, if such
modification is in violation of the terms of the Intercreditor Agreement;
provided that the Borrower shall deliver or cause to be delivered to the Agent a
copy of all such amendments, modifications or waivers promptly after the
execution and delivery thereof to the extent not filed publicly.

7.13Fiscal Year.

Change the Fiscal Year of any Loan Party, or, other than as permitted pursuant
to Section 1.03, the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP.

7.14Deposit Accounts; Credit Card Processors.

Open new DDAs (other than Excluded DDAs and Retail DDAs) unless the Loan Parties
shall have delivered to the Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.12 and otherwise satisfactory to the
Agent. No Loan Party shall maintain any bank accounts or enter into any
agreements with Credit Card Issuers or Credit Card Processors other than the
ones expressly contemplated herein or in Section 6.12 hereof.

7.15Sales and Leasebacks.

Enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property which is to
be sold or transferred by the Borrower or such Restricted Subsidiary (a) to such
Person or (b) to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary, except for (i) sales or transfers that
do not exceed $5,000,000 in the aggregate at any one time outstanding,
(ii) sales or transfers by the Borrower or any Subsidiary Guarantor to the
Borrower or any other Subsidiary Guarantor and (iii) sales or transfers by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary.

89



--------------------------------------------------------------------------------

 

7.16Clauses Restricting Subsidiary Distributions.

Enter into any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any Restricted Subsidiary or (b) make Investments in the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to such Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Restricted Subsidiary to the extent permitted
hereunder, (iii) any restrictions set forth in the documentation for the ABL
Credit Agreement or any Junior Indebtedness or any Permitted Amendment or
Refinancing of any of the foregoing, (iv) any restrictions contained in
agreements related to Indebtedness of (A) the Borrower or any Subsidiary
Guarantor with respect to the disposition of assets securing such Indebtedness
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby and the proceeds thereof) and (B) any Non-Guarantor
Subsidiary not prohibited under Section 7.02 (in which case such restriction
shall relate only to such Non-Guarantor Subsidiary and its Subsidiaries),
(v) any restrictions regarding non-exclusive licenses (or exclusive licenses
within a specific or defined field of use)  or sublicenses by the Borrower and
its respective Restricted Subsidiaries of Intellectual Property in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property), (vi) Contractual Obligations incurred in the ordinary
course of business which include customary provisions restricting the assignment
of any agreement relating thereto, (vii) customary provisions contained in joint
venture agreements and other similar agreements applicable to joint ventures
entered into in the ordinary course of business, (viii) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (ix) customary restrictions and conditions contained in any agreement
relating to an asset sale permitted by Section 7.04 or 7.05, (x) any agreement
in effect at the time any Person becomes a Restricted Subsidiary, so long as
such agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary and (xi) such restrictions in effect on the Closing Date
and listed on Schedule 7.16, (xii) negative pledges and restrictions on Liens
and asset dispositions in favor of any holder of Indebtedness for borrowed money
permitted under Section 7.03 but only if such negative pledge or restriction
expressly permits Liens for the benefit of the Agent and the Lenders with
respect to the credit facilities established hereunder and the Obligations under
the Loan Documents on a senior basis and without a requirement that such holders
of such Indebtedness be secured by such Liens equally and ratably or on a junior
basis and (xiii) negative pledges and restrictions on Liens and asset
dispositions imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (x) and (xi) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower, no more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

7.17Limitation on Hedge Agreements.

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business or as required hereby, and not for speculative
purposes, to protect against changes in interest rates or foreign exchange rates
or commodity, raw material, energy or utility prices.

7.18Financial Covenant.

(a)Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed Charge Coverage
Ratio of the Parent, Holdings, the Borrower and its Restricted Subsidiaries as
of the end of any Fiscal

90



--------------------------------------------------------------------------------

 

Quarter of the Borrower, calculated as of the last day of such Fiscal Quarter
for the Measurement Period then ended, to be less than the amount set forth
below with respect to each such applicable period:

Testing Period

 

  

Consolidated Fixed Charge Coverage Ratio

November 3, 2018

 

0.85 to 1.00

February 2, 2019

 

1.00 to 1.00

May 4, 2019

 

1.20 to 1.00

August 3, 2019

 

1.35 to 1.00

November 2, 2019

 

1.50 to 1.00

February 1, 2020

 

1.50 to 1.00

May 2, 2020 and the last date of each fiscal quarter thereafter

 

1.75 to 1.00

7.19Tax Receivable Agreement.

Terminate, or agree to the termination of, the Tax Receivable Agreement.

7.20Sanctions.

Directly or, knowingly, indirectly, use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the target of Sanctions, that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Agent, or otherwise) of
Sanctions.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”):

(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) any amount
of principal of any Term Loan, or (ii) any interest, fee or any other amount
payable hereunder or under any other Loan Document, in each case of this clause
(ii) within three Business Days after any such interest or other amount becomes
due; or

(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Sections 6.01(a), 6.01(b), 6.01(c)
(in each case after a five (5) Business Day grace period), 6.02(a), 6.02(b),
6.03(a), 6.05(a)(i) or Article VII, (ii) Section 6.02(c) (after a two (2)
Business Day grace period if an Accelerated Borrowing Base Delivery Event
described in clause (ii) of the definition thereof has occurred and is
continuing; provided that, if no such Accelerated Borrowing Base Delivery Event
has occurred and is continuing, the applicable grace period shall be five (5)
Business Days), or (iii) Sections 6.07, 6.10(b) or 6.12, provided that, if (A)
any such Default described in this clause (b)(iii) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Agent’s Liens on the Collateral, such Default shall not
constitute an Event of Default for five (5) Business Days after the occurrence
of such Default so long as the Loan Parties are diligently pursuing the cure of
such Default; or

91



--------------------------------------------------------------------------------

 

(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after the date that such Loan Party receives from the Agent
or any Lender notice of the existence of such default; or

(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or that is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document (including, without limitation, any
Borrowing Base Certificate) shall prove to have been inaccurate in any material
respect when made or deemed made; or

(e)Cross-Default. The Parent, Holdings, the Borrower or any of their respective
Restricted Subsidiaries shall (i) default in making any payment of any principal
of any Material Indebtedness (excluding the Term Loans) on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event of default shall occur, the effect of which payment or other default or
other event of default described in clauses (i), (ii) or (iii) of this paragraph
(e) is to cause, or to permit the holder or beneficiary of such Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or to become payable; provided that this
paragraph (e) shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale, transfer, destruction or other disposition of the Property
or assets securing such Indebtedness if such sale, transfer, destruction or
other disposition is not prohibited hereunder or (B) any Guarantee Obligations
except to the extent such Guarantee Obligations shall become due and payable by
any Loan Party and remain unpaid after any applicable grace period or period
permitted following demand for the payment thereof; provided, further, that no
“Event of Default” (as defined in the ABL Credit Agreement) arising from a
failure to comply with Section 7.18(a) (Fixed Charge Coverage Ratio) of the ABL
Credit Agreement shall constitute an Event of Default under this paragraph (e)
until the earliest to occur of (w) the date that is ten (10) Business Days after
the day on which financial statements for the applicable Fiscal Month are
required to have been delivered under the ABL Credit Agreement, in connection
with which such “Event of Default” (as defined in the ABL Credit Agreement) has
occurred, to the extent such “Event of Default” has not been waived or cured
prior to such date, (x) the acceleration of the ABL Debt, (y) a Collateral
Enforcement Action (as defined in the Intercreditor Agreement) by the ABL Agent
with respect to any Collateral and (z) the ABL Agent’s delivery to the Agent of
a written notice commencing the “Standstill Period” under and as defined in the
Intercreditor Agreement; or

(f)Insolvency Proceedings, Etc.  (i) The Parent, any Loan Party or any of their
respective Restricted Subsidiaries which are not Immaterial Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding, or other action

92



--------------------------------------------------------------------------------

 

of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding, or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall consent to
or approve of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g)Judgments. There is entered against the Parent, any Loan Party or any of
their respective Restricted Subsidiaries which are not Immaterial Subsidiaries
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $10,000,000 (to the
extent not paid or covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(h)ERISA. (i)  The Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries shall incur any liability in connection with any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any Single Employer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
under Section 412 of the Code or Section 302 of ERISA), whether or not waived,
or any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Single Employer Plan for purposes of Title IV
of ERISA, (iv) the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries incurs any liability in connection with any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (v) any Non-U.S. Plan fails to obtain or retain (as
applicable) registered status under and as required by applicable law and/or be
administered in a timely manner in all respects in compliance with all
applicable laws, (vi) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (vii) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries shall, or is reasonably likely to, incur any liability
as a result of a withdrawal from, or the Insolvency of, a Multiemployer Plan
(including the withdrawal by an ERISA Affiliate), (viii) the institution of
proceedings or the taking of any other action by the PBGC or the Parent or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or partial termination, or Insolvency of,
any Plan, (ix) a contribution required to be made with respect to a Plan or a
Non-U.S. Plan has not been timely made, (x) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans), as of any applicable annual valuation date,
exceeds the value of the assets of such Single Employer Plan allocable to such
accrued benefits, (xi) the occurrence of any similar events with respect to a
Commonly Controlled Plan, that would reasonably be likely to result in a direct
obligation of the Parent, the Borrower or any of its Restricted Subsidiaries to
pay money, or (xii) any other event or condition (other than one which could not
reasonably be expected to result in a violation of any applicable law or of the
qualification requirements of the Code) shall occur or exist with respect to a
Plan, Non-U.S.

93



--------------------------------------------------------------------------------

 

Plan, or a Commonly Controlled Plan; and in each case in clauses (i) through
(xii) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a direct
obligation of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries to pay money that would have a Material Adverse Effect; or

(i)Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by any Agent or any Lender or the Payment in Full of the Obligations,
ceases to be in full force and effect in any material respect, or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document (other than as
a result of Payment in Full of the Obligations), or purports in writing to
revoke, terminate or rescind any Loan Document; or (ii) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Disposition permitted by Section 7.05 or other
transaction permitted under the Loan Documents, or (ii) relating to an
immaterial amount of Collateral not constituting ABL Priority Collateral, or
(iii) as a result of the failure of the Agent, through its acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of its Liens in
accordance with applicable Requirement of Law; or

(j)Change of Control. There occurs any Change of Control; or

(k)Cessation of Business. Except as otherwise expressly permitted hereunder, the
determination of the Loan Parties, whether by vote of the Loan Parties’ Board of
Directors or otherwise to: suspend the operation of the Loan Parties’ business
in the ordinary course, liquidate all or substantially all of their assets or
store locations, or employ an agent or other third party to conduct any
so-called store closing, store liquidation or “Going-Out-Of-Business” sales for
all or substantially all of the Loan Parties’ stores;

(l)Subordination. (i) The subordination provisions of the documents evidencing
any Subordinated Indebtedness (or subordinated Junior Indebtedness)
(collectively, the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions; or

(m)Intercreditor Agreement. The Intercreditor Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any party to such Intercreditor Agreement shall contest in writing, the validity
or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Liens securing the Obligations, for any reason
shall not have the priority contemplated by the Intercreditor Agreement.

8.02Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

94



--------------------------------------------------------------------------------

 

(a)[reserved];

(b)declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;

(c)[reserved]; and

(d)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Requirement of Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Term Loans shall automatically terminate,
the unpaid principal amount of all outstanding Term Loans, all interest accrued
thereon and all other Obligations shall automatically become due and payable as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other Requirement of Law.

8.03Application of Funds

After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable), any amounts
received from any Loan Party, from the liquidation of any Collateral of any Loan
Party, or on account of the Obligations, shall be applied by the Agent against
the Obligations in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent, in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, and fees (including any
Early Termination Fee), ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

95



--------------------------------------------------------------------------------

 

Fifth, to payment of all other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fifth held by
them;

Last, the balance, if any, after Payment in Full of all of the Obligations, to
the Loan Parties or as otherwise required by Requirement of Law.

8.04Right to Cure.

For purposes of determining compliance with the Financial Covenant, any cash
equity contribution to the Parent or Holdings (funded with proceeds of common
equity or other preferred equity (other than Disqualified Stock)) or to any Loan
Party as Subordinated Indebtedness incurred on terms (including subordination
terms) to be acceptable to Agent, in each case the proceeds of which shall be
substantially concurrently contributed to the capital of the Borrower (if such
contribution is not in the form of Subordinated Indebtedness of the Borrower),
on or prior to the day that is ten (10) Business Days after the day on which
financial statements are required to be delivered for such Fiscal Quarter or
Fiscal Year pursuant to Section 6.01 (the “Cure Date”) will, at the irrevocable
election of the Borrower, be included in the calculation of Consolidated EBITDA
for such Fiscal Quarter solely for the purposes of determining compliance with
the Financial Covenant at the end of such Fiscal Quarter and any subsequent
period that includes such Fiscal Quarter (any such equity or debt contribution
so included in the calculation of Consolidated EBITDA, a “Specified
Contribution”); provided that (a) (i) in each consecutive four fiscal quarter
period there will be at least two fiscal quarters in which no Specified
Contribution is made and (ii) there shall be no more than five (5) Specified
Contributions made in the aggregate after the Closing Date, (b) the amount of
any Specified Contribution will be no greater than the amount required to cause
the Parent and its Subsidiaries to be in compliance with the Financial Covenant,
(c) all Specified Contributions (i) will be disregarded for all other purposes,
including the calculation of Consolidated EBITDA for the purpose of calculating
basket levels, pricing and other items governed by reference to Consolidated
EBITDA and (ii) will be in readily available funds, (d) the proceeds of each
Specified Contribution shall be contributed to the Borrower as (i) an equity
contribution in the form of common Equity Interests or preferred Equity
Interests (other than Disqualified Stock) or (ii) Subordinated Indebtedness and
(e) the proceeds received by the Parent or  Holdings from all Specified
Contributions shall be promptly contributed to the Borrower and promptly used by
the Borrower to prepay the Term Loans, subject to Section 2.06(h) hereof;
provided, that any portion of the Term Loan prepaid with the proceeds of
Specified Contributions shall be deemed outstanding for purposes of determining
compliance with the Financial Covenant for such Fiscal Quarter and the next
three Fiscal Quarters thereafter; provided, further, that until the day that is
ten (10) Business Days after the day on which financial statements are required
to be delivered for the period ending on the last day of the applicable Fiscal
Quarter, notwithstanding any other provision of this Agreement or any other Loan
Document, no Event of Default resulting solely from a breach of the Financial
Covenant shall be deemed to have occurred and neither the Agent nor any Lender
shall have any right to declare all or a portion of the unpaid principal amount
of any outstanding Term Loans, interest accrued and unpaid thereon, and all
amounts owing or payable hereunder or under any other Loan Document to be due
and payable and/or exercise any rights and remedies available under the Loan
Documents or applicable law (including, without limitation, any right to
foreclose on or take possession of Collateral) in each case prior to the Cure
Date solely on the basis of an allegation of an Event of Default having occurred
and be continuing under Section 8.01(b) due to a failure by the Loan Parties to
comply with the Financial Covenant.  Upon Holdings’ receipt of such Specified
Contribution, the Financial Covenant shall be deemed to be satisfied and
complied with as of the end of the relevant Fiscal Quarter with the same effect
as though there had been no failure to comply with the Financial Covenant and
any Default or Event of Default under such Financial Covenant shall be deemed
not to have occurred for purposes of the Loan Documents.

96



--------------------------------------------------------------------------------

 

ARTICLE IX
THE AGENT

9.01Appointment.

(a)Each of the Lenders hereby irrevocably designates and appoints the Agent as
the agent of such Lender under the Loan Documents and each such Lender
irrevocably authorizes the Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. The
provisions of this Article are solely for the benefit of the Agent and the other
Credit Parties, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

(b)The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders hereby irrevocably appoints and authorizes the Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Agent, as “collateral agent,” and
any agents or attorneys-in-fact appointed by the Agent for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Agent, shall be entitled to the benefits of all provisions
of this Section 9 (including Section 9.09) and Section 10.04, as though such
agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.

(c)The provisions of this Section 9.01 are for the benefit of the Agent and the
Lenders, and no Loan Party or any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions (other than the provisions of
Section 9.06).

9.02[Reserved]

9.03[Reserved].

9.04Delegation of Duties.

The Agent may execute any of its duties under the applicable Loan Documents by
or through sub‑agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents or attorneys
in-fact selected by it with reasonable care.

9.05Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall:

97



--------------------------------------------------------------------------------

 

(a)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Applicable Lenders, provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
Requirement of Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law; and

(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Loan Parties or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.06Reliance by Agent.

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Parent, Holdings and
the Borrower), independent accountants and other experts selected by the Agent.
In determining compliance with any condition hereunder to the making of a Term
Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received written notice to the contrary from such Lender prior
to the making of such Term Loan. The Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Notice of Default

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default unless the Agent has received notice from a
Lender, the Parent, Holdings or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Lenders. The Agent shall take such action
with respect to such Default

98



--------------------------------------------------------------------------------

 

or Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Credit Parties. In no event shall
the Agent be required to comply with any such directions to the extent that the
Agent believes that its compliance with such directions would be unlawful.

9.08Non-Reliance on Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Agent to any Lender. Each Lender represents to the Agent that it
has, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agent hereunder, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

Indemnification

.  The Lenders agree to indemnify the Agent in its capacity as such, any
sub-agent thereof, and any Related Party, as the case may be (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Term Loans of such
Lender shall have been assigned (but which indemnified claims relate to actions
or inactions prior to such assignment) or the date upon which the Obligations
shall have been Paid in Full, ratably in accordance with such Applicable
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the Agent, any sub-agent thereof,
and their Related Parties in any way relating to or arising out of, the
Commitments, the Term Loans, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Agent, any sub-agent thereof, and their Related Parties under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Agent’s, any sub-agent’s, and their
Related Parties’ gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Obligations and all other amounts
payable hereunder.

Rights as a Lender

. The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the

99



--------------------------------------------------------------------------------

 

context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Agent hereunder and without any duty to account therefor to the Lenders.

9.11Successor Agent; Removal of Agent.

(a)The Agent may resign upon 30 days’ notice to the Lenders and the Borrower
effective upon appointment of a successor Agent. Upon receipt of any such notice
of resignation, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless a Specified
Event of Default shall have occurred and be continuing) be subject to approval
by the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of the
retiring Agent or any of the parties to this Agreement or any holders of the
Term Loans. If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this Article
and Section 10.04 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.

9.12Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agent, at its option and in its
discretion,

(a)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon Payment in Full of all Obligations, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Applicable Lenders in accordance with Section 10.01;

(b)to subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 7.01(g); and

(c)to release any Guarantor from its obligations under its Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under its Facility Guaranty pursuant to this Section 9.12. In each
case as specified in this Section 9.12, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under its Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

100



--------------------------------------------------------------------------------

 

9.13[Reserved].

9.14Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent and the other Credit
Parties and their respective agents and counsel and all other amounts due the
Lenders and the Agent under Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed
in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver, interim
receiver, assignee, trustee, monitor, liquidator, sequestrator or other similar
official in any such judicial proceeding is hereby authorized by each Lender to
make such payments to the Agent and if the Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent
and its agents and counsel, and any other amounts due the Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party or in any such proceeding.

9.15Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

9.16Reports and Financial Statements.

By signing this Agreement, each Lender:

(a)[reserved];

(b)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Borrower hereunder

(c)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

101



--------------------------------------------------------------------------------

 

(d)expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Borrowing Base Certificates, financial
statements or Reports, and shall not be liable for any information contained in
any Borrowing Base Certificate, financial statement or Report;

(e)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(f)agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and

(g)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Borrowing that the indemnifying Lender has made or may make
to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

9.17Agency for Perfection.

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable
Requirement of Law can be perfected only by possession or control. Should any
Credit Party (other than the Agent) obtain possession or control of any such
Collateral, such Credit Party shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

9.18Relation Among Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agent) authorized to act for, any other Lender.

ARTICLE X
MISCELLANEOUS

10.01Amendments and Waivers.

(a)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.01. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and each Loan Party party to the relevant Loan Document may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Agent, the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Agent

102



--------------------------------------------------------------------------------

 

may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i)increase the Term Loan of any Lender without the written Consent of such
Lender;

(ii)as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender;

(iii)as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Term Loan held by such Lender, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document to or for the account of such
Lender, without the written Consent of such Lender; provided, however, that only
the Consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(iv)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(v)change any provision of this Section or the definition of “Required Lenders”,
or any other provision hereof or of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written Consent of each Lender;

(vi)except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(vii)except for Dispositions permitted under Section 7.04 or Section 7.05 or as
provided in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;

(viii)increase any advance rate percentage set forth in the definition of
“Borrowing Base” or otherwise change the definition of the term “Borrowing Base”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrower would be increased, without the written Consent
of all Lenders, provided that the foregoing shall not limit the discretion of
the Agent to change, establish or eliminate any Reserves; and

(ix)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

103



--------------------------------------------------------------------------------

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of any Agent under this Agreement or any other Loan
Document; (ii) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, and (iii) no Consent
is required to effect any amendment or supplement to the Intercreditor
Agreement, (A) that is solely for the purpose of adding the holders of
Indebtedness incurred or issued pursuant to an Amendment or Refinancing of the
ABL Credit Agreement (or any agent or trustee of such holders) as parties
thereto, as contemplated by the terms of the Intercreditor Agreement and
permitted under Section 7.03(n) (it being understood that any such amendment or
supplement may make such other changes to the Intercreditor Agreement as, in the
good faith determination of the Agent, are required to effectuate the foregoing
and provided that such other changes are not adverse to the interests of the
Lenders) or (B) that is expressly contemplated by the Intercreditor Agreement
with respect to an Amendment or Refinancing of the ABL Credit Agreement
permitted under Section 7.03(n) (or the comparable provisions, if any, of any
successor intercreditor agreement with respect to an Amendment or Refinancing of
the ABL Credit Agreement permitted under Section 7.03(n); provided further that
no such agreement shall, pursuant to this clause (v), amend, modify or otherwise
affect the rights or duties of the Agent hereunder or under any other Loan
Document without the prior written consent of the Agent.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any Loan Document may be amended, supplemented and waived with the
consent of the Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Requirement of Law or advice of
local counsel, (ii) to cure ambiguities, mistakes or defects or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.

(c)If any Lender (other than Crystal) does not Consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the Consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the address, telecopier number, electronic email address or
telephone number specified on Schedule 10.02 in the case of the Loan Parties or
the Agent, and as set forth in an administrative questionnaire delivered to the
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto; provided that any notice, request or
demand to or upon the Agent, the Lenders, the Parent, Holdings or the Borrower
shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agent and the applicable Lender, as the
case may be. The Agent, the Parent, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

104



--------------------------------------------------------------------------------

 

(b)Electronic Communications. Notices and other communications to the Lenders
and hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)[Reserved].

(d)Change of Address, Etc. Each of the Loan Parties and the Agent may change its
address, telecopier or telephone number or email address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number or email address
for notices and other communications hereunder by notice to the Borrower and the
Agent. In addition, each Lender agrees to notify the Agent from time to time to
ensure that the Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e)Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Term Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Loan Parties. All telephonic notices to and other telephonic communications
with the Agent may be recorded by the Agent, and each of the parties hereto
hereby consents to such recording.

10.03No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agent or
any Credit Party, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Term Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default or Event of Default at the time.

105



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the other
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents or (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13); and provided, further,
that if at any time there is no Person acting as Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 8.02 and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. The Borrower shall (a) pay or reimburse the Agent  for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation, execution and delivery of this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto (whether or not the transactions contemplated thereby shall be
consummated), and (b) pay or reimburse the Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements and
other charges of counsel to the Agent (including one primary counsel and such
local counsel as the Agent may reasonably require in connection with collateral
matters), outside consultants, appraisers, and commercial finance examiners in
connection with all of the foregoing, all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of the Borrower (whether
by wire transfer or otherwise), (c) pay or reimburse each Lender and the Agent
for all their out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents and in connection with the Term Loans made under this
Agreement, including all such expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and the Agent, and (d) to pay,
indemnify, or reimburse each Lender and the Agent for, and hold each Lender and
the Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
this Agreement the other Loan Documents and any such other documents.

(b)Indemnification. The Borrower shall pay, indemnify or reimburse each Lender,
the Agent, and their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling Persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, claims, losses, damages, penalties, costs,
expenses or disbursements incurred or asserted against any such Indemnitee by
any Loan Party, any of the directors, officers, shareholders or creditors of any
Loan Party or any other Person arising out of any actions, judgments or suits of
any kind or nature whatsoever, arising out of or in connection with any claim,
action or proceeding relating to or otherwise with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Term
Loans or the violation

106



--------------------------------------------------------------------------------

 

of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Parent, Holdings, the Borrower, any of their respective
Subsidiaries or any of the Properties, or to any Blocked Account Agreement or
other Person who has entered into a control agreement with any Credit Party, and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Parent, Holdings or
the Borrower hereunder (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that neither the Parent, Holdings nor the
Borrower shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, such
Indemnitee or its affiliates, officers, directors, trustees, employees,
advisors, agents or controlling Persons. All amounts due under this
Section 10.04 shall be payable promptly after receipt of a reasonably detailed
invoice therefor. Statements payable by the Borrower pursuant to this
Section 10.04 shall be submitted to the Borrower at the address thereof set
forth in Section 10.02, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Agent.

(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Requirements of Law, each party hereto shall not assert, and hereby waive, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof.

(d)Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e)Survival. The agreements in this Section shall survive the resignation of any
Agent, the assignment of any Commitment or Term Loan by any Lender, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Obligations.

10.05Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a receiver, interim receiver, trustee, monitor,
custodian, conservator, liquidator, rehabilitator or similar officer, or any
other party in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Credit Party severally agrees to pay to the Agent
upon demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Agent in connection with the foregoing. The obligations of the
Credit Parties under clause (b) of the preceding sentence shall survive the
Payment in Full of the Obligations.

107



--------------------------------------------------------------------------------

 

10.06Successors and Assigns.

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the Agent and,
so long as no Specified Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to all of its the Term Loans;

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an

108



--------------------------------------------------------------------------------

 

Affiliate of a Lender or an Approved Fund with respect to such Lender, provided
that after the passage of seven (7) Business Days of receipt of written notice
of an assignment from the Agent by the Borrower without the Borrower giving the
Agent written notice of the Borrower’s objection to such assignment, the
Borrower shall be deemed to have consented to such assignment; and

(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Term Loan if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Loan Parties or any of the Loan Parties’ Subsidiaries or Affiliates, (B) to a
natural Person, or (C) to Sponsor or any Sponsor Affiliate.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(including, for the avoidance of doubt, any rights and obligations pursuant to
Section 3.01), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and principal amounts (and stated interest)
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Loan Parties, the Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register is intended to cause each Term Loan and other
obligation hereunder to be in registered form within the meaning of
Section 5f.103-1(c) of the United States Treasury Regulations and within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

109



--------------------------------------------------------------------------------

 

(d)Participations. (i) Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person, the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Term Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

(i)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (iv) of
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Loan Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the limitations and requirements of Section 3.01 and Section 3.06) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.02 as though
it were a Lender.

(ii)Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Term Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish in connection with a Tax audit or
other proceeding that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply and in fact complies with
Section 3.01(e) as though it were a Lender.

110



--------------------------------------------------------------------------------

 

(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Matters Specific to Crystal. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (other than any restrictions herein with
respect to Disqualified Institutions, including the assignment or sale thereto
or participation thereof), (i) neither Crystal nor any of its Affiliates shall
be required to comply with this Section 10.06 in connection with any transaction
involving any other Affiliate of Crystal or any of its lenders or funding or
financing sources, and neither Crystal nor any of its Affiliates shall have an
obligation to disclose any such transaction to any Person and (ii) there shall
be no limitation or restriction on (A) the ability of Crystal or its Affiliates
to assign or otherwise transfer its rights and/or obligations under this
Agreement or any other Loan Document, any Commitment, any Term Loan or any
Obligation to any other Affiliate of Crystal or any lender or financing or
funding source of Crystal or any of its Affiliates or (B) any such lender’s or
funding or financing source’s ability to assign or otherwise transfer its rights
and/or obligations under this Agreement or any other Loan Document, any
Commitment, any Term Loan or any Obligation; provided, however, that Crystal
shall continue to be liable as a “Lender” under this Agreement and the other
Loan Documents unless such other Person complies with the provisions of this
Agreement to become a “Lender.”

10.07Treatment of Certain Information; Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, Approved Funds, and to its and its Affiliates’ and Approved
Funds’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by Requirement of Laws or regulations or
by any subpoena or similar legal process, provided that the Agent or such
Lender, as applicable, agrees that it will notify the Borrower as soon as
practicable in the event of any such disclosure by such person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to any Loan Party and its obligations, (g) with the consent
of the Borrower, (h) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Loan Parties and which source is not known by such Agent or Lender to be subject
to a confidentiality restriction in respect thereof in favor of any of the
Credit Parties or any Affiliate of the Credit Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure

111



--------------------------------------------------------------------------------

 

by the Loan Parties or any Subsidiary thereof, provided that, in the case of
information received from any Loan Party or any Subsidiary after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Requirement of Law, including the Securities
Laws.

10.08Right of Setoff.

If an Event of Default shall have occurred and be continuing or if any Lender
shall have been served with a trustee process or similar attachment relating to
property of a Loan Party, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Agent or the Required Lenders, to the fullest extent
permitted by Requirement of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Requirement of Law (the
“Maximum Rate”). If the Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Term Loans and other Obligations or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Requirement of Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings,

112



--------------------------------------------------------------------------------

 

oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11Survival.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied. Further, the provisions
of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive and remain
in full force and effect regardless of the repayment of the Obligations or the
termination of this Agreement or any provision hereof.

10.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or ceases to make LIBOR
Rate Loans as a result of any condition described in Section 3.02 or 3.04, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02 or if any Lender is a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender (other than
Crystal) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 and 3.05) and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a)the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Term Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

113



--------------------------------------------------------------------------------

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with Requirement of Laws; and

(e)in the case of an assignment resulting from a Lender being a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

GOVERNING LAW

.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SUBMISSION TO JURISDICTION; WAIVERS

.  Each Loan Party hereby irrevocably and unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same.
Nothing herein shall limit the right of the Agent or any Lender to bring
proceedings against any Loan Party in any other court;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Schedule 10.02 or at such other address of which the Agent shall have
been notified pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

10.16Waivers of Jury Trial.

EACH OF THE PARENT, HOLDINGS, THE BORROWER, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

114



--------------------------------------------------------------------------------

 

10.17No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.18USA PATRIOT Act; Proceeds of Crime Act.

Each Lender that is subject to the Patriot Act and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify each Loan Party in accordance with the
Act. Each Loan Party is in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Term Loans will be used by the Loan
Parties, directly or indirectly, for any purpose which would contravene or
breach the Proceeds of Crime Act or for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

10.19Foreign Asset Control Regulations.

Neither of the advance of the Term Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who

115



--------------------------------------------------------------------------------

 

Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56)). Furthermore, none of the Borrower or its Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

10.20Time of the Essence.

Time is of the essence of the Loan Documents.

10.21[Reserved].

10.22Press Releases.

(a)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Requirement of Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

(b)Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower prior to the publication thereof for review
and comment by the Borrower. The Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

10.23Additional Waivers.

(a)The Obligations are the joint and several obligations of each Loan Party. To
the fullest extent permitted by applicable Requirement of Law, the obligations
of each Loan Party shall not be affected by (i) the failure of any Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any other Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any release of any other Loan Party from any of
the terms or provisions of, this Agreement or any other Loan Document, or
(iii) the failure to perfect any security interest in, or the release of, any of
the Collateral or other security held by or on behalf of any Agent, the
Collateral Agent or any other Credit Party.

(b)Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, the Obligations of each
Loan Party shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the Payment in Full of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the Obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of any
Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or

116



--------------------------------------------------------------------------------

 

delay, willful or otherwise, in the performance of any of the Obligations, or by
any other act or omission that may or might in any manner or to any extent vary
the risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the Payment in Full of all
of the Obligations).

(c)To the fullest extent permitted by Requirement of Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the Payment in Full of all the Obligations. The Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been Paid in
Full. To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Requirement of Law, to impair or to extinguish any right
of reimbursement or subrogation or other right or remedy of such Loan Party
against any other Loan Party.

(d)Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior Payment in
Full of all of the Obligations. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior Payment in Full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness until
Payment in Full of the Obligations. If any amount shall erroneously be paid to
any Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.

10.24Judgment Currency.

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose “rate of exchange” means the rate at which the Agent
is able, on the relevant date, to purchase the Currency Due with the Judgment
Currency in accordance with its normal practice for the applicable currency
conversion in the wholesale market. In the event that there is a change in the
rate of exchange prevailing there is a change in the rate of exchange prevailing
between the conversion date and the date of actual payment of the amount due,
the Loan Parties will pay such additional amount (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of Currency Due which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange prevailing on the conversion date. If the
amount of the Currency Due which the applicable Agent is so able to purchase is
less than the amount of the Currency Due originally due to it, the applicable
Loan Party shall indemnify and save the Agent and the Lenders harmless from and
against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan

117



--------------------------------------------------------------------------------

 

Documents, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by any Agent from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Agreement or any
other Loan Document or under any judgment or order.

10.25No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

10.26Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.27Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.28Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

118



--------------------------------------------------------------------------------

 

(ii)conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document;

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

119



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

VINCE, LLC, as Borrower

 

 

 

 

 

By:

 

/s/ David Stefko

 

 

Name:

 

David Stefko

 

 

Title:

 

Chief Financial Officer

 

 

Signature Page – Credit Agreement (Vince)



--------------------------------------------------------------------------------

 

 

VINCE INTERMEDIATE HOLDINGS, LLC, as a Loan Party

 

 

 

 

 

By:

 

/s/ David Stefko

 

 

Name:

 

David Stefko

 

 

Title:

 

Chief Financial Officer

 

 

 

 

Signature Page – Credit Agreement (Vince)



--------------------------------------------------------------------------------

 

 

VINCE HOLDING CORP., as a Loan Party

 

 

 

 

 

By:

 

/s/ David Stefko

 

 

Name:

 

David Stefko

 

 

Title:

 

Chief Financial Officer

 

 

 

 

Signature Page – Credit Agreement (Vince)



--------------------------------------------------------------------------------

 

 

CRYSTAL FINANCIAL LLC, as Agent and a Lender

 

 

 

 

 

By:

 

/s/ Mirko Andric

 

 

Name:

 

Mirko Andric

 

 

Title:

 

Managing Director

 

 

 

 

 

Signature Page – Credit Agreement (Vince)



--------------------------------------------------------------------------------

 

 

CRYSTAL FINANCIAL SPV LLC, as a Lender,

 

 

 

 

 

 

 

/s/ Mirko Andric

 

 

Name:

 

Mirko Andric

 

 

Title:

 

Managing Director

 

 

 

Signature Page – Credit Agreement (Vince)



--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Consolidated Fixed Charge Coverage Ratio

 

 

 

Clause (b)(i)

Testing Period

Plug Value

Plus actual Consolidated Net Interest Expense for the

November 3, 2018

$3,744,688

N/A

February 2, 2019

$3,744,688

N/A

May 4, 2019

$3,744,688

N/A

August 3, 2019

$3,396,090

Month ended August 3, 2019

November 2, 2019

$2,346,060

Months ended August 3, 2019 through November 2, 2019

February 1, 2020

$1,490,928

Months ended August 3, 2019 through February 1, 2020

May 2, 2020

$608,973

Months ended August 3, 2019 through May 2, 2020

 

 

Clause (b)(ii)

Testing Period

Plug Value

Plus actual scheduled payments of principal on Indebtedness during such period
(after giving effect to any reduction thereof due to mandatory or permitted
prepayments on such Indebtedness)

November 3, 2018

$2,750,000

N/A

February 2, 2019

$2,750,000

N/A

May 4, 2019

$2,062,500

Fiscal Quarter ended February 2, 2019

August 3, 2019

$1,375,000

Fiscal Quarters ended February 2, 2019 and May 4, 2019

November 2, 2019

$687,500

Fiscal Quarters ended February 2, 2019, May 4, 2019 and August 3, 2019

 

 

 

